EXHIBIT 10.1

SHARE PURCHASE AGREEMENT

BY AND AMONG

RESEARCH IN MOTION CORPORATION

2236008 ONTARIO INC.

RESEARCH IN MOTION LIMITED

AND

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

HARMAN HOLDING GMBH & CO. KG

DATED APRIL 9, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    2 ARTICLE II    PURCHASE AND SALE    17 ARTICLE III
   REPRESENTATIONS AND WARRANTIES OF THE SELLERS    20 ARTICLE IV   
REPRESENTATIONS AND WARRANTIES OF THE BUYERS AND THE GUARANTOR    46 ARTICLE V
   COVENANTS    48 ARTICLE VI    TAX MATTERS    63 ARTICLE VII    CONDITIONS TO
CLOSING    71 ARTICLE VIII    TERMINATION    73 ARTICLE IX    INDEMNIFICATION   
75 ARTICLE X    MISCELLANEOUS    81



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT is dated April 9, 2010, by and among 2236008
Ontario Inc., a corporation existing under the laws of Ontario (“Buyer 1”),
Research In Motion Corporation, a corporation existing under the laws of
Delaware (“Buyer 2”, and together with Buyer 1, each a “Buyer”, and
collectively, the “Buyers”), Research In Motion Limited, a corporation existing
under the laws of Ontario (the “Guarantor”), Harman International Industries,
Incorporated, a corporation existing under the laws of Delaware (“Parent”) and
Harman Holding GmbH & Co. KG, a limited partnership existing under the laws of
Germany (“GmbH”, and together with Parent, each a “Seller”, and collectively,
the “Sellers”).

W I T N E S S E T H :

WHEREAS, the Buyers wish to acquire QNX Software Systems Co., an unlimited
liability company existing under the laws of Nova Scotia (“QSSC”), QNX Software
Systems, Inc., a corporation existing under the laws of California (“QSSI”) and
QNX Software Systems (Wavemakers), Inc., a limited company existing under the
laws of Nova Scotia (“Wavemakers”, and together with QSSC and QSSI, each a
“Company” and, collectively, the “Companies”);

WHEREAS, Parent owns (i) 10,000 common shares of QSSI (the “QSSI Shares”), such
QSSI Shares being all of the issued and outstanding shares of QSSI, and (ii) 100
common shares of Wavemakers (the “Wavemaker Shares”), such Wavemaker Shares
being all of the issued and outstanding shares of Wavemakers;

WHEREAS, GmbH owns 100,100 common shares of QSSC (the “QSSC Shares”, and
together with the QSSI Shares and the Wavemaker Shares, each a “Share”, and
collectively, the “Shares”), such QSSC Shares being all of the issued and
outstanding shares of QSSC;

WHEREAS, the Buyers desire to purchase from the Sellers and the Sellers desire
to sell to the Buyers all of the Shares;

WHEREAS, the Buyers are wholly-owned subsidiaries of the Guarantor and the
Guarantor wishes to guarantee the performance by the Buyers of their obligations
pursuant to this Agreement; and

WHEREAS, it is the intention of the parties that, upon consummation of the
purchase and sale of the Shares pursuant to this Agreement, the Buyers shall own
all of the outstanding shares of the Companies.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

 

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified below.

 

  (a) “Adjustment Amount” means the absolute amount of the difference between
(i) the Estimated Working Capital Amount and (ii) the Closing Date Working
Capital Amount.

 

  (b) “Affiliate” means, with respect to any Person, any other Person who
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with, such Person. A Person shall be deemed to “control”
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise; and the term “controlled” shall have a similar meaning.

 

  (c) “Applicable Laws” means, in respect of any Person, property, transaction,
event or course of conduct, any applicable domestic or foreign law, including
any applicable statute, regulation, by-law, ordinance or treaty, and any
applicable guideline, protocol, code, official directive, rule, standard,
requirement, policy, order, judgment, injunction and/or decree of a Governmental
Authority whether or not having the force of law.

 

  (d) “Applicable Privacy Laws” means any and all Applicable Laws relating to
privacy and the collection, use, storage, retention, disclosure, and transfer of
Personal Information in all applicable jurisdictions worldwide.

 

  (e) “Balance Sheet” means the unaudited consolidated balance sheet of the QNX
Entities as at March 31, 2010 prepared in accordance with GAAP.

 

  (f) “Benefit Arrangement” means each employment, severance or other similar
contract, arrangement or policy (written or oral) and each plan or arrangement
(written or oral) providing for severance benefits, insurance coverage
(including any self-insured arrangements), workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, co-sponsor
savings programs, retirement benefits or for retention arrangements, deferred
compensation, profit-sharing, bonuses, stock options, stock appreciation rights
or other forms of incentive compensation or post-retirement insurance,
compensation or benefits.

 

  (g) “Business” means the business of the QNX Entities, including the
development and worldwide Commercialization of the Company IP, as currently
conducted by the QNX Entities.

 

- 2 -



--------------------------------------------------------------------------------

  (h) “Business Day” means any day that is not a Saturday, a Sunday or other day
on which commercial banks in the City of New York, New York and the City of
Toronto, Ontario are required or authorized by Law to be closed.

 

  (i) “Claim” means a claim for indemnification by an Indemnified Person
pursuant to Section 9.2 or 9.3.

 

  (j) “Closing Date” means the date of the Closing.

 

  (k) “Closing Date Balance Sheet” means the unaudited consolidated balance
sheet of the QNX Entities as of the Closing Date, prepared in accordance with
GAAP and in a manner entirely consistent with the manner of preparation of the
Balance Sheet, except as modified as shown on Schedule 1.1(k) of the Disclosure
Letter.

 

  (l) “Closing Date Financial Statements” means the Closing Date Balance Sheet
and the Closing Date Working Capital Statement.

 

  (m) “Closing Date Working Capital Amount” means the Working Capital determined
as of the Closing Date based upon the Closing Date Balance Sheet.

 

  (n) “Closing Date Working Capital Statement” means a statement which sets
forth the Closing Date Working Capital Amount and the manner by which it was
calculated.

 

  (o) “Closing Time” means 10:00 a.m., Toronto time, on the Closing Date, or
such other time on the Closing Date as may be agreed upon in writing between the
Buyers and the Sellers.

 

  (p) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

  (q) “Combined Tax Return” means any consolidated, combined, unitary or other
similar Tax Return or any Tax Return with respect to any profit and/or loss
sharing group, affiliated group relief, group payment or similar group or fiscal
unity which includes Parent or any of its subsidiaries (other than any such Tax
Returns that include only QNX Entities).

 

  (r) “Commercialize” means to make and have made (including purchasing,
licensing or otherwise acquiring products, services, Software, Technology or
components thereof or establishing facilities used in making or having made any
product, service, Software or Technology or components thereof), use, copy,
reproduce, sell, import, export, offer for sale, license, market, distribute,
practice any method or process claimed in any patent, benefit from or
commercially exploit any Intellectual Property Rights and grant sublicenses (and
permit the granting of sublicenses) to do any or all of the foregoing.

 

  (s) “Commissioner of Competition” means the Commissioner of Competition
appointed under the Competition Act.

 

- 3 -



--------------------------------------------------------------------------------

  (t) “Company IP” means the Owned IP and the Licensed IP.

 

  (u) “Competition Act” means the Competition Act (Canada).

 

  (v) “Competition Act Approval” means either: (i) the Buyers shall have
received an advance ruling certificate pursuant to Section 102 of the
Competition Act in connection with the transactions contemplated by this
Agreement; or (ii) the applicable waiting period under Part IX of the
Competition Act shall have expired or the Commissioner of Competition shall have
provided the parties with a waiver from compliance with Part IX of the
Competition Act pursuant to subsection 113(c) of Competition Act and the
Commissioner of Competition shall have confirmed in writing that the
Commissioner of Competition’s review of the transactions contemplated by this
Agreement has been completed and that the Commissioner of Competition has no
grounds on which to apply for an order under Section 92 or Section 100 of the
Competition Act and, in either case, no inquiry shall be ongoing nor shall the
Commissioner of Competition have threatened or otherwise indicated the
commencement of an inquiry under Section 10 of the Competition Act.

 

  (w) “COTS Software” means all Software for which licenses are generally and
currently available on reasonable terms through commercial distributors or in
consumer retail stores.

 

  (x) “Current Assets” means the “current assets” of the QNX Entities,
determined on a consolidated basis in accordance with GAAP consistently applied,
which are directly used in the operations of the QNX Entities and based upon the
Closing Date Balance Sheet.

 

  (y) “Current Liabilities” means all “current liabilities”, whether absolute,
conditional, contingent, payable, accrued or otherwise due within 365 days of
the Closing Date of the QNX Entities determined on a consolidated basis in
accordance with GAAP consistently applied, and based upon the Closing Date
Balance Sheet.

 

  (z) “Debt” means all indebtedness for money borrowed and guarantees thereof of
the QNX Entities, including any Liens related thereto, other than any Related
Party Debt.

 

  (aa) “Developers” means any Person who at any time wrote, authored, created,
developed, conceived of, produced, made or tested any of the Owned Software or
contributed to any of the foregoing activities whatsoever.

 

  (bb) “Direct Claim” means a Claim which originates pursuant to this Agreement
and does not involve a Third Party Claim.

 

  (cc) “Disclosure Letter” means the disclosure letter of the Sellers delivered
to the Buyers contemporaneously with the execution and delivery of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

  (dd) “Employees” means (x) all employees of each of the QNX Entities and
(y) all employees of Parent and its Affiliates (other than the QNX Entities)
listed in Schedule 1.1(dd) of the Disclosure Letter whose primary duties involve
providing services to the QNX Entities whether by contract or otherwise, and
“Employee” means any one of them.

 

  (ee) “Environmental Law” means any Applicable Law relating to the protection,
preservation or restoration of the environment (including indoor spaces),
including those pertaining to:

 

  (i) reporting, licensing, permitting, investigating, remediating, monitoring
and cleaning up in connection with any presence or Release, or the threat of the
same, of Hazardous Substances; and

 

  (ii) the manufacture, processing, distribution, use, treatment, storage,
presence, disposal, recycling, transport, handling and the like of Hazardous
Substances, including those pertaining to occupational health and safety.

 

  (ff) “ERISA” means the United States Employee Retirement Income Security Act
of 1974, as amended, and the rules and regulations promulgated thereunder.

 

  (gg) “Estimated Working Capital Amount” means -$4,019,789 (negative four
million nineteen thousand seven hundred and eighty nine United Stated Dollars).

 

  (hh) “Governmental Authority” means any (i) federal, provincial, state,
regional, municipal, territorial, county, district, local or other government,
domestic or foreign; (ii) governmental or quasi-governmental authority of any
nature (including any agency, branch, department, ministry, commission, board,
court or tribunal); (iii) body exercising any administrative, executive,
judicial, legislative, police, regulatory, expropriation or Tax Authority,
domestic or foreign; or (iv) self-regulatory organization or stock exchange
having jurisdiction in the relevant circumstances.

 

  (ii) “Hazardous Substance” means any substance or material that is prohibited,
controlled or otherwise regulated by any Environmental Law, including
pollutants, contaminants, dangerous goods or substances, toxic or hazardous
substances or materials, wastes (including solid non-hazardous wastes and liquid
wastes), petroleum or other hydrocarbons, including any derivative, breakdown or
by-product related to any such substance or material.

 

  (jj) “Intellectual Property Rights” means:

 

  (i)

any and all worldwide intellectual or industrial property rights provided under
(A) patent law, (B) copyright law, (C) trademark law (including service marks,
trademarks, trade names, indicia, logos, and domain names), (D) design patent or
industrial design law, (E) integrated circuit topography, semi-conductor chip,
or mask work law or (F) any other

 

- 5 -



--------------------------------------------------------------------------------

  applicable statutory provision or common law principle, including confidential
information, moral rights, and trade secret law, that provides a right in ideas,
processes, systems, methods, Software, formulae, algorithms, concepts,
inventions, works, or know-how, or the expression or use thereof, and including
all work in progress thereof, and all past, present, and future causes of
action, remedies, rights of recovery, and claims for damage, accounting for
profits, royalties, or other relief relating, referring, or pertaining to any of
the foregoing; and

 

  (ii) any and all applications or registrations in or to any of the subject
matters in Section 1.1(jj)(i) above.

 

  (kk) “knowledge of the Sellers” means to the actual knowledge, information and
belief of those individuals listed in Schedule 1.1(kk) of the Disclosure Letter
after reasonable inquiry.

 

  (ll) “Laws” means all laws (statutory, common or otherwise), codes,
ordinances, regulations, rules, orders, judgments, writs, injunctions, acts,
guidelines, policies, directions, decrees or other requirements of any
Governmental Authority (in each case having the force of law).

 

  (mm) “Lease” means any lease, agreement to lease, license or other agreement
pursuant to which any QNX Entity occupies or is entitled to occupy any lands or
premises.

 

  (nn) “Leased Real Property” means any Premises leased by any QNX Entity
pursuant to a Lease.

 

  (oo) “Liability” means any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

 

  (pp) “Licensed IP” means all Technology and Names (other than Owned Software
and Owned IP), including all Intellectual Property Rights therein, that are used
in the Business as conducted on the date hereof by any of the QNX Entities, as
authorized by or under license, contract, settlement, agreement, trust, bailment
or otherwise.

 

  (qq) “Lien” or “Liens” means any mortgage, hypothec, pledge, security
interest, encumbrance, encroachment, claim, right of possession, other defect in
title or lien or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against any of the QNX Entities, any filing or
agreement to file a financing statement as debtor under any personal property
registry, the Uniform Commercial Code, or any similar statute (other than to
reflect ownership by a third party of property leased to any of the QNX Entities
under a lease which is not in the nature of a conditional sale or title
retention agreement), or any subordination arrangement in favour of another
Person.

 

- 6 -



--------------------------------------------------------------------------------

  (rr) “Loss” means any loss, injury, liability, damage, cost or expense
(including reasonable legal fees and expenses) of any kind or nature suffered or
incurred by an Indemnified Person in connection with any Claim made by it
hereunder, including in respect of any proceeding, assessment, judgment,
settlement or compromise relating thereto.

 

  (ss) “Material Adverse Effect” means (i) any result, occurrence, fact, change,
event, or effect that has, or would reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, financial condition or
results of operations of the QNX Entities, taken as a whole; or (ii) any result,
occurrence, fact, change, event or effect that materially impairs or materially
delays or would reasonably be expected to materially impair or materially delay
the ability of the Sellers or the QNX Entities (as applicable) to consummate the
transactions contemplated by, or perform their obligations under, this
Agreement; but in each case of clauses (i) and (ii) excluding any result,
occurrence, fact, change, event or effect resulting from or relating to
(A) general political or economic conditions, general financial or capital
market conditions or general conditions in any of the industries in which the
QNX Entities primarily operate, to the extent that they do not materially
disproportionately affect the QNX Entities, taken as a whole, in relation to the
other companies in the industries in which the QNX Entities primarily operate,
(B) an outbreak or escalation of hostilities or any act of terrorism involving
the United States, Canada or any other country or the declaration by the United
States, Canada or any other country of a national emergency or war to the extent
that they do not materially disproportionately affect the QNX Entities, taken as
a whole, in relation to the other companies in the industries in which the QNX
Entities primarily operate, (C) any changes in Law, generally accepted
accounting principles used in Canada, GAAP or any authoritative interpretations
thereof, (D) any result, occurrence, fact, change, event or effect, including
loss of customers, suppliers or employees of the QNX Entities, arising out of or
attributable to the announcement or pendency of the transactions contemplated
by, this Agreement and/or the other Transaction Documents (including the
identity of the Buyers or their Affiliates), (E) any action taken or failed to
be taken by Parent or any of its Affiliates at the written request of a Buyer or
that is required by this Agreement and/or the other Transaction Documents,
(F) any effect arising out of or attributable to a failure to meet Parent’s
internal forecasts for the Business (provided that (i) this clause (F) shall not
be construed as providing that the underlying cause or causes of such failure
may not be taken into consideration in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur, and (ii) this
clause (F) shall not be construed as implying that Parent is making any
representation or warranty hereunder with regard to any internal forecasts for
the Business) or (G) any breach of this Agreement by the Buyers or their
Affiliates.

 

  (tt) “Material Customer” means any of the customers (including any Affiliates
of such customers) of the QNX Entities listed in Schedule 1.1(tt) of the
Disclosure Letter.

 

- 7 -



--------------------------------------------------------------------------------

  (uu) “Material Supplier” means any of the suppliers (including any Affiliates
of such suppliers) of the QNX Entities listed in Schedule 1.1(uu) of the
Disclosure Letter.

 

  (vv) “Names” means business names, trade names, domain names, trading styles
and logos.

 

  (ww) “Non-Resident Seller” means a Seller who is a non-resident person within
the meaning of section 116 of the Tax Act.

 

  (xx) “Open Source Materials” means any Software or any other computer programs
or other Technology or content (“Materials”) (i) that is distributed as “free
software”, “open source software” or under a similar licensing or distribution
model (including any of the licenses listed at
http://www.opensource.org/licenses), (ii) that contain, or are derived from, any
Materials that are distributed pursuant to any license that requires, as a
condition of the use, modification and/or distribution of such Materials, that
Materials (“Derivative Materials”) so incorporated into, derived from, or
distributed with such Materials be: (A) disclosed or distributed in Source Code
form; (B) licensed for the purpose of making modifications or derivative works;
(C) reproduced and/or redistributed at no or minimal charge; or (D) permitted to
be reverse engineered; or (iii) that is distributed under open source license
terms identified in: (Y) the Third Party License Terms Lists identified in
Section 1.4(a)(ii) of Schedule 3.35 of the Disclosure Letter; or (Z) the Black
Duck Bill of Materials set forth in Exhibit 1 of Schedule 3.51(b) of the
Disclosure Letter.

 

  (yy) “Owned IP” means all (i) patents, filed patent applications and draft
patent applications (including provisional patent applications, utility patents,
divisional patents, continuations, continuations in part, reissue,
reexamination, and all similar patents and applications) listed in Section 1.1
of Schedule 3.35 of the Disclosure Letter, (ii) registered trademarks,
registered trade names, registered service marks and registered copyrights and
any pending applications therefor, and domain names (including any pending
applications) listed in Sections 1.2 and 1.3 of Schedule 3.35 of the Disclosure
Letter, and (iii) other Intellectual Property Rights in the Owned Software and
in the other items and materials listed in Section 1.5 of Schedule 3.35 of the
Disclosure Letter.

 

  (zz) “Owned Real Property” means any Premises owned by any of the QNX
Entities.

 

  (aaa) “Owned Software” means the QNX Software and all Software listed in
Section 1.5 of Schedule 3.35 of the Disclosure Letter.

 

  (bbb) “Parent Name” and “Parent Marks” means the names and marks,
respectively, of Parent or any of its Affiliates (other than the QNX Entities),
including “Harman International”, either alone or in combination with other
words and all marks, trade dress, logos, monograms, domain names and other
source identifiers confusingly similar to or embodying any of the foregoing,
either alone or in combination with other words.

 

- 8 -



--------------------------------------------------------------------------------

  (ccc) “Permitted Liens” means:

 

  (i) reservations, limitations, provisos and conditions expressed in the
original grant from the Crown (provided the same have been complied with in all
material respects);

 

  (ii) easements, servitudes, party wall agreements, rights of way and other
similar rights and agreements (including easements, rights of way and agreements
for sewers, drains, gas and water mains or electric light and power or
telephone, telecommunications or cable conduits, poles, wires and cables) which
do not and will not, in the aggregate, materially impair the use of the real
property for the purpose for which it is used or materially impair the ordinary
conduct of the Business;

 

  (iii) registered municipal agreements and registered agreements with publicly
regulated utilities, provided that such agreements have been complied with in
all material respects or security has been posted to ensure their compliance and
completion;

 

  (iv) defects or irregularities in title which are of a minor nature and do
not, in the aggregate, materially impair the use of the real property for the
purpose for which it is used or materially impair the ordinary conduct of the
Business;

 

  (v) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, workmen, repairmen and other Liens imposed by Law in the
ordinary course of business;

 

  (vi) liens for Taxes not yet due or liens for Taxes which are due but the
validity of which are being contested in good faith by a QNX Entity by
appropriate proceedings or that may thereafter be paid without penalty; and

 

  (vii) zoning and building by-laws and ordinances, municipal by-laws and
regulations, development agreements and restrictive covenants which do not and
will not, in the aggregate, materially adversely affect or impair the use of the
real property for the purpose for which it is used, provided that they have been
complied with in all material respects.

 

  (ddd) “Person” means an individual, sole proprietorship, corporation,
partnership, limited partnership, association, joint venture, syndicate, trust,
Governmental Authority or other entity or organization.

 

  (eee) “Personal Information” means the type of information regulated by
Applicable Privacy Laws and collected, used or disclosed by any of the QNX
Entities, including information such as an individual’s name, address, age,
gender, identification number, income, family status, citizenship, employment,
assets, liabilities, source of funds, payment records, credit information,
personal references and health records, but does not include the name, title or
business address or telephone number of an employee.

 

- 9 -



--------------------------------------------------------------------------------

  (fff) “Post-Closing Period” means any taxable period beginning after the
Closing Date and, in the case of any Straddle Period, the portion of such period
beginning immediately after the Closing Date (and, for Canadian income tax
purposes, a taxable period beginning on the Closing Date).

 

  (ggg) “Pre-Closing Period” means any taxable period that ends on or before the
Closing Date and, in the case of any Straddle Period, the portion of such period
ending on and including the Closing Date.

 

  (hhh) “Premises” means all real and immoveable property, buildings and
facilities owned or occupied by any of the QNX Entities in connection with the
Business.

 

  (iii) “Prime Rate” means, at any time, the annual rate of interest which —
Bank establishes at its principal office in New York as the reference rate of
interest to determine interest rates it will charge at such time for demand
loans in U.S. dollars made to its customers in the United States and which it
refers to as its “prime rate of interest”.

 

  (jjj) “Published Source Code” means all Owned Software consisting of Source
Code made available under Foundry27 or otherwise made available to licensees of
any QNX Entity without obligations to keep such Source Code confidential.

 

  (kkk) “QNX Entities” means, collectively, the Companies and the Subsidiaries,
and “QNX Entity” means any one of them.

 

  (lll) “QNX Product Suite” means the computer operating system, middleware and
development tool software products listed in Section 1.4 of Schedule 3.35 of the
Disclosure Letter.

 

  (mmm) “QNX Proprietary Software” means all Software included in the computer
operating system, middleware, and development tool software products commonly
referred to as “QNX Software Development Platform version 6.4.1” (or such later
versions released by the Sellers prior to the Closing Date), including, without
limitation, all QNX Aviage Middleware products, but for greater certainty not
limiting the use of such Software to such software products, but excluding the
Licensed IP set forth in Section 1.6(a) of Schedule 3.35 or on Schedule 3.51(b)
of the Disclosure Letter or COTS Software.

 

  (nnn)

“QNX Software” means the QNX Product Suite, but excluding (i) Open Source
Materials, as identified for the QNX 6 generation of the QNX Product Suite in
the License Guides and Third Party License Terms Lists in Sections
1.4(a)(ii)-(iv) of Schedule 3.35 of the Disclosure Letter, (ii) Licensed IP in
the QNX Product Suites, as identified in Section 1.6 of Schedule 3.35 of the
Disclosure Letter, (iii) any other third Person’s Software or Intellectual
Property Rights identified in the License Guides or Third Party License Terms
Lists identified in Sections

 

- 10 -



--------------------------------------------------------------------------------

  1.4(a)(ii)-(iv) of Schedule 3.35 of the Disclosure Letter as not being
included or licensed by the QNX Entities as part of the QNX Product Suite; and
(iv) COTS Software.

 

  (ooo) “Reciprocal Requirements” means a requirement that Technology of any of
the QNX Entities be: (i) disclosed or distributed in source code form;
(ii) licensed for the purpose of making modifications or derivative works; or
(iii) reproduced or redistributed at no or minimal charge.

 

  (ppp) “Related Party” means (i) any Seller and (ii) any officer, director or
Affiliate of any of the QNX Entities.

 

  (qqq) “Related Party Debt” means (i) all indebtedness for money borrowed of
any of the QNX Entities owed to or for the benefit of a Seller or any of its
Affiliates and (ii) all guarantees for money borrowed of any of the QNX Entities
in favor of or for the benefit of a Seller or any of its Affiliates (other than
a QNX Entity).

 

  (rrr) “Release” means any release or discharge of any Hazardous Substance into
or onto air, land (surface or subsurface), surface water and/or groundwater,
including any discharge, spray, injection, inoculation, abandonment, deposit,
spillage, leakage, seepage, pouring, emission, emptying, throwing, dumping,
placing, exhausting, escape, leach, migration, dispersal, dispensing or
disposal.

 

  (sss) “Software” means any computer program, operating system, applications
system, firmware, software or rights thereto of any nature, whether operational,
under development or inactive, including all object code, Source Code, program
files, data files, computer related data, field and data definitions and
relationships, data definition specifications, data models, program and system
logic, interfaces, program modules, routines, sub-routines, algorithms, program
architecture, design concepts, system designs, order of operations, so-called
“look and feel”, user interface, graphic elements, program structure, sequence
and organization, screen displays and report layouts, technical manuals,
flowcharts, diagrams, user manuals and all other documentation, whether in
machine-readable form, programming language or any other language or symbols,
and whether stored, encoded, recorded or written on disk, tape, film, memory,
device, paper or other media of any nature.

 

  (ttt) “Source Code” means the human-readable form of a computer instruction,
including related system documentation, applicable comments and procedural codes
such as job control language.

 

  (uuu)

“Source Materials” means, in relation to items of Software, supporting materials
that would enable a reasonably competent and skilled embedded operating system
kernel programmer to compile, debug and support and/or make improvements to such
Software in a commercially reasonable manner including (i) any Source Code
related thereto, reasonably annotated, (ii) technical and system documentation
including detailed design, functional, operational, and technical

 

- 11 -



--------------------------------------------------------------------------------

  documentation, flow charts, diagrams, file layouts, report layouts, screen
layouts, business rules, data and database models and structures, which was made
or obtained in relation to the design and development of such Software and
compilation instructions related to such Software, (iii) listing by name,
version and vendor of relevant third Persons’ compilers, utilities and other
Software that are necessary for normal operation of such Software to which the
Source Materials related including, with respect to the current release of the
QNX 6 generation of the QNX Software, information reasonably sufficient to
procure a license from such vendors, (iv) a reasonably detailed listing of
relevant equipment and information necessary for normal operation of such
Software, and (v) all other information reasonably necessary to rebuild,
install, and otherwise implement such Software in the context of the applicable
system(s) including all relevant tools, programs, files, encryption keys, make
files, installation instructions, systems settings, and database settings.

 

  (vvv) “Straddle Period” means any taxable period beginning on or prior to and
ending after the Closing Date, except that for Canadian income tax purposes, a
Straddle Period shall not include any taxable period beginning on the Closing
Date.

 

  (www) “Subsidiaries” means, collectively, the entities set out in Schedule
1.1(www) of the Disclosure Letter, and “Subsidiary” refers to any one of them.

 

  (xxx) “subsidiary” means, with respect to any Person, a Person that is
controlled directly or indirectly by another Person and includes a subsidiary of
that subsidiary and, for purposes of this definition, a Person controls a second
Person if (i) the Person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second Person carrying votes which,
if exercised, would entitle the Person to elect a majority of the directors of
the second Person, unless the Person beneficially owns or exercises control or
direction over voting securities only to secure an obligation, (ii) the second
Person is a partnership and the Person beneficially owns or exercises control or
direction over more than 50 percent of the interests in the partnership, or
(iii) the second Person is a limited partnership, the Person is the general
partner of the limited partnership or the control Person of the general partner.

 

  (yyy) “Tax” (and, with correlative meaning, “Taxes”) means all federal,
provincial, state, local, foreign or other taxes, duties, premiums, assessments,
imposts, levies and other charges of any kind whatsoever that are similar in
nature to taxes imposed by any Tax Authority, together with all interest,
penalties, fines, additions to tax or other additional amounts imposed in
respect thereof, imposed by any Tax Authority, including those levied on, or
measured by, or referred to as income, gross receipts, profits, capital,
transfer, land transfer, sales, goods and services, ad valorem, use,
value-added, excise, stamp, withholding, business, franchising, property (both
real and personal), payroll, employee withholding, employment, occupation,
health, social service, environmental, education and social security taxes, all
surtaxes and all customs duties and import and export taxes.

 

- 12 -



--------------------------------------------------------------------------------

  (zzz) “Tax Act” means the Income Tax Act (Canada).

 

  (aaaa) “Tax Assets” means any Tax Item that could reduce a Tax, including net
operating loss, net capital loss, general business credit, foreign tax credit,
charitable deduction or credit related to alternative minimum tax or other Tax
credit.

 

  (bbbb) “Tax Authority” means any Governmental Authority responsible for the
imposition or administration of any Tax.

 

  (cccc) “Tax Returns” means all returns, declarations, reports, claims for
refund, forms, designations, estimates, information statements and other
documents relating to Taxes required to be submitted to a Tax Authority,
including all schedules and attachments thereto, and including all amendments
thereof, and the term “Tax Return” means any one of the foregoing Tax Returns.

 

  (dddd) “Technology” means technology and related information of whatever
nature or kind, in all cases whether or not finished or a work in progress and
whether or not subject to any Intellectual Property Rights and whether or not
fixed in any medium or reduced to practice, including (i) Software, Source Code
and Source Materials and including all versions thereof; (ii) trade secrets,
industrial designs and copyrights; (iii) inventions, formulae, product
formulations, processes and processing methods, technology and techniques;
(iv) know-how, research and technical data; and (v) white papers, product
literature, draft patent applications, software, studies, findings, algorithms,
instructions, guides, manuals and designs.

 

  (eeee) “Third Party Claim” means any action, suit, demand, claim or proceeding
in law or equity asserted by any third Person that is not an Affiliate of the
applicable Indemnified Person.

 

  (ffff) “Transaction Documents” means the Mutual Non-Solicitation Agreement in
the form attached hereto as Exhibit A and the Transition Services Agreement in
the form attached hereto as Exhibit C.

 

  (gggg) “Unpublished Source Code” means all Owned Software that is Source Code
but that is not Published Source Code.

 

  (hhhh) “U.S. Employees” means Employees who are employed by a United States
entity.

 

  (iiii) “Working Capital” means Current Assets minus Current Liabilities.

 

- 13 -



--------------------------------------------------------------------------------

In addition to the foregoing, each of the following terms is defined in the
Section set forth opposite such term:

 

Term

  

Section

Agreement    1.1(jjjj)(i) Annual Financial Statements    3.12 ARC    5.7(b)
Buyer or Buyers    Preamble Buyer 1    Preamble Buyer 2    Preamble Buyer DC
Plans    5.13(f) Buyer Indemnified Person    9.2 Buyer Tax Indemnitee    6.2(a)
Buyer Taxes    6.2(a) CFIUS    5.7(f) CFIUS Approval    5.7(f) Closing    2.5
Company or Companies    Preamble Confidentiality Agreement    5.4 Contest
Relevant Time    6.5(d) Delivering Party    6.3(b) End Date    8.1(b)(ii)
Environmental Permits    3.104 Excess Taxes    6.5(b) Exon-Florio/FINSA   
5.7(f) Financial Statements    3.12 FINSA    5.7(f) GAAP    1.1(jjjj)(vi) GmbH
   Preamble Guaranteed Obligations    5.16(a) Guaranteed Parties    5.16(a)
Guarantor    Preamble Guaranty    5.16(a) Impermissible Past Practice    6.3(b)
Indemnified Person    9.4 Indemnifying Person    9.4 Indemnity Deadline    9.1
Independent    2.4(a) Independent Auditor    2.4(a) Institute    10.13 Interim
Financial Statements    3.12 Material Contracts    3.22(a) Ontario Courts   
10.12 Parent    Preamble Parent Taxes    6.2(a) Permit    3.29 Pre-Acquisition
Reorganization    5.11 Property Taxes    6.16(a) Purchase Price    2.2

 

- 14 -



--------------------------------------------------------------------------------

Term

  

Section

QNX Benefit Arrangement    3.88 QSSC    Preamble QSSC Shares    Preamble QSSI   
Preamble QSSI Shares    Preamble Qualified Plans    5.13(f) Review Period   
2.4(a) Second Request    5.7(e) Seller or Sellers    Preamble Seller Group   
6.16(b) Seller Indemnified Person    9.3 Seller Tax Indemnitee    6.2(b) Share
or Shares    Preamble Specified Section 6.3(b) Return    6.3(b) Tax Benefit   
6.16(c) Tax Claim    6.16(d) Tax Item    6.16(e) Tax Proceeding    6.16(f) Tax
Representations    3.86 Tax Return Due Date    6.3(b) Tax Timing Payment   
6.7(a) Third Party    9.6(b) Transfer Taxes    6.8 Transition Services Agreement
   7.2(h) Transition Services Date    5.13(d) Wavemaker Shares    Preamble
Wavemakers    Preamble WC Objection Notice    2.4(a) WC Taxes    6.2(a) Welfare
Benefits    5.13(e)

 

  (jjjj) In this Agreement, except as otherwise expressly provided or as the
context otherwise requires:

 

  (i) “Agreement” means this Agreement as from time to time supplemented or
amended as provided herein;

 

  (ii) a reference to an Article, a Section or an Exhibit is to an Article, a
Section or an Exhibit of this Agreement;

 

  (iii) the inclusion of headings is for convenience of reference only and shall
not affect the construction or interpretation of this Agreement;

 

  (iv)

the word “including”, when following a general statement or term, is not to be
construed as limiting the general statement or term to any specific

 

- 15 -



--------------------------------------------------------------------------------

  item or matter set forth or to similar items or matters, but rather as
permitting the general statement or term to refer also to all other items or
matters that could reasonably fall within its broadest possible scope and
whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

  (v) the term “made available to the Buyers” and words of similar import means
that the relevant documents, instruments or materials were either provided
directly to the Buyers through the Sellers or their representatives or posted
and made available to the Buyers for review in the electronic dataroom
maintained by the Sellers;

 

  (vi) a financial accounting term not otherwise defined herein has the meaning
assigned to it, and every financial accounting calculation to be made hereunder
is to be made, in accordance with accounting principles generally accepted in
the United States applied on a consistent basis (“GAAP”);

 

  (vii) all dollar amounts referred to in this Agreement are in lawful money of
the United States of America;

 

  (viii) a reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and every
statute or regulation that supplements or supersedes such statute or
regulations;

 

  (ix) a reference to a Person includes any successor to that Person;

 

  (x) to the extent any representations, warranties, covenants or agreements
contained herein relate, directly or indirectly, to a subsidiary of any party,
each such provision shall be construed as a covenant by such party to cause (to
the fullest extent to which it is legally capable) such subsidiary to perform
the required action;

 

  (xi) a word importing the masculine gender includes the feminine and neuter, a
word in the singular includes the plural, a word importing a corporate entity
includes an individual, and vice versa;

 

  (xii) a reference to “received” or “obtained” means being received or obtained
by any method whatsoever, including by written or oral means;

 

  (xiii) a reference to “approval”, “authorization” or “consent” of any party
means written approval, authorization or consent; and

 

  (xiv) the language used in this Agreement is the language chosen by the
parties to express their mutual intent and no rule of strict construction shall
be applied against any party proposing any such language.

 

- 16 -



--------------------------------------------------------------------------------

1.2 Exhibits. The following are Exhibits to this Agreement:

 

Exhibit A    -   Form of Mutual Non-Solicitation Agreement Exhibit B    -   Form
of Opinion of Sellers’ Canadian Counsel Exhibit C    -   Form of Transition
Services Agreement Exhibit D      Form of FIRPTA Certificate

ARTICLE II

PURCHASE AND SALE

 

2.1 Purchase and Sale. On the terms and subject to the conditions of this
Agreement, (i) Parent agrees to sell, assign, transfer and deliver to Buyer 2 at
the Closing, the QSSI Shares, free and clear of any Liens, (ii) Parent agrees to
sell, assign, transfer and deliver to Buyer 1 at the Closing, the Wavemaker
Shares, free and clear of any Liens, and (iii) GmbH agrees to sell, assign,
transfer and deliver to Buyer 1 at the Closing the QSSC Shares, free and clear
of any Liens. On the terms and subject to the conditions of this Agreement,
(a) Buyer 2 agrees to purchase from Parent at the Closing, the QSSI Shares, free
and clear of any Liens, (b) Buyer 1 agrees to purchase from Parent at the
Closing, the Wavemaker Shares, free and clear of any Liens, and (c) Buyer 1
agrees to purchase from GmbH at the Closing, the QSSC Shares, free and clear of
any Liens.

 

2.2 Purchase Price. The purchase price for the Shares payable by the Buyers to
the Sellers for the Shares shall be equal to $200,000,000 (two hundred million
United States Dollars) subject to the adjustment provided for in Section 2.4
(the “Purchase Price”) and shall be allocated among the Sellers in the
percentages set forth in Schedule 2.2 of the Disclosure Letter. Any adjustment
to the Purchase Price pursuant to Section 2.4 shall be allocated to the Seller
selling the Shares of the Company to which such adjustment relates.

 

2.3 Payment at the Closing. At the Closing, the Buyers shall pay to the Sellers
the Purchase Price by wire transfer in accordance with Schedule 2.2 of the
Disclosure Letter. No amount shall be deducted or withheld pursuant to
Section 116 of the Tax Act from the Purchase Price or any other amounts payable
by Buyers under this Agreement.

 

2.4 Payment of Adjustment Amount.

 

  (a)

As soon as practicable following the Closing Date, and in any event no later
than twenty (20) Business Days after the Closing Date, the Buyers shall cause to
be prepared and deliver to the Sellers the Closing Date Financial Statements
with a

 

- 17 -



--------------------------------------------------------------------------------

  calculation of the Adjustment Amount, which Closing Date Financial Statements
shall be accompanied by working papers and other supporting documentation, to be
supplemented as necessary by such additional documentation as the Sellers may
reasonably request following delivery of the Closing Date Financial Statements.
The Sellers shall have fifteen (15) Business Days (the “Review Period”)
following receipt of the Closing Date Financial Statements in which to review
the Closing Date Financial Statements, and the Buyers shall provide Parent and
its independent accountants reasonable access during normal business hours to
the personnel, properties, books and records of the Business and the QNX
Entities for such purpose. The Buyers agree that, following the Closing Time
through the date that the Closing Date Working Capital Amount and the Adjustment
Amount become final and binding, they will not take any actions with respect to
any accounting books, records, policies or procedures on which the Closing Date
Financial Statements or the Estimated Working Capital Amount are based that
would impact the determination of the Closing Date Working Capital Amount or the
Adjustment Amount or the preparation of calculations included in the WC
Objection Notice. If at any time during the Review Period, the Sellers determine
that they have any objection to the Closing Date Financial Statements or any
aspect of the calculation of Closing Date Working Capital Amount, the Sellers
may send a written notice (the “WC Objection Notice”) explaining in reasonable
detail such objection(s); provided, that the WC Objection Notice shall be
delivered to the Buyers no later than five (5) Business Days following the last
day of the Review Period. The Buyers and the Sellers shall endeavour, in good
faith, to resolve the matters described in the WC Objection Notice. If the
Buyers and the Sellers are unable to resolve any of the matters described in the
WC Objection Notice and agree in writing to that resolution within twenty
(20) days after the Sellers’ receipt thereof, the Buyers and the Sellers shall
promptly submit those items then remaining unresolved to PricewaterhouseCoopers,
or if they refuse or are unable to act, a nationally recognized United States
accounting firm which shall be independent of the Buyers and the Sellers and
their respective Affiliates (“Independent”) and reasonably acceptable to the
Sellers and the Buyers. If the Buyers and the Sellers cannot agree to the
selection of such an accounting firm within a further period of five (5) days,
an accounting firm that is Independent shall be selected by two nationally
recognized United States accounting firms, one of which shall be nominated by
the Buyers and the other of which shall be nominated by the Sellers. The
accounting firm so determined in accordance with the provisions of this
Section 2.4 shall hereinafter be referred to as the “Independent Auditor”. The
Independent Auditor shall determine the Closing Date Working Capital Amount and
the Adjustment Amount. With respect to each disputed line item, such
determination, if not in accordance with the position of either the Buyers or
the Sellers, shall not be in excess of the higher, nor less than the lower, of
the amounts advocated by the Sellers in the WC Objection Notice or by the Buyers
in the Closing Date Financial Statements with respect to such disputed line
item. During the review by the Independent Auditor, the Buyers and the Sellers
and their accountants will each make available to the Independent Auditor
interviews with such individuals, and such information,

 

- 18 -



--------------------------------------------------------------------------------

  books and records and work papers, as may be reasonably required by the
Independent Auditor to fulfill its obligations under this Section 2.4; provided,
however, that the accountants of the Sellers or the Buyers shall not be obliged
to make any work papers available to the Independent Auditor except in
accordance with such accountants’ normal disclosure procedures and then only
after such firm has signed a customary agreement relating to such access to work
papers in form and substance reasonably acceptable to such accountant. The
Sellers on the one hand, and the Buyers on the other hand, shall each bear
one-half of the fees, costs and expenses of the Independent Auditor; provided,
however, that if the Independent Auditor determines that one party to the
dispute is the prevailing party, then the non-prevailing party shall alone be
responsible for the fees, costs and expenses of dispute resolution incurred by
all parties.

 

  (b) If the Closing Date Working Capital Amount is greater than the Estimated
Working Capital Amount, the Buyers shall promptly pay the Sellers the Adjustment
Amount by wire transfer to the account of the Sellers as the Sellers shall
notify the Buyers in writing, together with interest at the Prime Rate from the
Closing Date until the date of payment.

 

  (c) If the Closing Date Working Capital Amount is less than the Estimated
Working Capital Amount, the Sellers shall promptly pay to the Buyers the
Adjustment Amount by wire transfer to the account of the Buyers as the Buyers
shall notify the Sellers in writing, together with interest at the Prime Rate
from the Closing Date until the date of payment.

 

  (d) The Buyers and the Sellers will execute, if requested by the Independent
Auditor, a reasonable engagement letter, including customary indemnities. The
Independent Auditor shall act as an expert and not an arbitrator to determine,
based solely on the provisions of this Section 2.4 and the representations by
the Buyers and the Sellers, only on those issues still in dispute and only as to
whether such amounts were arrived at in conformity with this Agreement. The
Independent Auditor’s determination shall be made within thirty (30) days of its
selection, or such other period as mutually agreed to by the Buyers and the
Sellers, and shall be set forth in a written statement delivered to the Buyers
and the Sellers. The information and the occurrence of the proceedings under
this Section 2.4 shall be treated as confidential information. The Independent
Auditor shall be bound by a mutually agreeable confidentiality agreement. The
procedures of this Section 2.4 are exclusive and, except as set forth below, the
determination of the Independent Auditor shall be final and binding on the
parties hereto absent an error in calculation, which the parties shall draw to
the attention of the Independent Auditor for correction. The decision rendered
pursuant to this Section 2.4 may be filed as a judgment in any court of
competent jurisdiction. Either the Buyers or the Sellers may seek specific
enforcement or take other necessary legal action to enforce any decision under
this Section 2.4. The other party’s only defense to such a request for specific
enforcement or other legal action shall be fraud by or on the part of the
Independent Auditor. Absent such fraud, such other party shall reimburse the
party seeking enforcement for its expenses related to such enforcement.

 

- 19 -



--------------------------------------------------------------------------------

  (e) The determination and adjustment of the Purchase Price in accordance with
the provisions of this Article II shall not limit or affect any other rights or
causes of action the Buyers or Sellers may have with respect to the
representations, warranties, covenants and indemnities in their favor contained
in this Agreement.

 

2.5 Closing. Upon the terms and subject to the conditions of this Agreement, the
closing (the “Closing”) of the purchase and sale of the Shares hereunder shall
take place at 10:00 a.m. (Toronto time), on the second Business Day after the
satisfaction or (to the extent permitted by Applicable Law) waiver of the
conditions set forth in Article VII (other than those conditions to be satisfied
or waived by action taken at the Closing, but subject to satisfaction or waiver
of such conditions), at the offices of the Buyers’ counsel in Toronto, Ontario
or at such other time or place as the Buyers and the Sellers may agree in
writing. At the Closing:

 

  (a) Parent shall deliver to Buyer 2 all certificates representing the QSSI
Shares duly endorsed for transfer to Buyer 2;

 

  (b) Parent shall deliver to Buyer 1 all certificates representing the
Wavemaker Shares duly endorsed for transfer to Buyer 1;

 

  (c) GmbH shall deliver to Buyer 1 all certificates representing the QSSC
Shares duly endorsed for transfer to Buyer 1;

 

  (d) each of the Buyers and the Sellers shall deliver the Transaction Documents
to which such Buyer or Seller is a party and all other documents required to be
delivered by such Buyer or Seller pursuant to this Agreement;

 

  (e) the Buyers shall pay the Purchase Price as set forth in Section 2.2; and

 

  (f) each of the Sellers, the Buyers and QNX Entities shall execute and deliver
any other instruments, documents and certificates that are required to be
delivered pursuant to this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except as set forth in the Disclosure Letter (with specific reference to the
Section or subsection of this Agreement to which the information stated in such
disclosure relates; provided that information contained in any section or
subsection of the Disclosure Letter shall be deemed to be disclosed with respect
to any other Section or subsection of this Agreement only to the extent that it
is readily apparent on the face of such disclosure that such information is
applicable to such other Section or subsection of this Agreement), each of the
Sellers hereby jointly and severally represent and warrant to the Buyers as
follows and acknowledge that the Buyers are relying upon the following
representations and warranties in connection with the purchase of the Shares:

Authorization, Execution and Approvals

 

3.1 Each of the Sellers is duly incorporated or duly formed and validly existing
under the laws of its jurisdiction of incorporation or formation, as the case
may be. Schedule 3.1 of the Disclosure Letter sets out the name and jurisdiction
of incorporation or formation, as the case may be, of each of the Sellers. Each
of the Sellers has all requisite power, authority and capacity to own the Shares
and enter into and perform its obligations under this Agreement and each of the
Transaction Documents to which it is a party.

 

- 20 -



--------------------------------------------------------------------------------

3.2 Each of the QNX Entities is duly incorporated or duly formed and validly
existing under the laws of its jurisdiction of incorporation or formation, as
the case may be. Schedule 3.2 of the Disclosure Letter sets out the name and
jurisdiction of incorporation or formation, as the case may be, of each of the
QNX Entities. Each of the QNX Entities has all requisite power, authority and
capacity to own, lease and operate its properties and assets and to carry on its
business as now conducted. The Sellers have made available to the Buyers true,
correct and complete copies of the certificate of incorporation, articles of
incorporation, articles of association, by-laws, partnership agreements and all
other similar applicable organizational documents of each of the QNX Entities,
as amended and in effect on the date hereof. The Sellers have made available to
the Buyers the minute books of each of the QNX Entities, which, since
November 30, 2004, are true, complete and correct in all material respects. The
Subsidiaries are the only subsidiaries of any of the Companies.

 

3.3 Each of the QNX Entities is duly registered, licensed, or qualified to carry
on business and is in good standing (where applicable) in each jurisdiction in
which the character of its properties and assets owned or leased or the nature
of its business makes such registration, licensing or qualification necessary,
except where the failure to be so registered, licensed or qualified or in good
standing has not had or would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the QNX Entities, taken as a
whole, the Business or the results of operations of the Business.

 

3.4 This Agreement has been duly executed and delivered by each of the Sellers
and constitutes a legal, valid and binding obligation of each of the Sellers,
enforceable against each of the Sellers in accordance with its terms, subject to
bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and the fact that equitable remedies,
including the remedies of specific performance and injunction, may only be
granted in the discretion of a court of competent jurisdiction. At the Closing
Time, each of the Transaction Documents to which a Seller or a QNX Entity is a
party will be duly executed and delivered by such Seller or QNX Entity and will
constitute, when executed, a legal, valid and binding obligation of each Seller
and QNX Entity that is a party thereto, enforceable against each such Seller or
QNX Entity in accordance with its terms, subject to bankruptcy, insolvency,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and the fact that equitable remedies, including the remedies of
specific performance and injunction, may only be granted in the discretion of a
court of competent jurisdiction.

 

- 21 -



--------------------------------------------------------------------------------

3.5 The execution, delivery and performance of this Agreement and the
Transaction Documents and the completion of the transactions contemplated by
this Agreement and the Transaction Documents have been duly and validly
authorized by all necessary corporate action on the part of each of the Sellers
and no other corporate proceedings or approvals are required on the part of any
of the Sellers to authorize this Agreement or the Transaction Documents or to
consummate the transactions contemplated by this Agreement or the Transaction
Documents.

 

3.6 Except as set forth in Schedule 3.6 of the Disclosure Letter, except as
otherwise provided in Sections 3.7, 3.8, 4.4, 4.5 or 4.6 and except (in the case
of clause (v)) as may result from any facts or circumstances relating to the
Buyers or their Affiliates, the execution, delivery and performance of this
Agreement and each of the Transaction Documents by the Sellers and the QNX
Entities (as applicable), and the consummation of the transactions contemplated
by this Agreement and the Transaction Documents by the Sellers and the QNX
Entities (as applicable), do not and will not: (i) conflict with, violate or
result in a breach of, any of the provisions of the certificate of
incorporation, articles of incorporation, articles of association, by-laws,
partnership agreement or other similar organizational documents, as applicable,
of any of the Sellers or any of the QNX Entities; (ii) conflict with, violate or
result in a breach of, or constitute a default (or an event, condition or
occurrence which, with notice or passage of time or both, would constitute a
default) under, or give rise to any termination rights, rights of first refusal
or other buy-sell rights or the amendment, acceleration or cancellation of or
change in any rights or obligations of any Person under, any Material Contact,
any settlement agreement binding upon any of the QNX Entities regarding actions,
suits, judgments, investigations or proceedings or any agreement listed on
Exhibit 5 of Schedule 3.35 of the Disclosure Letter; (iii) cause any third party
indebtedness owing by any of the QNX Entities to become due and payable before
its stated maturity or cause any available credit to cease to be available;
(iv) result in the creation or imposition of, give rise to, or trigger, any Lien
upon any of the shares (including the Shares) or assets of any of the QNX
Entities; or (v) contravene or result in a violation of any Applicable Law,
except in the case of clauses (ii) through (v) to the extent that necessary
consents, approvals or other authorizations have been obtained or as have not
had or would not reasonably be expected to have a Material Adverse Effect.

 

3.7

Schedule 3.7 of the Disclosure Letter sets forth a correct and complete list of
each consent, waiver, authorization or approval of, each notice or declaration
to, and each filing or registration with, any Governmental Authority that is
required by any of the Sellers or any of the QNX Entities in connection with the
execution, delivery and performance of this Agreement and the Transaction
Documents or the consummation of the transactions contemplated by this Agreement
and the Transaction Documents, except for such consents, waivers,
authorizations, approvals, notices, declarations, filings and registrations
(i) the failure of which to obtain or make would not prevent or materially delay
the consummation of the transactions contemplated by this Agreement or would not
have and would not reasonably be expected to have, individually or in the
aggregate, a

 

- 22 -



--------------------------------------------------------------------------------

  material adverse effect on the QNX Entities, taken as a whole, the Business or
the results of operations of the Business; (ii) that are otherwise provided in
Sections 4.4, 4.5 or 4.6; or (iii) required by facts or circumstances relating
to the Buyers or their Affiliates.

 

3.8 Except as set forth in Schedule 3.8 of the Disclosure Letter, provided that
all consents, approvals, authorizations and other actions described in
Section 3.6 or 3.7 have been obtained or taken and except as otherwise provided
in Sections 4.4, 4.5 or 4.6, (i) no consent, waiver, authorization, approval or
other action by any other Person; and (ii) no notice or declaration to or filing
or registration with any other Person, in each case, under any Material
Contract, any settlement agreement binding upon any of the QNX Entities
regarding actions, suits, judgments, investigations or proceedings or any
agreement listed on Exhibit 5 of Schedule 3.35 of the Disclosure Letter is
required or necessary for the:

 

  (a) execution, delivery and performance of this Agreement by each of the
Sellers; and

 

  (b) the consummation of the transactions contemplated by this Agreement;

except in the case of such consents, waivers, authorizations, approvals,
notices, declarations, filing, or registrations the failure of which to obtain
or make would not reasonably be expected to have a Material Adverse Effect.

 

3.9 Each of the QNX Entities is not a reporting issuer under the Securities Act
(Ontario) or under the securities legislation of any other province or territory
in Canada where such concept exists and is not a registrant under the United
States Securities Exchange Act of 1934. There is no published market for any
securities of any of the QNX Entities.

Capital Structure

 

3.10 Schedule 3.10 of the Disclosure Letter sets out the authorized and issued
and outstanding shares and voting securities of, and other equity and ownership
interests in, each of the QNX Entities and the names of the registered and
beneficial owners of such shares, voting securities, and other equity interests.
Except as set forth in Schedule 3.10 of the Disclosure Letter, no shares or
voting securities of, or other equity interests in, any QNX Entity are issued,
reserved for issuance or outstanding. All of the shares, voting securities, and
other equity and ownership interests indicated on Schedule 3.10 of the
Disclosure Letter as being outstanding have been duly authorized and validly
issued, are fully paid and non-assessable, and were issued in accordance with
the registration or qualification requirements of all relevant securities laws
or pursuant to valid exemptions therefrom. Except as set out in Schedule 3.10 of
the Disclosure Letter, the shares, voting securities, and other equity interests
set out in Schedule 3.10 of the Disclosure Letter are legally and beneficially
owned by the applicable Seller (as set out in Schedule 3.10 of the Disclosure
Letter) free and clear of all Liens, and all Liens set forth on Schedule 3.10
will be released in full on the Closing Date.

 

3.11

(a) There are no outstanding or authorized options, warrants, rights,
subscriptions, claims of any character, agreements, obligations, convertible or
exchangeable securities, or other commitments contingent or otherwise, relating
to the shares or voting securities of, or other equity interests in, any QNX
Entity, pursuant to which such QNX Entity is or may

 

- 23 -



--------------------------------------------------------------------------------

  become obligated to issue, deliver, sell, redeem or repurchase, or cause to be
issued, delivered, sold, redeemed or repurchased, shares or voting securities
of, or other equity interests in, such QNX Entity or any securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire, any
shares or voting securities of, or other equity interests in, such QNX Entity;
(b) there are no outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights or obligations with respect to the shares
or voting securities of, or other equity interests in, any QNX Entity; and
(c) no QNX Entity has any authorized or outstanding bonds, debentures, notes or
other indebtedness the holders of which have the right to vote (or that are
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire securities having the right to vote) with the shareholder of any QNX
Entity on any matter. There are no irrevocable proxies and no stockholder
agreements, voting trusts or voting agreements or other agreements or
understandings with respect to any capital stock of, or other equity or voting
interests in, any QNX Entity. The parties set forth on Schedule 3.11 of the
Disclosure Letter have waived their contractual right to make an offer for or
otherwise acquire any of the QNX Entities, and none of the Sellers nor any of
the QNX Entities is party to any other contract containing such a contractual
right.

Financial Statements

 

3.12 The (i) unaudited consolidated balance sheet of the QNX Entities at
June 30, 2009 and the related statement of profits and losses for the QNX
Entities for the fiscal year ended June 30, 2009 (the “Annual Financial
Statements”) and (ii) the Balance Sheet and the related statement of profits and
losses for the QNX Entities for the nine (9) months ended March 31, 2010 (the
“Interim Financial Statements”, and together with the Annual Financial
Statements, collectively, the “Financial Statements”):

 

  (a) are set out in Schedule 3.12 of the Disclosure Letter;

 

  (b) are consistent with the books and accounts of the QNX Entities as at the
respective dates of the Financial Statements;

 

  (c) present fairly, in all material respects, the consolidated financial
position of the QNX Entities, the results of their operations as at the
respective dates of the Financial Statements and through the periods indicated
in the Financial Statements and cash flows of the QNX Entities all in accordance
with GAAP, except (i) as disclosed in the notes to such Financial Statements, if
any, (ii) for the absence of complete footnotes, and (iii) in the case of the
Interim Financial Statements, subject to normal year-end adjustments;

 

  (d) have been prepared in all material respects in accordance with GAAP
consistently applied; and

 

  (e) present fairly, in all material respects, the assets and liabilities of
the QNX Entities as at the respective dates of the Financial Statements all in
accordance with GAAP, except (i) as disclosed in the notes to such Financial
Statements, if any, (ii) the absence of complete footnotes, and (iii) in the
case of the Interim Financial Statements, subject to normal year-end
adjustments.

 

- 24 -



--------------------------------------------------------------------------------

3.13 The inventory reflected on the Balance Sheet is in all material respects
good and merchantable material, of a quality and quantity usable or saleable in
the ordinary course of the Business and is carried on the Financial Statements
in all material respects in accordance with GAAP.

 

3.14 Except as set forth in Schedule 3.14 of the Disclosure Letter, all accounts
receivable reflected on the Balance Sheet are in all material respects (i) bona
fide, and (ii) subject to an allowance for doubtful accounts that has been
reflected on the Balance Sheet in accordance with GAAP and consistent with past
practice collectible without set-off or counterclaim.

 

3.15 Except as set forth in Schedule 3.15 of the Disclosure Letter or as
contemplated by this Agreement, since December 31, 2009, the Business and
affairs of the QNX Entities have, in all material respects, been carried on and
operated in the ordinary course.

 

3.16 Except as set forth in the Balance Sheet or in Schedule 3.16 of the
Disclosure Letter, there are no Liabilities of any QNX Entity of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, except for Liabilities for Taxes and Liabilities incurred in the
ordinary course of business consistent with past practice since December 31,
2009 and which are not and would not reasonably be expected to be, individually
or in the aggregate, material and adverse to the QNX Entities, taken as a whole,
the Business or the results of operations of the Business. Schedule 3.16 sets
forth a true and correct in all material respects list as of the date hereof of
all (a) outstanding Debt of the QNX Entities and (b) Debt of any third parties
(other than a QNX Entity) for which a QNX Entity is a guarantor.

 

3.17 From December 31, 2009 through the date hereof:

 

  (a) no dividend or other distribution of any kind has been declared or paid by
any QNX Entity, and there has not been any repurchase, redemption or other
acquisition by any QNX Entity of any outstanding shares of capital or other
securities of, or other equity interests in, any QNX Entity;

 

  (b) except as set out in Schedule 3.17 of the Disclosure Letter, no capital
expenditures or commitments therefor have been made by any QNX Entity in excess
of $50,000;

 

  (c) Parent and/or the QNX Entities have maintained insurance on the assets of
the QNX Entities as they were insured on December 31, 2009, except for omissions
that would not materially adversely affect coverage;

 

  (d) there has been no result, occurrence, fact, change, event or effect that
has had or would reasonably be expected to have a Material Adverse Effect;

 

- 25 -



--------------------------------------------------------------------------------

  (e) except as set out in Schedule 3.17 of the Disclosure Letter, none of the
QNX Entities or their Affiliates has paid or agreed to pay any compensation,
pension, bonus, share of profits or other benefit to, or for the benefit of, any
Employee or director or officer of any of the QNX Entities except in the normal
course of business consistent with past practice; none of the QNX Entities has
increased the compensation paid or payable to any director, officer or
management Employee except, with respect to Employees only, in the normal course
of business consistent with past practice; none of the QNX Entities has granted
any severance or termination pay to any Employee or director or officer of any
of the QNX Entities, except, in the case of Employees, in the normal course of
business consistent with past practice; none of the QNX Entities has entered
into any employment deferred compensation or other similar arrangement (or any
amendment to any such existing arrangement) with any Employee or director or
officer of any of the QNX Entities except in the normal course of business
consistent with past practice; and no material QNX Benefit Arrangement has been
adopted or materially amended; and

 

  (f) there has not been:

 

  (i) any amendment of any right, privilege, restriction or condition attaching
to any outstanding equity securities of any of the QNX Entities;

 

  (ii) any incurrence, assumption or guarantee by any of the QNX Entities of any
indebtedness for borrowed money;

 

  (iii) any making of any loan, advance or capital contribution to or investment
by any of the QNX Entities in any Person other than (A) in the ordinary course
of business, or (B) not in excess of $100,000 in the aggregate;

 

  (iv) any Lien (other than Permitted Liens) incurred by any of the QNX Entities
other than in the ordinary course of business; or

 

  (v) except as set out in Schedule 3.17, any cancellation of, material changes
in, material amendment to or defaults on any material license agreements or
joint venture agreements.

Company Assets

 

3.18 Except as set forth in Schedule 3.18 of the Disclosure Letter, the QNX
Entities (either jointly, or any QNX Entity severally) have good and marketable
title to all property and assets reflected on the Balance Sheet or acquired
after March 31, 2010, free and clear of all Liens (except Permitted Liens). With
respect to leased property and assets, each of the QNX Entities is in compliance
in all material respects with such leases and holds a valid leasehold interest
free of any Liens (except Permitted Liens). All facilities, machinery,
equipment, fixtures, vehicles and other properties owned, leased or used by the
QNX Entities to conduct their business are in good operating condition and
repair, and are reasonably fit and usable for the purposes for which they are
being used in each case in all material respects. This representation does not
concern Owned Real Property, Leased Real Property or Intellectual Property
Rights.

 

- 26 -



--------------------------------------------------------------------------------

3.19 Except as set out in Schedule 3.19, the assets owned or leased by the QNX
Entities, or the assets which they otherwise have the right to use, together
with any services to be provided under the Transition Services Agreement,
constitute all of the assets reasonably necessary to conduct the Business
substantially as currently conducted by the QNX Entities on the date hereof.

Litigation and Suits

 

3.20 As of the date hereof, except as set out in Schedule 3.20 of the Disclosure
Letter, none of the QNX Entities has notice of, or has been served with notice
of, any actions, suits, judgments, investigations or proceedings and, to the
knowledge of the Sellers, none are pending or, in the past two (2) years, have
been threatened against, any of the QNX Entities or any Employee or director or
officer of any of the QNX Entities (in his or her capacity as such) at law or in
equity or before or by any federal, provincial, state, municipal or other
governmental department, commission, court, board, bureau or other Governmental
Authority. As of the date hereof, except as set out in Schedule 3.20 of the
Disclosure Letter, none of the Sellers has notice of, or has been served with
notice of, any actions, suits, judgments, investigations or proceedings and, to
the knowledge of the Sellers, none are pending or, in the past two (2) years,
have been threatened against, any of the Sellers at law or in equity or before
or by any federal, provincial, state, municipal or other governmental
department, commission, court, board, bureau or other Governmental Authority
that has had, or would reasonably be expected to have the effect of prohibiting
or materially impairing the overall conduct of the Business as currently
conducted by the QNX Entities.

 

3.21 As of the date hereof, there is no settlement, judgment, injunction, order
or decree binding upon any of the QNX Entities that has had, or would have the
effect of prohibiting or materially impairing any current business practice of
any of the QNX Entities, any acquisition of property by any of the QNX Entities,
or the overall conduct of the Business as currently conducted by the QNX
Entities.

Material Contracts

 

3.22   (a)   Except for the agreements, contracts, plans, leases, arrangements
or commitments set out in Schedule 3.22 of the Disclosure Letter (the “Material
Contracts”), true and complete copies in all material respects of which have
been made available to the Buyers, none of the QNX Entities is a party to or
subject to:

 

  (i) any Lease providing for annual rentals in excess of $50,000;

 

  (ii) any contract (excluding (A) all purchase orders, sales orders, delivery
orders and similar contracts, (B) contracts with accountants, legal advisors and
payroll providers and (C) invoices for taxes, utilities and credit card charges)
for the purchase of materials, supplies, goods, services, equipment or other
assets providing for annual payments by any QNX Entity in excess of $100,000;

 

- 27 -



--------------------------------------------------------------------------------

  (iii) any written agreement (excluding (A) any purchase orders, sales orders,
delivery orders and similar agreements dating prior to July 1, 2008 and (B) any
purchase orders, sales orders, delivery orders and similar agreements dated
after July 1, 2008 that are for aggregate amounts not in excess of $250,000)
between any QNX Entity and (I) a Material Customer or (II) a Seller or any of
its Affiliates (other than a QNX Entity);

 

  (iv) any license agreement, support agreement, consulting agreement or
engineering services agreement providing for annual payments to any of the QNX
Entities in excess of $500,000;

 

  (v) any partnership, joint venture or other similar contract, arrangement or
agreement;

 

  (vi) any contract relating to indebtedness for borrowed money or the deferred
purchase price of real property (whether incurred, assumed, guaranteed or
secured by any asset);

 

  (vii) any contract with publishers, distributors, resellers or localization or
translation partners providing for annual payments to any of the QNX Entities in
excess of $50,000; or

 

  (viii) any contract not otherwise covered above in this Section 3.22 that, if
such contract were terminated, would have a Material Adverse Effect.

 

  (b) Each Material Contract is a valid and binding agreement of each QNX Entity
that is a party thereto, and is in full force and effect, and none of the QNX
Entities, nor, to the knowledge of the Sellers, any other party thereto, is in
breach or default in any material respect under the terms of any Material
Contract.

 

  (c) No party to any Material Contract has provided any written or, to the
knowledge of Sellers, oral notice to terminate such Material Contract.

 

3.23 Except as set out in Schedule 3.23 of the Disclosure Letter, there are no
provisions in any Material Contract under which any of the QNX Entities is
restricted in any material respect from selling, licensing or otherwise
distributing any of its products to any class of customers, in any geographic
area, during any period of time or in any market or market segment.

 

3.24 Except as set out in Schedule 3.23 of the Disclosure Letter, there are no
provisions for exclusive contracting with respect to goods and services or
similar such provisions in any Material Contract.

 

3.25 Except as set out in Schedule 3.25 of the Disclosure Letter, there are no
“most favoured nations” or similar such favourable pricing or commercial terms
in any Material Contract.

 

- 28 -



--------------------------------------------------------------------------------

3.26 None of the QNX Entities is a party to any agreement that by its terms
explicitly entitles any distributor, reseller or agent to any payment in excess
of $50,000 on termination, expiration or failure to renew such agreement by any
contract.

 

3.27 Except as set out in Schedule 3.27 of the Disclosure Letter, none of the
QNX Entities is subject to any agreement which immediately following the Closing
Time would restrict or limit any QNX Entity’s right to incur, assume or
guarantee any indebtedness for borrowed money or to sell, lease or transfer (by
dividend or otherwise) any equity ownership interests of any of the QNX
Entities.

 

3.28 Schedule 3.28 of the Disclosure Letter sets out a list of all insurance
policies and fidelity bonds placed by any of the QNX Entities or any of the
Sellers covering any of the assets, business, equipment, properties, operations,
Employees, officers and directors of the QNX Entities. As of the date hereof,
there is no claim by any of the QNX Entities or any of the Sellers pending under
any of such policies or bonds as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or bonds. All premiums payable
under all such policies and bonds necessary to maintain such policies and bonds
in full force and effect to the limits of such policies and bonds have been
paid, and each of the QNX Entities and the Sellers, as the case may be, is
otherwise in compliance in all material respects with the terms and conditions
of all such policies and bonds, except where the failure to comply would not
result in loss of coverage or otherwise impair the ability of the QNX Entities
to collect the full amount of the coverage under such policies. Unless otherwise
set forth in Schedule 3.28 of the Disclosure Letter, such policies of insurance
and bonds (or other policies and bonds providing substantially similar insurance
coverage) have been in effect since April 9, 2007 and as of the date hereof are
in full force and effect. To the knowledge of the Sellers, as of the date hereof
no written notice has been received threatening termination of, or a material
premium increase with respect to, any of such policies or bonds.

 

3.29 Except as set out in Schedule 3.29 of the Disclosure Letter, each of the
QNX Entities holds all licenses, permits, registrations or approvals issued by a
Governmental Authority necessary for the conduct of the Business as currently
conducted and the ownership and occupancy of its property and assets, except
such licenses, permits, registrations or approvals the absence of which has not
had or would not reasonably be expected to have a Material Adverse Effect
(collectively, “Permits”). Except for such failures to be valid and in full
force and effect as have not had or would not reasonably be expected to have a
Material Adverse Effect, each Permit is valid and in full force and effect and
no Permit will be terminated or become terminable as a result of the
transactions contemplated hereby.

 

3.30 None of the QNX Entities is in default in any material respect under
(i) any mortgage, loan agreement, indenture or evidence of indebtedness for
borrowed money to which any QNX Entity is a party, or (ii) any judgment, order
or injunction of any court, arbitrator or governmental body, agency, official or
other Governmental Authority.

 

3.31

Except for Goldman, Sachs & Co., there is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of any of the

 

- 29 -



--------------------------------------------------------------------------------

  Sellers or any of the QNX Entities who might be entitled to any fee or
commission from any of the Buyers or any of the QNX Entities or any of their
respective Affiliates upon consummation of the transactions contemplated by this
Agreement, and any such fee or commission will be paid for solely by the
Sellers.

 

3.32 Except as disclosed in Schedule 3.32 of the Disclosure Letter, there are no
loans, leases or royalty agreements between any of the QNX Entities and any of
the Sellers or any Affiliate of any of the Sellers (other than another QNX
Entity).

 

3.33 To the knowledge of Sellers (in the case of clauses (a) and (b) only), as
of the date hereof none of the current officers or directors of any of the QNX
Entities: (a) has any material direct or indirect interest in any entity that
does business with any of the QNX Entities; (b) has any direct or indirect
interest in any material property, asset or right which is material and is used
by any of the QNX Entities in the conduct of the Business; or (c) has any
contractual relationship with any of the QNX Entities other than such
relationships which occur from being an officer or director of any of the QNX
Entities.

 

3.34 Since the date that is 180 days prior to the date of this Agreement (a) no
Material Customer or Material Supplier has ceased to do business with the QNX
Entities and (b) to the knowledge of the Sellers, no Material Customer or
Material Supplier has threatened to terminate its relationship with the QNX
Entities, which threat would reasonably be expected to result in such a
termination.

Intellectual Property Rights

 

3.35 Schedule 3.35 of the Disclosure Letter sets forth a true and accurate
description, in all material respects of: (i) all the patents, filed patent
applications and draft patent applications (including provisional patent
applications, utility patents, divisional patents, continuations, continuations
in part, reissue, reexamination, and all similar patents and applications)
throughout the world that relate to the Owned Software or other Technology that
the QNX Entities own the Intellectual Property Rights to; (ii) registered
trademarks, registered trade names, registered service marks and registered
copyrights and any pending applications therefor, and domain names (including
any pending applications) owned by any QNX Entity; (iii) the QNX Product Suite;
and (iv) the Licensed IP other than Open Source Materials and COTS Software,
provided that the QNX Entities shall not be required to list any trade secrets.
The Sellers have made available to the Buyers true, correct and complete copies
in all material respects of all available invention disclosure forms of the QNX
Entities that relate to the Owned IP.

 

3.36 Except as set forth in Schedule 3.36 of the Disclosure Letter, the QNX
Entities (either jointly, or any QNX Entity severally) exclusively hold all
rights, title and interest in and to the Owned IP (excluding moral rights
therein) with good and marketable title thereto free and clear of all third
party rights, interests or other Liens, whether contingent or otherwise, and as
to the moral rights in the QNX 6 generation of the QNX Software, waivers in
favour of the QNX Entities, its successors and assigns, have been provided to
the QNX Entities from all relevant third Persons other than employees of
contractors.

 

- 30 -



--------------------------------------------------------------------------------

3.37 Except as set forth in Schedule 3.37 of the Disclosure Letter:

 

  (a) the Owned IP and, to the knowledge of the Sellers, the Licensed IP,
includes all of the Intellectual Property Rights necessary in order to enable
the Business to be conducted substantially in the manner in which the Business
is conducted on the date hereof;

 

  (b) Section 1.6 of Schedule 3.35 of the Disclosure Letter sets forth a
description, in all material respects, of the Licensed IP, other than licenses
of Open Source Materials and other than licenses of COTS Software. The licenses
listed in Section 1.6 of Schedule 3.35 of the Disclosure Letter are in full
force and effect, no QNX Entity is in material default under any such licenses,
and, to the knowledge of the Sellers, no party to any of such licenses has
exercised any termination rights with respect thereto;

 

  (c) to the knowledge of the Sellers, as of the date hereof, no QNX Entity is
the subject of any pending or threatened action, suit, judgment, investigation,
allegation or proceeding, and no QNX Entity has received any written notice in
the past two (2) years in the case of trademarks, service marks, trade names,
indicia, logos, and domain names, and since November 30, 2004 in the case of any
other Intellectual Property Rights, in each case, that involves a claim of
infringement, unauthorized use, or violation of any Intellectual Property Rights
of any third Person, against any QNX Entity or that challenges the ownership or
use rights by a QNX Entity of, or the validity or enforceability of, any
Intellectual Property Right, whether Owned IP or Licensed IP, in connection with
the Business;

 

  (d) in the past two (2) years in the case of trademarks, service marks, trade
names, indicia, logos, and domain names, and since November 30, 2004 in the case
of any other Intellectual Property Rights, no QNX Entity has made any written
assertion or claim or is involved in any pending or, to the knowledge of the
Sellers, threatened action, suit, judgment, investigation or proceeding alleging
that any Person has infringed, violated, misused or misappropriated any Owned
IP; and

 

  (e) all of each QNX Entity’s rights in respect of all of the Owned IP
consisting of patents and copyrights are valid and enforceable.

 

3.38 Except as listed in Schedule 3.38 of the Disclosure Letter:

 

  (a) the Owned Software does not include and is not a derivative work of any
third Persons’ Technology, other than Open Source Materials, except (i) for
inclusions or derivative works that have been licensed to the QNX Entities for
such use by such third Persons under their Intellectual Property Rights, or
(ii) where the Intellectual Property Rights for such inclusions or derivative
works have been assigned to the QNX Entities.

 

- 31 -



--------------------------------------------------------------------------------

  (b) the unregistered Names that are Owned IP and currently used by the QNX
Entities in the Business are not, to the knowledge of the Sellers, owned or
registered in the name of, and the other Owned IP is not owned by or registered
in the name of, any current owner other than a QNX Entity, or in the name of any
former owner or current or former shareholder, partner, director, executive,
officer, employee, salesman, agent, customer, representative or contractor of
any QNX Entity or other party, nor does any such person have any interest
therein or right thereto, including but not limited to the right to royalty
payments;

 

  (c) none of the Owned Software, the Owned IP (other than unregistered Names)
or, to the knowledge of the Sellers, the conduct of the Business or the use of
unregistered Names by the QNX Entities in the Business that are Owned IP
materially infringes, misuses, misappropriates or otherwise violates the
Intellectual Property Rights of any Person;

 

  (d) to the knowledge of the Sellers, the Licensed IP does not infringe,
misuse, misappropriate or otherwise violate the Intellectual Property Rights of
any Person;

 

  (e) each of the QNX Entities has the right to transfer, convey or assign to
any Person without any consent of, waiver from or payment to any Person
whatsoever, the full right, title and interest of such QNX Entity in the Owned
IP (other than, with respect to enforcement rights in such Owned IP, as limited
by Applicable Law) including the right to assign to any Person such QNX Entity’s
right to transfer, convey or assign the Owned IP to another Person;

 

  (f) each QNX Entity has the exclusive right (subject to all formerly-granted
and continuing non-exclusive rights granted to third Persons), and, to the
extent permitted by Applicable Law, has the right to grant to others such
exclusive or non-exclusive right, to use, modify, create derivative works of,
publish, distribute, sublicense, and otherwise fully exploit the Owned Software
and the Owned IP (other than unregistered Names) and, to the knowledge of the
Sellers, to use, modify, create derivative works of, publish, distribute,
sublicense, and otherwise fully exploit the unregistered Names that are Owned IP
and are currently used by the QNX Entities in the Business in order to enable
the Business to be conducted substantially in the manner in which the Business
is conducted on the date hereof and to obtain and defend all Intellectual
Property Rights therein; and

 

  (g) none of the QNX Entities is a party to any contract or commitment or is
under any obligation to pay any royalty, license or other fee with respect to
the use of Owned Software or the Owned IP.

 

3.39 The granting by the QNX Entities of the right or consent to author, create
and own derivative works of the Owned Software or the Owned IP in the ordinary
course of business has not had and would not reasonably be expected to have a
Material Adverse Effect.

 

- 32 -



--------------------------------------------------------------------------------

3.40 Except as listed in Schedule 3.40 of the Disclosure Letter, to the
knowledge of the Sellers, there is no reason to believe that the QNX Entities
would be unable to obtain issued patents for the pending patent applications
listed in Schedule 3.35 of the Disclosure Letter. Except as described in
Schedule 3.40 of the Disclosure Letter, or otherwise in the normal conduct of
the Business, since November 30, 2004, none of the QNX Entities has taken or
failed to take any action which would prejudice any registration, issuance or
maintenance of the Owned IP, other than unregistered Names, including a failure
to renew or to pay all necessary or required fees.

 

3.41 Except as listed in Schedule 3.41 of the Disclosure Letter, to the
knowledge of the Sellers, each of the QNX Entities has the right to use,
sublicense, Commercialize, register, and otherwise fully exploit the registered
trademarks listed in Schedule 3.35 of the Disclosure Letter in the operation of
the Business substantially in the manner in which such trademarks are used in
the Business as conducted on the date hereof.

 

3.42 Except as listed in Schedule 3.42 of the Disclosure Letter, the QNX
Entities have the full right and authority to Commercialize the Owned Software,
the Owned IP (other than unregistered Names) and, to the knowledge of the
Sellers, the Licensed IP and the unregistered Names that are Owned IP and used
by the QNX Entities in the Business, substantially in the manner in which the
Owned Software, Owned IP and Licensed IP are used in the Business as conducted
on the date hereof, and the transactions contemplated by this Agreement,
including the direct or indirect change of control of each of the QNX Entities,
will not result in the termination of any QNX Entity’s rights, trigger any
additional obligations or liabilities of any QNX Entity or otherwise adversely
impact the QNX Entities’ full right and authority to Commercialize the Owned
Software, the Owned IP (other than unregistered Names) and, to the knowledge of
the Sellers, the Licensed IP and the unregistered Names that are Owned IP and
used by the QNX Entities in the Business (including future development of the
Owned Software) substantially in the manner in which the Owned Software, Owned
IP and Licensed IP are used in the Business as conducted on the date hereof or
violate the rights of any third party (including any Intellectual Property
Rights or contractual rights, including any rights of exclusivity) by
Commercializing the Owned Software or the Owned IP (other than unregistered
Names) or, to the knowledge of the Sellers, by Commercializing the Licensed IP
or the unregistered Names that are Owned IP and used by the QNX Entities in the
Business, substantially in the manner in which the Owned Software, Owned IP and
Licensed IP are used in the Business as conducted on the date hereof.

 

3.43 Except as listed in Schedule 3.43 of the Disclosure Letter, the Owned
Software and, to the knowledge of the Sellers, the Licensed IP and the use,
copying, development, publication, Commercialization, or other exploitation of
the Owned Software, the Owned IP and, to the knowledge of the Sellers, the
Licensed IP by the QNX Entities in the operation of the Business as conducted on
the date hereof do not materially violate or infringe or constitute a
misappropriation or misuse of the Intellectual Property Rights of any Person.

 

3.44

Except as listed in Schedule 3.44 of the Disclosure Letter, to the knowledge of
the Sellers, the QNX Entities do not use, incorporate, include, or reference any
registered

 

- 33 -



--------------------------------------------------------------------------------

  third party trademarks, trade-names, indicia, logos, designs, service marks,
and/or slogans in connection with the operation of the QNX Software or the
Commercialization of the Company IP in the operation of the Business as
conducted on the date hereof, in a manner that materially violates or infringes
or constitutes a material misappropriation, misuse or dilution of the
Intellectual Property Rights of any Person.

 

3.45 Except as listed in Schedule 3.45 of the Disclosure Letter, to the
knowledge of the Sellers there is no claim, allegation, notice, demand, or
statement of claim, or any other proceeding, dispute or action related to any
revenues owing to any of the QNX Entities or related to the Commercialization of
any Company IP by the QNX Entities that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

3.46 Except as listed in Schedule 3.46 of the Disclosure Letter, since
November 30, 2004 none of the QNX Entities has received any offers or
invitations from a third party to obtain a license to such third party’s
Intellectual Property Rights, other than Intellectual Property Rights in
trademarks, trade names, indicia, logos or domain names, for use in or with the
Owned Software, in which such offer or invitation the third party claims that
the absence of such license will violate its Intellectual Property Rights.

 

3.47 Except as set forth in Schedule 3.47 of the Disclosure Letter, to the
knowledge of the Sellers, in the past three (3) years in the case of trademarks,
service marks, trade names, indicia, logos, and domain names, and since
November 30, 2004 for all other Intellectual Property Rights, no Person has
materially infringed, misused or misappropriated Owned IP, and no Person is
materially infringing, misusing or misappropriating Owned IP.

 

3.48 Except as listed in Schedule 3.48 of the Disclosure Letter, none of the QNX
Entities is obligated to provide, and has not entered into any other agreements
or transactions that are conditional upon providing, future enhancements,
features not presently available on, or other enhancements in respect of its
Software or other product of the QNX Entities in each case with a value in
excess of $500,000.

 

3.49 The QNX Entities have made available to the Buyers copies of (i) all
current design plans that have received at least Gate 0 approval, and (ii) all
current error logs with respect to the current release of the QNX 6 generation
of the QNX Software.

 

3.50

Except as listed in Schedule 3.50 of the Disclosure Letter, each Developer who
became an employee of any QNX Entity after November 30, 2004, and each employer
of Developers who are not QNX Employees who has entered into an agreement with
any QNX Entity after November 30, 2004 (a) has executed an agreement containing
non-disclosure and confidentiality obligations prior to providing services to
any of the QNX Entities and has, in the case of any Developer who is an employee
of any QNX Entity, irrevocably waived in writing his or her respective moral
rights in and to the Owned Software and, in the case of any employer of
Developers who are not QNX employees, has agreed to obtain such waivers of its
employees’ respective moral rights in and to the Owned Software; and (b) was
either (i) a full-time employee of a QNX Entity employed as a software
programmer and was not employed by any third party, who did not

 

- 34 -



--------------------------------------------------------------------------------

  incorporate any previously existing work product or other materials
proprietary to the Developers or any third party (except pursuant to a license
with a QNX Entity permitting same) and who validly assigned his or her
Intellectual Property Rights (and assigned or waived all related rights) in the
Owned Software to the QNX Entities pursuant to a written and signed agreement,
or (ii) a contractor who assigned its Intellectual Property Rights in the Owned
Software to the QNX Entities pursuant to a written agreement, and to the
knowledge of the Sellers no further consent, assignment or other action is
required for the employees’ or contractors’ Intellectual Property Rights to be
assigned to, transferred to, or otherwise fully vested in the QNX Entities.

 

3.51 The Disclosure Letter accurately describes in:

 

  (a) Schedule 3.51(a), all QNX Software that the QNX Entities have decided to,
and have been authorized to, distribute and license for business reasons as Open
Source Materials; and

 

  (b) Schedule 3.51(b), all Open Source Materials incorporated into, integrated
or combined with, or distributed in conjunction or for use with, the QNX 6
generation of the QNX Software;

and for each such use of Open Source Materials sets forth: (x) the applicable
component of the QNX Software; (y) the name of the applicable license, which may
be incorporated by reference using an Internet link where applicable; and (z) to
the extent known by the QNX Entities, the copyright notice of the Open Source
Materials.

 

3.52 To the knowledge of the Sellers, all use, modification, distribution and
licensing by the QNX Entities of Open Source Materials has been done in all
material respects accordance with the terms of the applicable license(s) for
such Open Source Materials, and, except as disclosed on Schedule 3.52 of the
Disclosure Letter, no such use, modification, distribution or licensing will
make the Owned Software or the Owned IP (or any material portion thereof)
subject to a license for Open Source Materials (including claims of infringement
in connection with such license), or subject to Reciprocal Requirements, or
otherwise result in a material loss or impairment of any of the QNX Entities’
rights to Commercialize the Owned Software or the Owned IP in substantially the
manner in which the Owned Software and the Owned IP are used in the Business as
conducted on the date hereof.

 

3.53 Except as listed in Schedule 3.53 of the Disclosure Letter:

 

  (a) Except to the extent derived from the Licensed IP as duly authorized
pursuant to a relevant and valid license relating to the Licensed IP, the QNX
Software neither contains nor embodies nor uses any third party Technology
(including development tools and utilities) or Licensed IP in a manner that
would materially infringe any third Person’s Intellectual Property Rights; and

 

  (b) the Owned Software and, to the knowledge of the Sellers, the Software
licensed as Licensed IP contain all material Technology, other than Open Source
Materials and COTS Software, necessary to continue to Commercialize and maintain
the QNX Software in order to enable the Business to be conducted substantially
in the manner in which the Business is conducted on the date hereof.

 

- 35 -



--------------------------------------------------------------------------------

3.54 Except as disclosed in Schedule 3.54 of the Disclosure Letter, to the
knowledge of the Sellers none of the Licensed IP or Open Source Materials create
any obligations that would require the Owned IP or the Owned Software to be
licensed to or licensed back to any third party in a manner that would
materially detract from the Commercialization of the Owned Software or the Owned
IP.

 

3.55 Except as disclosed in Schedule 3.55 of the Disclosure Letter, object code
versions of the QNX Software have been provided by the QNX Entities to customers
only pursuant to written license agreements with the QNX Entities.

 

3.56 Since November 30, 2004, except as listed in Schedule 3.56 of the
Disclosure Letter: (a) all customers of the QNX Entities with installed QNX
Software and, to the knowledge of the Sellers, all commercial end user customers
of the QNX Entities with installed QNX Software, have accepted and have not
rejected such Software; and (b) there are no outstanding or disputed claims
against any QNX Entity by any customer of the QNX Entities with installed QNX
Software or, to the knowledge of the Sellers, by any end user with installed QNX
Software.

 

3.57 Schedule 3.57 of the Disclosure Letter sets forth a description of all
Published Source Code that is true and complete in all material respects. Except
as listed in Schedule 3.57 of the Disclosure Letter, none of the Unpublished
Source Code for any QNX Software has been delivered or made available to any
Person other than a Related Party and the QNX Entities have not agreed to or
undertaken to or in any other way promised to provide such Unpublished Source
Code to any such Person. Each Person identified in Schedule 3.57 of the
Disclosure Letter, including any subcontractor of any QNX Entity, is subject to
non-disclosure and confidentiality obligations that will not be affected by any
direct or indirect change of control of any of the QNX Entities.

 

3.58 Except as listed in Schedule 3.58 of the Disclosure Letter, there are no
customers, distributors or any other Persons: (a) entitled to be or that have
been enrolled as a beneficiary under a technology escrow or other similar
arrangement with respect to the Source Code versions of any QNX Software; or
(b) except pursuant to the terms of use posted on the Internet website
http://www.foundry27.com, a true and correct copy of which is included in
Schedule 3.58 of the Disclosure Letter, or to a license agreement consistent
with industry standards in the embedded software marketplace for the
distribution of proprietary software with a QNX Entity with respect to Published
Source Code only, entitled to receive or have received more than an
insignificant amount of the Source Code versions of any QNX Software or any
material benefits or entitlements of any kind or nature in respect thereof or
related thereto (including receiving such Source Code versions of any QNX
Software as a result of an event (including a direct or indirect change of
control of any of the QNX Entities, bankruptcy of any of the QNX Entities,
failure to provide support or maintenance, or fulfillment of other conditions),
upon request or otherwise) under an escrow arrangement.

 

- 36 -



--------------------------------------------------------------------------------

3.59 Except as set out in Schedule 3.59 of the Disclosure Letter, no third
Person shall become entitled to any portion of the Unpublished Source Code or
any additional Intellectual Property Rights of any of the QNX Entities solely as
a result of this Agreement or the other transactions contemplated by this
Agreement.

 

3.60 Except as listed in Schedule 3.60 of the Disclosure Letter, no
distributors, sales agents, representatives or other persons, including any VAR
or OEM resellers identified in Schedule 3.61 of the Disclosure Letter: (a) have
the right to use, market, sublicense or support any QNX Software on an exclusive
basis, or (b) are entitled to any payment on termination, expiration or failure
to renew such agreement pursuant to any contract.

 

3.61 Schedule 3.61 of the Disclosure Letter lists all material licenses and
reseller, distribution, maintenance, support, development and services
agreements and all other agreements, in each case to the extent executed in
writing or in standard form (in the case of standard-form contracts that do not
permit negotiation), between any of the QNX Entities and users of QNX Software,
copies of each of which have been made available to the Buyers.

 

3.62 None of the QNX Entities is in material breach of any of its obligations
under the agreements listed in Schedule 3.61 of the Disclosure Letter.

 

3.63 Schedule 3.63 of the Disclosure Letter is a complete, true and accurate
list of all the critical issues relating to the current release of the QNX 6
generation of the QNX Software as of the date hereof in the reasonable judgment
of the persons listed on such Schedule. Except as indicated in Schedule 3.63 of
the Disclosure Letter, the QNX Entities have fully resolved all such critical
issues in all material respects.

 

3.64 Since November 30, 2004 no material custom Software code developed for any
third party, pursuant to a services engagement or installation of Software, has
been incorporated into the QNX Software, except in cases where the Intellectual
Property Rights for such custom Software code have been retained by or assigned
to the QNX Entities and where any underlying background Intellectual Property
Rights in the Technology have been licensed to the QNX Entities for such use.

 

3.65 With respect to the QNX 6 generation of the QNX Software (and, in the case
of clause (c) below, solely with respect to the current release of the QNX 6
generation of the QNX Software):

 

  (a) the QNX Entities maintain machine readable master-reproducible copies,
Source Materials, technical documentation and user manuals for the most current
releases or versions of such Software and for all earlier releases or versions
of such Software currently being supported by the QNX Entities;

 

  (b) in each case, the machine-readable copy of such Software identified in
Exhibit 4(A) of Schedule 3.35 of the Disclosure Letter compiles from the
corresponding Source Code; and

 

  (c)

Except as set forth in error logs made available to Buyers, including the
critical issues list in Schedule 3.63 of the Disclosure Letter, such Software,
when used in

 

- 37 -



--------------------------------------------------------------------------------

  accordance with the associated documentation (including but not limited to
developer documentation, applicable reference specifications, read-me files,
installation notes, release notes and customer bulletins) on a “Reference
Platform” identified in Exhibit 4(C) of Schedule 3.35, operates substantially in
accordance with such documentation without material operating defects.

 

3.66 Since November 30, 2004, except as listed in Schedule 3.66 of the
Disclosure Letter, all current and former customers and end users of the QNX
Entities have received the QNX Software pursuant to end user license terms
consistent with industry standards in the embedded software marketplace for the
distribution of proprietary software applicable to such Owned Software
substantially the same as set forth in Schedule 3.66 of the Disclosure Letter
(the “EULA”).

 

3.67 All United States government customers and all end users of the QNX
Entities listed in Schedule 3.67 of the Disclosure Letter since November 30,
2004, have been provided notice that the QNX Software is a “commercial item,” as
that term is defined in 48 C.F.R. 2.101 (Oct. 1995), consisting of “commercial
computer software” and “commercial computer software documentation,” as such
terms are used in 48 C.F.R. 12.212 (Sept. 1995), and is subject to the
restrictions of United States Federal Acquisition Regulations (“FAR”) 12.212(a)
(1995), 52.227-19 and 52.227-14 (ALT III) and Defense Federal Acquisition
Regulation Supplement (“DFARS”) 227.7202-1(a) and 227.7202-3(a) (1995) and
252.227-7013(c)(1)(ii) (OCT 1988), as applicable, or notice of similar effect.

 

3.68 Each of the QNX Entities has in all material respects adequately maintained
all trade secret rights in, and has adequately maintained the confidentiality
of, the Unpublished Source Code.

 

3.69 None of the QNX Entities has materially breached any non-disclosure or
confidentiality agreement with respect to Intellectual Property Rights between
any of the QNX Entities and any third Person and, to the knowledge of the
Sellers, no third Person has breached any non-disclosure or confidentiality
agreement with respect to Intellectual Property Rights between any of the QNX
Entities and any third Person.

 

3.70 Except as set out in Schedule 3.70 of the Disclosure Letter, no
(a) government funding or (b) facilities of a university, college, other
educational institution, or research center were used in the development of the
Owned Software or the Owned IP.

 

3.71

None of the QNX Entities has taken any action or made any omission in material
violation of any Applicable Laws governing imports into or exports from Canada
or the United States, or relating to economic sanctions or embargoes, including
the Customs Act (Canada), the Customs Tariff Act (Canada), the Export and Import
Permits Act (Canada), the United Nations Act (Canada), the Special Economic
Measures Act (Canada), the United States Export Administration Regulations and
the Arms Export Control Act (United States) or any regulation, order, ruling,
decision, judgment, injunction or decree of any Canadian or U.S. Governmental
Authority issued pursuant thereto. Except as set forth in Schedule 3.71 of the
Disclosure Letter, to the knowledge of the Sellers, none of the QNX Entities has
taken any action or made any omission in material violation of any

 

- 38 -



--------------------------------------------------------------------------------

  Applicable Laws governing imports into or exports from any country other than
Canada or the United States, or relating to economic sanctions or embargoes
under the Laws of any country other than Canada or the United States, or any
regulation, order, ruling, decision, judgment, injunction or decree of any
Governmental Authority issued pursuant thereto.

 

3.72 Except as set forth in Schedule 3.72 of the Disclosure Letter, all permits,
exemptions, or licenses required of the QNX Entities to import, use and
distribute the QNX Software have been obtained for Canada and the United States
and, to the knowledge of the Sellers, for all other countries to or in which any
of the QNX Entities currently sells or distributes such Software.

 

3.73 None of the QNX Software constitutes U.S.-origin technology pursuant to the
Export Administration Regulations of the United States of America.

Taxes

 

3.74 Except as would not have or reasonably be expected to have a Material
Adverse Effect, and except as disclosed in Schedule 3.74 of the Disclosure
Letter, each of the QNX Entities has duly filed in a timely manner all Tax
Returns with the appropriate Tax Authority with which it is required to file
under any Applicable Laws and has duly completed and has correctly reported all
income and other amounts and information required to be reported thereon and all
such Tax Returns are complete and correct and have been prepared in compliance
with all Applicable Laws.

 

3.75 Except as would not have or reasonably be expected to have a Material
Adverse Effect, and except as disclosed in Schedule 3.75 of the Disclosure
Letter, each of the QNX Entities has duly and timely paid all Taxes due and
owing by it (whether or not such Taxes are shown or required to be shown on a
Tax Return) including all installments or estimated payments on account of Taxes
for the current year that are due and payable by it and has duly and timely
withheld from any amount paid or credited by it to or for the account or benefit
of any Person, including any employee, shareholder, creditor, non-resident
person or other third party, the amount of all Taxes required by any Applicable
Laws to be withheld from any such amount and has duly and timely remitted the
same to the appropriate Governmental Authority.

 

3.76 Except as would not have or reasonably be expected to have a Material
Adverse Effect, none of the QNX Entities has requested or entered into any
agreement or other arrangement or executed any waiver providing for any
extension of time: (a) within which to file any Tax Return covering any Taxes
for which it may be liable; (b) to file any elections, designations or similar
filings relating to Taxes for which it is or may be liable; (c) within which
such QNX Entity is required to pay or remit any Taxes or amounts on account of
Taxes; or (d) within which any Tax Authority may assess or collect Taxes for
which such QNX Entity is or may be liable.

 

3.77

Except as disclosed in Schedule 3.77 of the Disclosure Letter, and except as
would not have or reasonably be expected to have a Material Adverse Effect,
there are no actions,

 

- 39 -



--------------------------------------------------------------------------------

  suits, proceedings, investigations, audits or claims now pending or threatened
in writing, against any of the QNX Entities in respect of any Taxes and there
are no matters under discussion, audit or appeal with any Tax Authority relating
to Taxes.

 

3.78 Except as would not have or reasonably be expected to have a Material
Adverse Effect, no claim has been made in the past three (3) years by a Tax
Authority in a jurisdiction where the QNX Entities did not file Tax Returns that
any QNX Entity is or may be subject to Taxes assessed by such jurisdiction or a
filing requirement in that jurisdiction.

 

3.79 Except as would not have or reasonably be expected to have a Material
Adverse Effect, none of the QNX Entities is a party to or bound by any Tax
allocation or Tax sharing agreement that will survive, with respect to such QNX
Entity, the Closing.

 

3.80 Except as would not have or reasonably be expected to have a Material
Adverse Effect, there are no Liens for Taxes (other than Permitted Liens) upon
the assets of any of the QNX Entities.

 

3.81 Except as disclosed in Schedule 3.81 of the Disclosure Letter, all material
transactions between each QNX Entity that is a tax resident of the United
States, Canada, Germany or Japan and any non-resident person resident in the
United States, Canada, Germany, or Japan with whom it was not dealing at arm’s
length were conducted at arm’s length prices under the Applicable Laws of the
United States, Canada, Germany or Japan, as the case may be, and each QNX Entity
has made or obtained records or documents supporting these prices sufficient to
meet all Applicable Laws of the United States, Canada, Germany or Japan, as the
case may be.

 

3.82 Except as would not have or reasonably be expected to have a Material
Adverse Effect, none of the QNX Entities has any Liability for Taxes of another
person (other than any Liability for Taxes of Parent or any of its subsidiaries
(including the QNX Entities) under Treasury Regulations Section 1.1502-6 or any
comparable rule of State, local or foreign law) (a) as a successor or transferee
or (b) under any contract or indemnity.

 

3.83 Except as listed in Schedule 3.83 of the Disclosure Letter, and except as
would not have or reasonably be expected to have a Material Adverse Effect, each
of the QNX Entities has charged, collected and remitted on a timely basis all
Taxes as required under applicable legislation to be charged, collected or
remitted by it, on any sale, supply or delivery whatsoever, made by such QNX
Entity.

 

3.84 Except as would not have or reasonably be expected to have a Material
Adverse Effect, none of Sections 78, 80, 80.01, 80.02, 80.03 or 80.04 of the Tax
Act, or any equivalent provision of the Tax legislation of any Canadian
province, have applied or will apply with respect to any of the QNX Entities at
any time up to and including the Closing Date.

 

3.85

At no time during the period that ends at the Closing Time and begins 60 months
prior to the Closing Date have either the QSSC Shares or the Wavemaker Shares
(or any shares of any predecessor companies) derived (nor will they derive
between the date hereof and the Closing Date) more than 50% of their fair market
value directly or indirectly from one or any combination of: (a) real or
immovable property situated in Canada,

 

- 40 -



--------------------------------------------------------------------------------

  (b) Canadian resource properties, (c) timber resource properties, and
(d) options in respect of, or interests in, or, for civil law purposes, rights
in, property described in any of clauses (a) to (c) of this Section 3.85,
whether or not the property exists, (all within the meaning of and for purposes
of the Tax Act).

 

3.86 Notwithstanding any other provision, it is agreed and understood that
(a) the only representations and warranties of the Sellers relating to Taxes are
the representations and warranties contained in Sections 3.74 to 3.85 (the “Tax
Representations”) and (b) Sellers do not make any representations and warranties
as to the amount, quality or nature of Tax basis, net operating loss, credits,
earnings and profits or other Tax Assets or benefits that may exist at any time
in or with respect to the QNX Entities, and shall not be required under any
provision of this Agreement to be responsible for, pay or cause to be paid in
respect of, indemnify for or hold any person harmless against the absence or
loss thereof.

Employees, Employee Benefits and Independent Contractors

 

3.87 Sellers have provided the Buyers with a true and complete, in all material
respects, list of (a) the names, job titles, length of service, annual base
salary or hourly wage rate, commission or bonus entitlements (if any), place of
employment, legal employer, and annual vacation accrual of all Employees as of
the date hereof; (b) whether any such Employees are, as of March 15, 2010, on an
approved or statutory leave of absence, and if so, the reason for such absence
and expected date of return; and (c) all material employee handbooks and/or
other manuals relating to such Employees, true and complete copies of which have
been made available to the Buyers.

 

3.88 Schedule 3.88 of the Disclosure Letter lists each material Benefit
Arrangement that is not a QNX Benefit Arrangement that covers any Employee and
each QNX Benefit Arrangement and true and complete copies (or, with respect to
Benefit Arrangements in the United States, descriptions) of each such Benefit
Arrangement and QNX Benefit Arrangement have been made available to the Buyers.
Schedule 3.88 of the Disclosure Letter separately identifies each Benefit
Arrangement that is sponsored or maintained directly by the QNX Entities, or
with respect to which the QNX Entities would reasonably be expected to have
material post-Closing Date liability (each, a “QNX Benefit Arrangement”).
Notwithstanding the foregoing, Schedule 3.88 of the Disclosure Letter does not
list individual employment agreements of Employees employed outside the United
States, true and complete copies in all material respects of which have been
made available to the Buyers.

 

3.89 With respect to the Employees and the former employees of each of the QNX
Entities, there are no employee post-employment life insurance, medical or
health plans in effect and no Benefit Arrangement provides health and medical
benefits after termination of employment except as required by Applicable Law,
in all cases, other than post-termination coverage for periods of less than
three (3) years pursuant to employment agreements, severance programs, or COBRA
(or similar non-US regulatory scheme) requirements, except as set forth on
Schedule 3.89 of the Disclosure Letter.

 

- 41 -



--------------------------------------------------------------------------------

3.90 All contributions and payments required to have been paid under each QNX
Benefit Arrangement (including contributions and payments required to have been
paid by Parent or its Affiliates), have been paid. Except as set out in Schedule
3.90 of the Disclosure Letter, there has been no material (i) amendment to,
(ii) written interpretation of, (iii) announcement (whether or not written) by
any of the QNX Entities relating to, or (iv) change in employee participation or
coverage under, any QNX Benefit Arrangement that would reasonably be expected to
increase materially the expense of maintaining such QNX Benefit Arrangement
above the level of the expense incurred in respect thereof for the fiscal year
ended prior to the date hereof.

 

3.91 No Employee will become entitled to any bonus, retirement, change of
control payment, severance or similar benefit or enhanced benefit as a result of
the transactions contemplated by this Agreement or the Transaction Documents.

 

3.92 To the knowledge of the Sellers, each QNX Benefit Arrangement has been
administered in all material respects in accordance with its terms and each of
the QNX Entities and Parent and its Affiliates (other than the QNX Entities), as
applicable, have in all material respects met their obligations with respect to
each QNX Benefit Arrangement and made all required contributions thereto. To the
knowledge of the Sellers, each QNX Benefit Arrangement is in material compliance
with all Applicable Laws. Except as would not reasonably be expected to result
in material liability to the QNX Entities, all filings and reports as to each
QNX Benefit Arrangement required to have been submitted to any Governmental
Authority have been submitted on or before their due date (including
extensions). To the knowledge of Sellers, each QNX Benefit Arrangement is exempt
from or in compliance with Section 409A of the Code.

 

3.93 To the knowledge of Sellers, no act or omission has occurred and no
condition exists with respect to any QNX Benefit Arrangement that would
reasonably be expected to subject any of the QNX Entities to (i) any material
fine or penalty, (ii) any material contractual indemnification or contribution
obligation protecting any fiduciary, insurer or service provider with respect to
any QNX Benefit Arrangement, or (iii) that would constitute a prohibited
transaction that would subject the QNX Entities to an excise tax under
Section 4975 of the Code.

 

3.94 Each of the QNX Entities is in material compliance and has materially
complied with all other Applicable Laws in relation to the employment or
engagement of all Employees and consultants of each QNX Entity, as applicable,
including work visas and immigration laws and regulations.

 

3.95 None of the QNX Entities:

 

  (a) is a party to any collective bargaining agreement, contract or legally
binding commitment to any trade union or employee organization or group in
respect of or affecting Employees;

 

  (b) is currently engaged in any collective labour negotiation;

 

- 42 -



--------------------------------------------------------------------------------

  (c) is a party to any material application, complaint or other material
proceeding under any statute related to collective bargaining agreements;

 

  (d) has, since June 30, 2008, experienced any material strikes, grievances,
claims of unfair labour practices or similar disputes in connection with any
Employee; or

 

  (e) has, since June 30, 2008, engaged in any material labour practice that has
been determined to be “unfair” or otherwise in contravention of Applicable Laws
and none of the QNX Entities is aware of any pending or threatened complaint
regarding any alleged unfair labour practices.

Related Party Arrangements

 

3.96 No officer or director of any QNX Entity or, to the knowledge of the
Sellers, any immediate family member or Affiliate of any officer or director of
any QNX Entity is a party to any agreement (whether oral or written) with the
QNX Entities, other than employment, benefit, indemnification or other
agreements entered into in connection with such officer’s or director’s position
as a director or officer of a QNX Entity.

Real or Immovable Property

 

3.97 Schedule 3.97 of the Disclosure Letter contains the municipal address of
all Owned Real Property, together with the name of the QNX Entity that is the
owner thereof. QSSC has good and marketable title in fee simple to, and is the
beneficial owner of, the Owned Real Property and the QNX Entities have the right
to use or occupy all Leased Real Property pursuant to a lease, sublease, license
or other agreement, in each case free and clear of all Liens, except for
Permitted Liens.

 

3.98 Schedule 3.98 of the Disclosure Letter contains the municipal address of
all Leased Real Property, together with the name of the QNX Entity that is the
tenant thereof.

 

3.99 Correct and complete copies, in all material respects, of the Leases
disclosed in Schedule 3.98 of the Disclosure Letter have been made available to
the Buyers.

 

3.100 The buildings and other structures located on the Owned Real Property and
the operation and maintenance thereof, as now operated and maintained, comply in
all material respects with Applicable Laws; and such buildings and other
structures are generally in good operating condition and in a state of good
maintenance and repair, ordinary wear and tear excepted; none of such buildings
or other structures encroaches upon any land not owned or leased by a QNX Entity
in a manner which materially impairs the use of such real property for the
purpose for which it is presently being used or materially impairs the ordinary
conduct of the Business; and there are no restrictive covenants or other
Applicable Laws which materially restrict or prohibit the use of the Owned Real
Property or the buildings or structures located thereon for the purposes for
which they are presently being used or materially impair the ordinary conduct of
the Business, other than Permitted Liens.

 

- 43 -



--------------------------------------------------------------------------------

3.101 The Premises which are the subject of the Leases and the operation and
maintenance of such Premises, as now operated and maintained, comply in all
material respects with Applicable Laws; and such Premises are generally in good
operating condition and in a state of good maintenance and repair, ordinary wear
and tear excepted.

 

3.102 To the knowledge of the Sellers, all Leases for the Leased Real Property
under which any of the QNX Entities is a lessee or sublessee are in full force
and effect and are enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency, moratorium and other similar laws relating to
or affecting creditors’ rights generally, and the fact that equitable remedies,
including the remedies of specific performance and injunction, may only be
granted in the discretion of a court of competent jurisdiction. There are no
expropriation or similar proceedings, actual or threatened, of which the Sellers
or any of the QNX Entities have received written notice against the Owned Real
Property or the Leased Real Property, or any part thereof.

Environmental

 

3.103 Except as disclosed on Schedule 3.103 of the Disclosure Letter, and except
for any matters that have not and would not reasonably be expected to have a
Material Adverse Effect, the Business, property and assets of the QNX Entities
are in compliance with all Environmental Laws and, to the knowledge of the
Sellers, there does not exist any fact or facts that would give rise to
non-compliance with any Environmental Law that would reasonably be expected to
have a Material Adverse Effect.

 

3.104 There are no Permits under any Environmental Law that are necessary for
the conduct of the Business as currently conducted, except such licenses,
permits, registrations or approvals the absence of which has not had or would
not reasonably be expected to have a Material Adverse Effect (collectively,
“Environmental Permits”). Each Environmental Permit is valid and in full force
and effect, except for such failures to be valid and in full force and effect as
have not had or would not reasonably be expected to have a Material Adverse
Effect.

 

3.105 None of the QNX Entities has used any of the Owned Real Property or the
Leased Real Property, or permitted such Owned Real Property or the Leased Real
Property, to be used to generate, manufacture, refine, treat, transport, store,
handle, dispose, transfer, produce, process or Release any Hazardous Substance
in violation of any Environmental Laws, except for such violations as have not
and would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Sellers, the Owned Real Property and the Leased Real Property,
for so long as they have been owned or leased by the QNX Entities, have not been
used for or been designated as a waste disposal site. To the knowledge of the
Sellers, since the later of (x) November 30, 2004 and (y) the date on which the
Sellers commenced occupancy, to the date hereof there has been no Release of any
Hazardous Substance in violation of any Environmental Laws to any of the Owned
Real Property or Leased Real Property that has had or would reasonably be
expected to have a Material Adverse Effect.

 

- 44 -



--------------------------------------------------------------------------------

3.106 Since November 30, 2004 to the date hereof, none of the QNX Entities has
been convicted of an offence or been subjected to any judgment, injunction or
other proceeding or been fined or otherwise sentenced for non-compliance with
any Environmental Laws, and none of the QNX Entities has settled any prosecution
or other proceeding short of conviction in connection therewith.

 

3.107 Except as set forth on Schedule 3.107 of the Disclosure Letter, to the
knowledge of the Sellers, there are no conditions that directly or indirectly
relate to the soil, the groundwater or indoor air quality at, on, in or below
the Owned Real Property that would adversely affect the QNX Entities, taken as a
whole, in a material manner.

Compliance with Laws, Money Laundering and Corrupt Practices

 

3.108 Except as set forth on Schedule 3.108 of the Disclosure Letter, each of
the QNX Entities is in material compliance with all Applicable Laws, including
Applicable Privacy Laws, except for such noncompliance the existence of which
has not had, or would not reasonably be expected to have, a Material Adverse
Effect.

 

3.109 Since November 30, 2004, the operations of the QNX Entities have been
conducted in all material respects in compliance with financial record-keeping
and reporting requirements of the Proceeds of Crime (Money Laundering) and
Terrorism Financing Act (Canada), and Sellers have instituted and maintain
policies and procedures reasonably designed to ensure such continued compliance
with such law.

 

3.110 Since November 30, 2004, the QNX Entities have not made any payment and,
to the knowledge of the Sellers, no officer, director or employee of any of the
QNX Entities has made any payment on behalf of any of the QNX Entities in
violation of the Corruption of Foreign Public Officials Act (Canada) and the
Foreign Corrupt Practices Act (U.S.), and Sellers have instituted and maintain
policies and procedures reasonably designed to ensure continued compliance with
such laws, and the said policies and procedures have been implemented by the
Sellers with respect to the QNX Entities.

Miscellaneous

 

3.111 To the knowledge of the Sellers, no representation or warranty of any of
the QNX Entities contained in this Agreement, and no statement contained in the
Disclosure Letter or any certificate provided to the Buyers pursuant to this
Agreement, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. All responses by the Sellers and the QNX Entities to the
Buyers’ inquiries concerning the Business and the QNX Entities during Buyer’s
due diligence investigation have been made in good faith with no intent to
mislead the Buyers. The Sellers and the QNX Entities have not withheld from the
Buyers any material facts existing as of the date hereof concerning any of the
QNX Entities or their respective assets or liabilities during the Buyer’s due
diligence investigation with the intent of misleading the Buyers for the purpose
of inducing the Buyers to enter into this Agreement and consummate the
transactions contemplated herein. To the knowledge of the Sellers, all documents
delivered to the Buyers or made available to the Buyers in the electronic
dataroom maintained by the Sellers are true, accurate and complete copies in all
material respects of the documents they purport to be.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYERS

AND THE GUARANTOR

Each of the Buyers and the Guarantor hereby jointly and severally represents and
warrants to the Sellers that:

 

4.1 Organization and Existence. Each of the Buyers and the Guarantor is a
corporation duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.

 

4.2 Corporate Authorization. Each of the Buyers and the Guarantor has all
requisite corporate power, authority and capacity to enter into and perform its
obligations under this Agreement and each of the Transaction Documents to which
it is a party. The execution, delivery and performance of this Agreement and the
Transaction Documents and the completion of the transactions contemplated by
this Agreement and the Transaction Documents have been duly and validly
authorized by all necessary corporate action on the part of each of the Buyers
and the Guarantor and no other corporate or shareholder approvals are required
on the part of any of the Buyers or the Guarantor to authorize this Agreement or
the Transaction Documents or to consummate the transactions contemplated by this
Agreement or the Transaction Documents.

 

4.3 Enforceability. This Agreement has been duly executed and delivered by each
of the Buyers and the Guarantor and constitutes a legal, valid and binding
obligation of each of the Buyers and the Guarantor, enforceable against each of
the Buyers and the Guarantor in accordance with its terms, subject to
bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and the fact that equitable remedies,
including the remedies of specific performance and injunction, may only be
granted in the discretion of a court of competent jurisdiction. At the Closing
Time, each of the Transaction Documents to which a Buyer or the Guarantor is a
party will be duly executed and delivered by such Buyer or Guarantor and will
constitute, when executed, a legal, valid and binding obligation of such Buyer
or the Guarantor, enforceable against such Buyer or the Guarantor in accordance
with its terms, subject to bankruptcy, insolvency, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and the fact that
equitable remedies, including the remedies of specific performance and
injunction, may only be granted in the discretion of a court of competent
jurisdiction.

 

4.4

Non-Contravention. The execution, delivery and performance of this Agreement and
each of the Transaction Documents, and the consummation of the transactions
contemplated by this Agreement and the Transaction Documents, do not and will
not: (a) conflict with, violate or result in a breach of, any of the provisions
of the certificate of incorporation, articles of incorporation or by-laws of the
Buyers or the Guarantor, or (b) contravene or result in a violation of (i) any
Applicable Law or (ii) any agreement to

 

- 46 -



--------------------------------------------------------------------------------

  which the Buyers or the Guarantors is a party, in each case in respect of this
clause (B), that would prevent or significantly impede the purchase of the
Shares by the Buyers or the completion of the other transactions contemplated by
this Agreement and the Transaction Documents.

 

4.5 Consents and Approvals. Except for CFIUS Approval and Competition Act
Approval, no consent, waiver, authorization or approval of, or notice or
declaration to, or filing or registration with, any Governmental Authority or
other Person is required by any of the Buyers or the Guarantor in connection
with the execution, delivery and performance of this Agreement or the
Transaction Documents or the consummation of the transactions contemplated by
this Agreement or the Transaction Documents.

 

4.6 Absence of Restraints; Compliance with Laws.

 

  (a) To the knowledge of the Buyers and the Guarantor, there exist no facts or
circumstances relating to the Buyers or the Guarantor (except for the consents,
waivers, authorizations, approvals, filings and registrations contemplated by
Section 3.7) that would reasonably be expected to materially impair or delay the
ability of any of the Buyers or the Guarantor to consummate the transactions
contemplated by, or to perform its obligations under, this Agreement and the
Transaction Documents.

 

  (b) Each of the Buyers and the Guarantor are in material compliance with all
Applicable Laws, except for such noncompliance the existence of which would not
reasonably be expected to materially impair or delay the ability of any of the
Buyers or the Guarantor to consummate the transactions contemplated by, or to
perform its obligations under, this Agreement and the Transaction Documents.

 

4.7 Securities Matters. The Shares are being acquired by the Buyers for their
own account, and not with a view to, or for the offer or sale in connection
with, any public distribution or sale of the Shares or any interest in them. The
Buyers have sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of its investment in
the Shares, and the Buyers are capable of bearing the economic risks of such
investment, including a complete loss of their investment in the Shares. The
Buyers acknowledge that the Shares have not been registered under any United
States, Canadian or other federal, state or provincial securities Laws, and
understand and agree that they may not sell or dispose of any of the Shares
except pursuant to a registered offering in compliance with, or in a transaction
exempt from, the registration requirements of the United States Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder and in
compliance with applicable federal, state or provincial securities Laws. The
Buyers acknowledge and agree that they (a) have had an opportunity to discuss
the business and affairs of the QNX Entities with the Sellers and the management
of the Companies, and (b) have had reasonable access to (i) the books and
records of the QNX Entities made available to them and (ii) the electronic
dataroom maintained by the Sellers for purposes of the transactions contemplated
by this Agreement (without acknowledging that such books and records or any of
the materials in such electronic dataroom are complete and accurate).

 

- 47 -



--------------------------------------------------------------------------------

4.8 Financial Ability. On the date hereof and on the Closing Date, the Buyers
have and will have funds on hand sufficient to pay the Purchase Price and
otherwise to consummate the transactions contemplated hereby and by the other
Transaction Documents.

 

4.9 No Brokers or Finders. Neither the Guarantor, any of the Buyers nor any of
their Affiliates has engaged any broker, finder or other such intermediary, and
has not acted in such capacity, in connection with the sale of the Shares and
the transactions contemplated by this Agreement and neither the Guarantor, any
of the Buyers nor any of their Affiliates is under any obligation to pay, or is
entitled to receive, any broker or finder fee, commission or similar payment in
connection with such transactions.

ARTICLE V

COVENANTS

 

5.1 Reasonable Efforts. Subject to the terms and conditions of this Agreement
and subject to and in accordance with Applicable Law, each of the Sellers and
the Buyers agrees to use its commercially reasonable efforts to (a) promptly
take, or cause to be taken, all actions reasonably necessary, proper or
advisable and (b) assist and cooperate with the other parties in doing all
things reasonably necessary, proper or advisable, in each case, to consummate
and make effective, as soon as reasonably practicable, the Closing and the other
transactions contemplated by this Agreement and the Transaction Documents,
including, the satisfaction of such party’s respective conditions set forth in
Article VII; provided that in no event shall the Sellers or their respective
subsidiaries be required to pay any fee, penalty or other consideration to any
third party for any consent or approval required for the consummation of the
transactions contemplated by this Agreement and the Transaction Documents under
any contract or agreement.

 

5.2 Notices of Certain Events. The Sellers shall promptly notify the Buyers, and
the Buyers shall promptly notify the Sellers of:

 

  (a) any notice or other communication from any Person received by it or its
Affiliates alleging that the consent of such Person or its Affiliates is or may
be required in connection with the transactions contemplated by this Agreement
or the Transaction Documents;

 

  (b) any written communication, or any material oral communication, from any
Governmental Authority in connection with the transactions contemplated by this
Agreement or the Transaction Documents;

 

  (c) any actions, suits, claims, investigations or proceedings commenced or, to
the knowledge of such party, threatened, that relate to or involve the QNX
Entities or the transactions contemplated by this Agreement or the Transaction
Documents;

 

  (d) any of the QNX Entities entering into any employment deferred compensation
or other similar arrangement (or amending any such existing arrangement) with
any Employee or director or officer of any of the QNX Entities; and

 

- 48 -



--------------------------------------------------------------------------------

  (e) the adoption or amendment of any QNX Benefit Arrangement.

In addition, and subject to Applicable Law, the Sellers shall promptly notify
the Buyers of any material event occurring at a QNX Entity outside the ordinary
course of business of which the persons set forth on Schedule 5.2 of the
Disclosure Letter actually become aware. Parent will instruct the Chief
Executive Officer, Chief Financial Officer and General Counsel of QSSC to inform
them of any material event occurring at a QNX Entity outside the ordinary course
of business of which they actually become aware.

 

5.3 Public Statements. No public announcement or statement concerning the
transactions contemplated by this Agreement or the Transaction Documents shall
be made by the Sellers or any of their Affiliates without the prior written
consent of the Buyers (such consent not to be unreasonably withheld or delayed)
nor by the Buyers or any of their Affiliates without the prior written consent
of the Sellers (such consent not to be unreasonably withheld or delayed) unless
such disclosure is consistent with other disclosure previously approved by the
other party or otherwise made in accordance with this Section 5.3 or is required
by Applicable Laws or the applicable rules of any national stock exchange. If
such disclosure is so required, the party required to make such disclosure shall
use commercially reasonable efforts to enable the other parties to review and
comment on such disclosure prior to the release thereof. The Buyers and the
Sellers agree to issue a mutually acceptable joint press release announcing this
Agreement.

 

5.4

Confidentiality. The terms of the non-disclosure agreement between the Guarantor
and Parent effective November 20, 2009 (the “Confidentiality Agreement”) are
hereby incorporated into this Agreement other than the provisions of sections 5,
8(a), 9 (third sentence only), 12, 13 and 18 of the Confidentiality Agreement,
which are hereby deleted. Further, all of Parent’s and Parent’s Affiliates’
obligations and duties pursuant to the Confidentiality Agreement with respect to
Confidential Information (as defined in the Confidentiality Agreement) (other
than Section 4 (other than the first sentence)) shall be deemed to extend to:
(a) information in whatever form or medium that is proprietary, non-public and
confidential to the QNX Entities and/or the Business including the Company IP
and the Material Contracts (other than Material Contracts with Parent or its
Affiliates, but in any case subject to the terms thereof), in respect of and in
connection with, and was obtained within, the period prior to the Closing Date;
and (b) information in whatever form or medium that is proprietary, non-public
and confidential to the QNX Entities and/or the Business including the Company
IP and the Material Contracts (other than Material Contracts with Parent or its
Affiliates, but in any case subject to the terms thereof), that is obtained in
connection with the performance of Parent’s obligations under the Transition
Services Agreement. Subject to the terms of the Confidentiality Agreement and
this Section 5.4, Parent agrees that all such Confidential Information will
remain the property of the QNX Entities, and Parent will not, and will ensure
that each of its controlled Affiliates do not, directly or indirectly use any
such information for its own benefit or for the benefit of any third Person (in
each case other than in connection with the permitted uses described in the
immediately following sentence, subject to the terms thereof). In the event that
disclosure of any Confidential Information is required by Parent or any of its
Affiliates in accordance with Applicable Law or the applicable rules of any
national stock exchange or in connection with (i) Tax Returns, or audits or
judicial

 

- 49 -



--------------------------------------------------------------------------------

  or administrative proceedings with respect to Taxes; (ii) the performance of
Parent’s obligations under the Transition Services Agreement; or (iii) materials
submitted to any arbitration tribunal or court of competent jurisdiction in
connection with any dispute among the parties, including in relation to a Claim
pursuant to Section 9.2 or Section 9.3, Parent shall, and shall cause its
relevant Affiliates to: (x) other than in connection with a dispute between the
parties, and to the extent reasonably practicable and permitted by Applicable
Law, notify the QNX Entities and the Guarantor in advance of disclosure; (y) in
the case of clause (iii) above only, use reasonable efforts (at the QNX
Entities’ sole cost and expense) to co-operate with the QNX Entities in
maintaining the confidentiality of such Confidential Information; and
(z) disclose such Confidential Information only to the extent required or
reasonably appropriate.

 

5.5 Operation of Business. During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the Closing
Time, except as may be required by Applicable Law, as may be expressly
contemplated or required by this Agreement or the Transaction Documents
(including this Section 5.5) and for the matters identified in Schedule 5.5 of
the Disclosure Letter, the Sellers shall cause the QNX Entities (except to the
extent that the Buyers shall otherwise consent in writing (which consent shall
not be unreasonably withheld or delayed)): (i) to carry on their business in all
material respects in the usual, regular and ordinary course consistent with past
practice, (ii) to pay their debts when due, subject to good faith disputes over
such debts, to pay or perform other obligations when due, (iii) to use
commercially reasonable efforts consistent with past practices and policies to
preserve intact their present business organization, keep available the services
of their present officers and Employees and preserve their relationships with
customers, suppliers, distributors, licensors, licensees, and others having
business dealings with them and (iv) not to:

 

  (a) issue, deliver or sell or authorize or propose the issuance, delivery or
sale of, or purchase or propose the purchase of, any shares of its capital stock
or securities convertible into shares of its capital stock, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities;

 

  (b) incur any indebtedness for borrowed money or guarantee any such
indebtedness or issue or sell any debt securities or warrants or rights to
acquire any debt securities or guarantee any debt securities of others in excess
of $1,000,000 (one million United States Dollars) in the aggregate, except
(i) as part of any cash-pooling arrangements, (ii) for any indebtedness for
borrowed money among the QNX Entities, (iii) for indebtedness for borrowed money
incurred to replace, renew, extend, refinance or refund any existing
indebtedness for borrowed money, or (iv) for guarantees by a QNX Entity of
indebtedness of another QNX Entity, which indebtedness is incurred in compliance
with this Section 5.5(b);

 

  (c)

declare or pay any dividends on or make or agree to make any other distributions
(other than cash dividends) in respect of any of its capital stock, or split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of capital stock of

 

- 50 -



--------------------------------------------------------------------------------

  such party, or purchase or otherwise acquire, directly or indirectly, any
shares of its capital stock, except for any such transactions by a Company or a
wholly owned subsidiary of any of the Companies;

 

  (d) except for transactions solely among the QNX Entities, acquire or agree to
acquire by merging or consolidating with, or by purchasing a substantial equity
interest in or substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership or other business organization or
division, or otherwise acquire or agree to acquire assets, other than
(i) acquisitions of inventory, (ii) acquisitions of assets in the ordinary
course and (iii) acquisitions of assets outside the ordinary course with a value
of not more than $100,000 in the aggregate;

 

  (e) except for transactions solely among the QNX Entities, and other than
inventory and cash-pooling arrangements, sell, lease, license or otherwise
dispose of any of its properties or assets which are material, individually or
in the aggregate, to the Business, except in the ordinary course of business;

 

  (f) except as required by Law, pursuant to the terms of a Benefit Arrangement
as in effect on the date hereof, or pursuant to an action that applies uniformly
to Employees and to other similarly situated employees of Sellers and their
Affiliates: (i) increase or agree to increase the compensation payable or to
become payable to its directors, officers or Employees, other than in the
ordinary course, (ii) grant any additional severance or termination pay to, or
enter into any employment or severance agreements with, directors, officers,
Employees or agents, (iii) enter into any collective bargaining agreement, or
(iv) establish, adopt, enter into or amend in any material respect any QNX
Benefit Arrangement;

 

  (g) revalue any of its material assets, including writing down the value of
inventory or writing off notes or accounts receivable, except as required by
GAAP, generally accepted accounting principles or Applicable Law or otherwise
applying generally to Parent and its subsidiaries and not specifically aimed at
or only applying to the QNX Entities (it being agreed that such revaluation,
write down or write off shall not affect the calculation under Section 2.4);

 

  (h) amend or propose to amend its articles of incorporation, articles of
association, by-laws, partnership agreement or other similar organizational
documents;

 

  (i) enter into any lease or contract for the purchase or sale of any real
property with a value in excess of $250,000 in the aggregate, except in the
ordinary course of business;

 

  (j) change financial accounting methods other than such changes as are
consistent with the changes required by GAAP, applicable generally accepted
accounting principles or Applicable Law or otherwise applying generally to
Parent and its subsidiaries and not specifically aimed at or only applying to
the QNX Entities (it being agreed that such change shall not affect the
calculation under Section 2.4);

 

- 51 -



--------------------------------------------------------------------------------

  (k) amend or terminate any Material Contract other than in the ordinary course
of business;

 

  (l) loan any amount to any Person, or guaranty or act as a surety for any
obligation except (i) for loans and advances to employees in the ordinary course
of business (ii) for delayed payments by customers and prepaid expenses in the
ordinary course of business, (iii) as required by or pursuant to existing
contracts, (iv) as part of any cash-pooling arrangements or (v) as made in
connection with any transaction solely among the QNX Entities;

 

  (m) waive or release any material right or claim;

 

  (n) except (i) with respect to Taxes reportable on a Combined Tax Return,
(ii) in the ordinary course of business, (iii) consistent with past practice,
(iv) as is required by Applicable Law, or (v) as would not reasonably be
expected to have an adverse effect on the Buyers or the QNX Entities that is
material, make or change any Tax election, change any annual accounting period,
file any amended Tax Return or enter into any closing agreement or settle any
Tax claim or assessment relating to any of the QNX Entities, in each case for an
amount that materially exceeds the amount reserved therefor. It is agreed and
understood that the only interim operating covenant relating to Taxes is the
interim operating covenant contained in this Section 5.5(n);

 

  (o) make any material changes to the “hybrid software model” of the QNX
Entities;

 

  (p) not release any Unpublished Source Code other than (i) in accordance with
its ordinary course procedures applicable to Published Source Code or
(ii) releases of portions of Unpublished Source Code in the ordinary course
consistent with past practice;

 

  (q) make any capital expenditures or commitments therefor in excess of
$100,000 per fiscal quarter of the QNX Entities in the aggregate;

 

  (r) settle or compromise any action, claim or proceeding against any of the
QNX Entities;

 

  (s) allow any current intellectual property registrations to lapse in the
United States, Germany, China, Japan or Canada; or

 

  (t) take, or agree in writing or otherwise to take, any of the actions
described in Sections 5.5(a) through 5.5(s) above.

 

5.6 Access to Information.

 

  (a)

Until the Closing Time, subject to any Applicable Law, applicable privileges and
contractual confidentiality obligations, (i) the Sellers shall allow and shall
cause the QNX Entities to allow the Buyers and their representatives,
accountants, legal counsel and advisors reasonable access during normal business
hours upon

 

- 52 -



--------------------------------------------------------------------------------

  reasonable prior notice to the properties, files, books, records, and offices
of the QNX Entities (and books and records of the Sellers to the extent related
to the QNX Entities) for transition planning purposes, including any and all
information relating to taxes, legal advice, commitments, contracts, leases,
licenses, personnel, environmental, health and safety, personal property and
financial condition and such other information and data as reasonably requested
by the Buyers and (ii) the Sellers shall provide reasonable cooperation with the
Buyers to arrange meetings during normal business hours between representatives
of Buyers and personnel of the QNX Entities for transition planning purposes.
Until the Closing Time, subject to the Applicable Law, the Sellers shall cause
the QNX Entities’ accountants to cooperate with the Buyers and their
representatives in making available all financial information reasonably
requested; provided, however that the accountants of the Sellers or any of their
Affiliates shall not be obliged to make any work papers available to any Person
except in accordance with such accountants’ normal disclosure procedures and
then only after such Person has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
accountants. If so requested by the Sellers, the Buyers and the Guarantor shall
enter into a customary joint defense agreement with the Sellers and the QNX
Entities with respect to any information to be provided to the Buyers pursuant
to this Section 5.6(a). No information or knowledge obtained in any
investigation pursuant to this Section 5.6(a) or prior to the execution of this
Agreement shall affect or be deemed to modify any representation or warranty
contained in this Agreement or any of the Transaction Documents or in any
document contemplated in this Agreement or any of the Transaction Documents and
no investigation made by the Buyers or their representatives shall affect the
Buyers’ right to rely on any representation or warranty in this Agreement or any
of the Transaction Documents or in any document contemplated in this Agreement
or any of the Transaction Documents. All such access shall be subject to the
terms of the Confidentiality Agreement.

 

  (b)

From and after the Closing Time, subject to any Applicable Law, applicable
privileges and contractual confidentiality obligations, in connection with any
Claim by a Buyer Indemnified Person pursuant to this Agreement, in connection
with complying with Applicable Law, including any inquiry of any Governmental
Authority or any public reporting requirements, or in connection with any actual
or threatened third party or regulatory action, suit, judgment or proceeding in
each case in respect of the pre-Closing activities of the QNX Entities, the
Buyers shall allow and shall cause the QNX Entities to allow the Sellers and
their representatives, accountants, legal counsel and advisors reasonable access
during normal business hours upon reasonable notice to the relevant properties,
files, books, records, and offices of the QNX Entities, including such
additional information relating to taxes, legal advice, commitments, contracts,
leases, licenses, personnel, environmental, health and safety, personal property
and financial condition and other information and data as reasonably requested
by the Sellers. In connection with any access permitted pursuant to this
Section 5.6(b), the Buyers shall cause their and the QNX Entities’ accountants
to cooperate with the Sellers and their representatives in making available all
financial information

 

- 53 -



--------------------------------------------------------------------------------

  related to the underlying purpose of such access as reasonably requested;
provided, however that such accountants shall not be obliged to make any work
papers available to any Person except in accordance with such accountants’
normal disclosure procedures and then only after such Person has signed a
customary agreement relating to such access to work papers in form and substance
reasonably acceptable to such accountants.

 

  (c) The Sellers and the Buyers agree that each of them shall preserve and keep
the records held by it relating to the QNX Entities and the Business for a
period of six (6) years from the Closing Date. In the event the Sellers, on the
one hand, or the Buyers, on the other hand, wish to destroy such records, such
party shall use reasonable efforts to first give ninety (90) days’ prior written
notice to the other and such other party shall have the right at its option and
expense, upon prior written notice given to such party within that ninety
(90) day period, to take possession of the records.

 

5.7 Regulatory and Other Authorizations; Consents.

 

  (a) The Buyers shall use their commercially reasonable efforts to (i) promptly
obtain all authorizations, consents, orders and approvals of all federal, state,
provincial, local and foreign regulatory bodies and officials, including the
Commissioner of Competition, that may be, or become, necessary for the execution
and delivery of, performance of the obligations pursuant to, and consummation of
the transactions contemplated by, this Agreement and the Transaction Documents
by the Buyers, (ii) take all such actions as may be requested by any such
regulatory body or official to obtain such authorizations, consents, orders and
approvals and (iii) avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or proceeding, that would otherwise have the effect of preventing or
materially delaying the consummation of the transactions contemplated by this
Agreement and the Transaction Documents. Sellers will cooperate with the
reasonable requests of the Buyers in seeking promptly to obtain all such
authorizations, consents, orders and approvals. Neither the Sellers nor the
Buyers shall take any action that they should be reasonably aware would have the
effect of materially delaying, impairing or impeding the receipt of any required
approvals.

 

  (b) The Buyers shall submit, no later than one (1) Business Day after the date
of this Agreement, a request for an advance ruling certificate (“ARC”) pursuant
to section 102 of the Competition Act in connection with the transactions
contemplated by this Agreement and/or a letter from the Commissioner of
Competition stating that she does not intend to make an application under
section 92 of the Competition Act or otherwise challenge the transactions
contemplated by this Agreement.

 

  (c)

The Sellers and the Buyers each agree to make or cause to be made an appropriate
filing of a notification with the Commissioner of Competition pursuant to Part
IX of the Competition Act, with respect to the transactions contemplated by this

 

- 54 -



--------------------------------------------------------------------------------

  Agreement as promptly as practicable, and in any event, within fifteen
(15) Business Days after the date of this Agreement and to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to the Competition Act. In addition, each party agrees to
make promptly any filing that may be required with respect to the transactions
contemplated by this Agreement under any other antitrust or competition Law or
by any other antitrust or competition authority and to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to such filings. The Buyers shall have responsibility for
payment of the filing fees associated with the Competition Act filings,
including the request for an ARC, and any other similar filings required in any
other jurisdictions, and each of the Sellers and the Buyers shall have
responsibility for its other costs associated with the Competition Act filings,
and any other similar filings required in any other jurisdictions.

 

  (d) Each party to this Agreement shall promptly notify the other parties of
any oral or written communication it receives from any Governmental Authority
relating to the matters that are the subject of this Agreement, permit the other
parties to review in advance any communication proposed to be made by such party
to any Governmental Authority relating to the matters that are the subject of
this Agreement and provide the other parties with copies of all related
correspondence, filings or other communications between them or any of their
officers, directors, employees, representatives or agents, on the one hand, and
any Governmental Authority or members of its staff, on the other hand. No party
to this Agreement shall agree to participate in any meeting with any
Governmental Authority in respect of any such filings, investigation or other
inquiry unless it consults with the other parties in advance and, to the extent
permitted by such Governmental Authority, gives the other parties the
opportunity to attend and participate at such meeting. Subject to the
Confidentiality Agreement and to Section 5.6, the parties to this Agreement will
coordinate and cooperate fully with each other in exchanging such information
and providing such assistance as the other parties may reasonably request in
connection with the foregoing and in seeking early termination of any applicable
waiting periods under the Competition Act or other antitrust or competition
Laws.

 

  (e) In the event that the parties receive a request for additional information
in response to the Competition Act filing or any filing required by any other
antitrust or competition Law or by any other antitrust or competition authority
(a “Second Request”), the parties will use their respective best efforts to
respond to such Second Request as promptly as possible and counsel for both
parties will closely cooperate with each other during the entire Second Request
review process.

 

  (f)

The Buyers and the Sellers shall file with the Committee on Foreign Investment
in the United States (“CFIUS”) the joint voluntary notice under Section 721 of
Title VII of the Defense Production Act of 1950, as amended, including the
Exon-Florio and Foreign Investment and National Security Act (“FINSA”)
amendments (“Exon-Florio/FINSA”) and the regulations promulgated thereunder, in
order to

 

- 55 -



--------------------------------------------------------------------------------

  obtain the CFIUS Approval with respect to the transactions contemplated by
this Agreement. The parties shall promptly provide CFIUS with any additional
information requested by CFIUS during the review process pursuant to
Exon-Florio/FINSA. Subject to Section 5.7(g), the parties, in cooperation with
each other, shall take all steps necessary to obtain (i) notification issued by
CFIUS that it has determined that (A) the transactions contemplated by this
Agreement do not fall within the jurisdiction for review under
Exon-Florio/FINSA, (B) it has concluded its review under Exon-Florio/FINSA and
has determined not to conduct an investigation or (C) if an investigation is
conducted, that the United States government will not take action to prevent the
consummation of the transactions contemplated by this Agreement or (ii) the
President of the United States shall not take action to block or prevent the
consummation of transactions contemplated by this Agreement and the applicable
time period for such action under Exon-Florio/FINSA shall have expired (the
notification described in (i) or event described in (ii), the “CFIUS Approval”)
as promptly as practicable.

 

  (g) In connection with taking steps necessary to obtain the CFIUS Approval or
the consent of the Commissioner of Competition, the Guarantor and the Buyers
shall not be required to (i) sell, divest, terminate, hold separate, or
otherwise dispose of any of the material businesses, properties or assets of the
Guarantor or the Buyers, or agree to any such action for the material
businesses, properties or assets of the QNX Entities, (i) agree to any condition
materially affecting its control over or operation of their businesses or the
businesses of the QNX Entities or (iii) agree to any other condition that would
be reasonably likely to have a material adverse effect on the businesses of the
Guarantor, the Buyers or the QNX Entities.

 

  (h) The Buyers agree that complying with any of the steps referred to in this
Section 5.7 shall not lead to any adjustments to the Purchase Price.

 

  (i) Each party agrees to provide reasonable cooperation to the other party in
connection with obtaining any other consents and approvals that may be required
in connection with the transactions contemplated by this Agreement and the
Transaction Documents.

 

5.8 Termination of Rights to the Parent Name and Parent Marks. As soon as
practicable after the Closing Date (and in any event within thirty (30) days
thereafter or, in the case of sales collateral, one hundred and eighty
(180) days thereafter), the Buyers shall and shall cause each of their
Affiliates (which shall include the QNX Entities) to (a) cease and discontinue
all uses of the Parent Name and Parent Marks and (b) complete the removal of the
Parent Name and Parent Marks from all products, signage, vehicles, properties,
technical information, promotional materials and other property of the QNX
Entities.

 

5.9 Resignation of Directors. The Sellers will cause each of the directors of
the QNX Entities set out in Schedule 5.9 of the Disclosure Letter to resign or
be removed as a director of the QNX Entities, as applicable, effective
immediately prior to the Closing Time.

 

- 56 -



--------------------------------------------------------------------------------

5.10 Exclusive Dealing. During the period from the date of this Agreement until
the earlier of (a) the date this Agreement is terminated in accordance with its
terms and (b) the Closing Date, the Sellers shall, and shall cause their
respective controlled Affiliates to, and shall use commercially reasonable
efforts to cause their directors, officers, employees, agents and other
representatives to, refrain from taking any action to solicit or engage in
discussions (other than to advise of the terms of this provision) or
negotiations with, or provide any information to or otherwise knowingly
encourage or facilitate, any Person, other than the Buyers (and their
Affiliates), concerning the purchase (whether by merger, arrangement,
recapitalization or other similar transaction) of (i) any shares, voting
securities, other equity interests of or any options, warrants, rights,
subscriptions, or other securities convertible or exchangeable for shares,
voting securities or other equity interests of any of the QNX Entities or
(ii) any assets of any QNX Entity other than purchases of assets permitted under
Section 5.5.

 

5.11 Pre-Closing Reorganization. The Sellers shall, at the sole cost and expense
of the Buyers, cause the QNX Entities to effect such reorganizations of the
business, operations and assets of the QNX Entities (each a “Pre-Acquisition
Reorganization”) prior to or as of Closing as set forth on Schedule 5.11 of the
Disclosure Letter and shall use commercially reasonable efforts to effect such
other Pre-Acquisition Reorganizations as the Buyers may request, acting
reasonably and to which Sellers consent (such consent not to be unreasonably
withheld), provided that any such Pre-Acquisition Reorganization (a) will not be
prejudicial to the Sellers; (b) is not prejudicial to the QNX Entities in the
event that Closing is not completed; (c) will not result in any breach by the
Sellers of any of its representations, warranties, covenants and agreements
under this Agreement or the other Transaction Documents (except if the Buyers
waive in writing such breach); (d) will not require any material consent,
approval, license, permit, order or authorization of, or registration,
declaration or filing with, or permit from, any Governmental Authority; (e) is
not reasonably expected by the Sellers to result in any additional Taxes for the
Sellers or any of the QNX Entities (whether or not the Closing is completed) and
(f) will not result in any delay in the completion of the transactions
contemplated by this Agreement and the Transaction Documents. The Buyers shall
provide the Sellers with written notice of any proposed Pre-Acquisition
Reorganization at least twenty (20) days prior to the anticipated Closing Date
(provided that if the Sellers do not object within ten (10) days of receiving
the Buyers’ notice, the Sellers’ consent will be deemed to have been given).

 

5.12 Transaction Documents. At the Closing, each applicable Seller and Buyer, as
the case may be, shall take, and each Seller shall cause each applicable QNX
Entity to take, all actions reasonably necessary to duly execute and deliver the
Transaction Documents.

 

5.13 Employees and Employment Benefits.

 

  (a)

The Sellers shall, or shall cause an Affiliate to, transfer to a QNX Entity
prior to the Closing Date each Employee listed on Schedule 5.13(a) not employed
by a QNX Entity (including all employees on leave of absence, whether due to
short-term disability, military leave, family leave, vacation, illness, or
otherwise, but excluding U.S. Employees on long-term disability).
Notwithstanding the

 

- 57 -



--------------------------------------------------------------------------------

  foregoing, the Sellers shall, or shall cause an Affiliate (other than the QNX
Entities) to, employ prior to the Closing Date each Employee employed in the
United States who is absent from active employment as of immediately prior to
the Closing Date due to long term disability, and any such employees shall no
longer be considered Employees for purposes of this Agreement, effective as of
immediately prior to the Closing Date.

 

  (b) The Sellers shall, or shall cause an Affiliate to, transfer prior to the
Closing Date to an entity other than a QNX Entity the employment of the
individuals listed on Section 5.13(b) of the Disclosure Letter.

 

  (c) The Buyers shall assume, and shall cause the QNX Entities to assume or
retain, as applicable, all obligations and liabilities in respect of QNX Benefit
Arrangements.

 

  (d) The Buyers agree that service of Employees with the Sellers and their
Affiliates (including the QNX Entities) before the Closing Date (or, with
respect to U.S. Employees, the date upon which the Sellers cease to provide
employee benefits to the U.S. Employees under the Transition Services Agreement
(the “Transition Services Date”)) (including any credited predecessor service)
shall be credited for all purposes under the employee benefit plans, programs
and arrangements of the Buyers and their Affiliates (including the QNX Entities)
following the Closing Date, to the same extent such service was counted under
the applicable corresponding Benefit Arrangement of Sellers and their
Affiliates, except to the extent that such credit would result in duplication of
benefits.

 

  (e) The Buyers shall provide, or shall cause the QNX Entities to provide,
welfare benefits of the type described in Section 3(1) of ERISA (“Welfare
Benefits”) so as to ensure uninterrupted coverage of U.S. Employees in the
United States. Such plans shall, with respect to each U.S. Employee, waive any
pre-existing condition exclusions, evidence of insurability provisions, waiting
period requirements or any similar provision (except to the extent that such
exclusion, provision, or requirement was applicable to such U.S. Employee under
the applicable Benefit Arrangement of Sellers and their Affiliates in effect
immediately prior to the Closing Date). Buyer shall, no later than 10 days prior
to the Closing Date, communicate details of post-Closing employee benefits to
those Employees identified in Schedule 5.13(e) of the Disclosure Letter,
including the provision of benefits during the Transition Services Period, which
shall include the paragraphs set forth on Schedule 5.13(e) of the Disclosure
Letter (but which, for clarity, may include additional details, so long as not
inconsistent with the terms of such paragraphs).

 

  (f)

Effective as of the Closing Date, each U.S. Employee shall cease participation
and benefit accrual under, and each QNX Entity shall cease to be a contributing
sponsor of, any Benefit Arrangement of Sellers and their Affiliates that is
intended to qualify under Section 401 of the Code (“Qualified Plans”), and the
Sellers and their Affiliates shall (subject to the Buyers’ obligations set forth
in this Section 5.13(f) to accept certain rollovers) retain all responsibility
and liability for

 

- 58 -



--------------------------------------------------------------------------------

  benefits accrued by U.S. Employees in Benefit Arrangements of Sellers and
their Affiliates that are Qualified Plans. Effective as of the Transition
Services Date, the Buyers shall cover, or cause the QNX Entities to cover, the
U.S. Employees under one or more defined contribution plans and trusts intended
to qualify under Section 401(a) and Section 501(a) of the Code (the “Buyer DC
Plans”). The terms of the Buyer DC Plans, or of each such Buyer DC Plan, shall
provide that such U.S. Employees shall have the right to make direct rollovers
to the applicable Buyer DC Plan of their accounts in the applicable defined
contribution Qualified Plan of the Sellers and their Affiliates; provided,
however, that the Buyer DC Plans will not accept a direct rollover of any notes
evidencing loans made to such U.S. Employees.

 

  (g) Nothing contained in this Section 5.13 shall by itself be construed as
requiring the Buyers and their Affiliates to continue any specific Benefit
Arrangement or as preventing the Buyer and its Affiliates from terminating (or
modifying the terms of) the employment of any specific Employee. Nothing
contained in this Section 5.13 shall constitute an amendment to any Benefit
Arrangement or other employee benefit plan, create any third party beneficiary
rights or be enforceable by any employee of Sellers or Buyers or their
respective Affiliates.

 

5.14 Intercompany Obligations; Debt; Cash.

 

  (a) Parent shall take, or cause to be taken, prior to the Closing Date, such
action as may be necessary, so that, as of the Closing Time, there shall be no
Related Party Debt or other intercompany obligations (other than those
obligations disclosed in Schedule 5.14(a) of the Disclosure Letter) between the
QNX Entities, on the one hand, and Parent and its Affiliates (other than the QNX
Entities), on the other hand.

 

  (b) Sellers shall ensure that, as of the Closing Time, none of the QNX
Entities shall have any outstanding Debt (other than Debt owed to another QNX
Entity), and Sellers shall on the Closing Date provide the Buyers with evidence
of the foregoing.

 

  (c) Parent shall take, or cause to be taken, commercially reasonable efforts
to remove, as of the Closing Time, all cash and cash equivalents from the QNX
Entities in excess of $300,000. Any cash and cash equivalents at the QNX
Entities as of the Closing Time, including such $300,000 and any additional cash
and cash equivalents, in the event that Parent is unable to remove all cash and
cash equivalents in excess of $300,000 from the QNX Entities in accordance with
the preceding sentence, or in the event, and to the extent, that removing cash
and cash equivalents from the QNX Entities would give rise to fees, costs or
withholding or other Taxes, shall be included in the adjustment to the Purchase
Price pursuant to Section 2.4.

 

  (d)

Parent shall cause the QNX Entities to repay to Parent before the Closing Date
all indebtedness of the QNX Entities originally incurred or owing by Margi
Systems,

 

- 59 -



--------------------------------------------------------------------------------

  Inc. to Parent or its Affiliates and any interest owing in respect thereof.
Parent shall cause the QNX Entities to pay before the Closing Date or shall
otherwise be responsible for all restructuring costs that constitute severance
payments to former employees of Margi Systems, Inc.

 

5.15 Insurance.

 

  (a) From and after the Closing, the QNX Entities shall cease to be insured by
Parent’s and its Affiliates’ insurance policies or by any of their self-insured
programs, other than by any insurance policies acquired directly by and in the
name of one or more QNX Entities or self-insurance programs of the QNX Entities
directly while an Affiliate or Subsidiary of Parent.

 

  (b) Notwithstanding Section 5.15(a), after the Closing Date but subject to the
terms and conditions of such policies, and to the extent such coverage is
available, Parent will continue to provide the QNX Entities with access to
occurrence-based policies of Parent that provide or include coverage for the QNX
Entities with respect to acts or events that occurred prior to the Closing Date
and shall reasonably cooperate with the QNX Entities and take commercially
reasonable actions as may be necessary to assist the QNX Entities in submitting
claims with respect to acts or events that occurred prior to the Closing Date to
which such policies are responsive; provided that the QNX Entities shall be
responsible for (and shall indemnify Parent for any Loss it or its Affiliates
incurs in respect of) any deductibles, co-payments, self-insured retentions,
catastrophic coverage charges, administrative costs, taxes, surcharges, state
assessments and other costs relating to such claims and Parent shall not be
required to maintain such policies beyond their current terms.

 

  (c)

As may be necessary to enable the QNX Entities to exercise their rights under
Section 5.15(b), Parent shall use commercially reasonable efforts to provide to
the QNX Entities: (i) applicable rights in respect of Parent’s occurrence-based
policies as permitted under Applicable Law, (ii) information in its possession
regarding any such claim under any applicable insurance policy or reasonably
requested by the applicable insurer, and (iii) further assistance in connection
with prosecution of claims reasonably requested by the QNX Entities. The QNX
Entities shall provide Parent and its Affiliates prompt written notice of any
claims that the QNX Entities desire to submit pursuant to Section 5.15(b) and
shall provide to Parent and its subsidiaries all information as may be required
by the applicable insurance policy or reasonably required by the applicable
insurer in connection with such claim. Parent shall retain exclusive right to
control its insurance policies and programs, including the right to exhaust,
settle, release, commute, buy-back or otherwise resolve disputes with respect to
any of its insurance policies and programs and to amend, modify or waive any
rights under any such insurance policies and programs, notwithstanding whether
any such policies or programs apply to any liabilities or claims the QNX
Entities have made or could make in the future; provided that in the event that
Parent takes any such action it shall use its commercially reasonable efforts to
ensure that such

 

- 60 -



--------------------------------------------------------------------------------

  action does not adversely impact in a material respect the rights of the QNX
Entities under this Section 5.15. The QNX Entities shall not, without the prior
written consent of Parent, erode, exhaust, settle, release, commute, buy-back or
otherwise resolve disputes with respect to any of Parent’s or its Affiliates’
insurance policies and programs, or amend, modify or waive any rights under any
such insurance policies and programs. The QNX Entities shall cooperate with
Parent and share such information as is reasonably necessary to permit Parent to
manage and conduct its insurance matters.

 

  (d) The QNX Entities acknowledge that under claims made policies, including
director and officer and fiduciary policies, of Parent and its Affiliates, all
insurance coverage for the QNX Entities for any occurrence, act, omission or
event occurring and Liability or condition arising after the Closing Date shall
terminate as of the Closing Date and, following the Closing Date, no claims may
be brought against any claims made policy of Parent and its Affiliates. Parent
or its Affiliates shall purchase, at the request of and at the sole cost and
expense of Buyers, prior to the Closing Date, run-off/tail coverage for the QNX
Entities covering any occurrence, act, omission or event occurring and Liability
or condition existing prior to the Closing Date that were covered prior to the
Closing Date under Parent’s or its Subsidiaries’ claims made insurance policies.
Such run-off/tail coverage shall provide coverage for claims made or reported
for a period of six years after the Closing Date.

 

  (e) For the period between the date hereof and the Closing, Parent shall use
its commercially reasonable efforts to maintain in place and shall cause the QNX
Entities to use their commercially reasonable efforts to maintain in place, in
each case, in all material respects, all insurance coverage in place as at the
date hereof the QNX Entities, their properties and assets.

 

5.16 Guaranty.

 

  (a) The Guarantor unconditionally and irrevocably guarantees (the “Guaranty”)
in favour of the Sellers (the “Guaranteed Parties”) the full and punctual
performance by the Buyers of each and every covenant and agreement of each of
the Buyers pursuant to this Agreement and pursuant to any of the Transaction
Documents to which such Buyer is a party, including the payment of the Purchase
Price and other amounts under Article II and any payments for indemnification
under Article IX (the “Guaranteed Obligations”). Upon the failure of any Buyer
to pay any amounts due by it under Article II or Article IX when and as the same
shall become due, Guarantor hereby promises to pay, and shall upon receipt of
written demand by Sellers forthwith pay, to Sellers such amounts in lawful money
of the United States. Sellers shall only deliver such written demand to the
Guarantor, and any such written demand shall only be effective, upon failure or
refusal by any Buyer punctually to pay or perform any of the Guaranteed
Obligations in accordance with the terms of this Agreement. The Guaranty is a
guarantee of payment when due and not of collection.

 

- 61 -



--------------------------------------------------------------------------------

  (b) To the fullest extent permitted by Law, the Guarantor hereby expressly
waives any and all rights or defenses arising by reason of any law which would
otherwise require any election of remedies by the Guaranteed Parties. The
Guarantor waives promptness, diligence, notice of acceptance of this Guaranty
and of the Guaranteed Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of any
Guaranteed Obligations and all other notices of any kind (except for notices to
be provided to the Buyers and the Guarantor in accordance with Section 10.1),
all defenses which may be available by virtue of any stay, moratorium law or
other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Buyers or any other person interested in the
transactions contemplated by this Agreement and the Transaction Documents. The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from consummation of the transactions contemplated by this Agreement
and the Transaction Documents and that the waivers set forth in this
Section 5.16 are knowingly made in contemplation of such benefits. The
obligations of the Guarantor shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise (other than defense of payment or performance).

 

  (c) Nothing contained in this Guaranty (including, for greater certainty, in
Section 5.16(b) above) shall constitute or be construed as a waiver or release
by the Guarantor of, and the Guarantor shall be entitled to the full benefit of,
the defenses, rights and remedies that would have been available to any Buyer in
respect of the Guaranteed Obligations as if any demand hereunder had been made
by the Sellers upon such Buyer directly and without reference to this Guaranty,
including all equities that exist between each Buyer and the Sellers in respect
of the Guaranteed Obligations. Additionally, any demand made by the Sellers upon
the Guarantor hereunder shall be subject to all limitations and exclusions of
liability under the terms of this Agreement then available to any of the Buyers
in respect of the Guaranteed Obligations.

 

5.17 Investigation. EACH OF THE BUYERS AND THE GUARANTOR ACKNOWLEDGES AND AGREES
THAT IT (I) HAS MADE ITS OWN INQUIRY AND INVESTIGATION INTO, AND, BASED THEREON
AND ON THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, HAS
FORMED AN INDEPENDENT JUDGMENT CONCERNING THE QNX ENTITIES, THE BUSINESS AND ANY
OTHER RIGHTS OR OBLIGATIONS TO BE TRANSFERRED HEREUNDER OR PURSUANT HERETO. EACH
OF THE BUYERS AND THE GUARANTOR FURTHER ACKNOWLEDGES AND AGREES THAT THE ONLY
REPRESENTATIONS AND WARRANTIES MADE BY THE SELLERS ARE THE REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AND THAT IT HAS
NOT RELIED UPON ANY OTHER REPRESENTATIONS (WHETHER EXPRESS OR IMPLIED) THAT ARE
NOT IN THIS AGREEMENT OR TRANSACTION DOCUMENTS.

 

- 62 -



--------------------------------------------------------------------------------

5.18 Retention Bonuses. Promptly following each of the first and second
anniversaries of the Closing Date, Parent will reimburse the QNX Entities for up
to the aggregate amount set forth on Schedule 5.18 of the Disclosure Letter for
cash retention bonuses actually paid in the applicable year prior to such
anniversary to the individuals set forth on Schedule 5.18 of the Disclosure
Letter in accordance with bona fide retention programs established by Buyer with
respect to the QNX Entities.

 

5.19 Certain License Agreements. Between the date of this Agreement and the
Closing Date, (a) Parent will cause Margi Systems, Inc. and QSSC to execute that
certain Software and Patent License Agreement providing for a worldwide, fully
paid, royalty free, irrevocable, sublicensable, transferable and assignable
right and license to the Intellectual Property Rights in the patents owned by
Margi Systems, Inc. with the right to sublicense and (b) Parent and QSSC will
not amend or terminate that certain License Agreement entered into by them on
the date of this Agreement.

 

5.20 Certain Filings and Other Actions. Between the date of this Agreement and
the Closing Date, the Sellers shall use commercially reasonable efforts to
effect and, as applicable, to cause the QNX Entities to effect, the filings,
assignments, recordations and registrations listed in Schedule 5.20 of the
Disclosure Letter.

ARTICLE VI

TAX MATTERS

 

6.1 Election under Section 56.4 of the Tax Act. The Sellers and Buyer 1 agree to
elect in prescribed form, or to the extent no such form has been prescribed, in
any form required by the applicable Tax Authority, to apply proposed paragraphs
56.4(3)(c) and 56.4(7)(h) of the Tax Act (and any corresponding provincial
elections that may be applicable) in respect of this Agreement. Each of the
Sellers and Buyer 1 shall make such election in a timely manner consistent with
this Agreement. Buyer 1 and the Sellers agree, including for purposes of the
elections referred to herein, that no portion of the Purchase Price for the QSSC
Shares and the Wavemaker Shares is allocated to the covenants of the Sellers in
the Mutual Non-Solicitation Agreement referred to herein.

 

6.2 Liability for Taxes.

 

  (a)

Parent shall be responsible for, pay or cause to be paid, indemnify the Buyers
and each of their subsidiaries and Affiliates (including the QNX Entities after
the Closing Date) (each a “Buyer Tax Indemnitee”), and hold each Buyer Tax
Indemnitee harmless from and against, any and all Taxes (i) of, or imposed on,
the QNX Entities in respect of any Pre-Closing Period; (ii) imposed upon QSSI
for any taxable period that ends on or before or includes the Closing Date
pursuant to Section 1.1502-6 of the United States Treasury Regulations or any
similar provision of state or local law; (iii) of another person imposed on any
of the QNX Entities under any Tax sharing or Tax allocation agreement in respect
of

 

- 63 -



--------------------------------------------------------------------------------

  any Pre-Closing Period, (iv) imposed on or assessed against Buyer 1 pursuant
to subsection 116(5) of the Tax Act (together with any interest and penalties
related thereto), in respect of the acquisition by Buyer 1 of the QSSC Shares
and the Wavemaker Shares pursuant to this Agreement, or (v) attributable to any
breach by Parent or any of its Affiliates of any covenant contained in this
Agreement, in each case to the extent any such Taxes are due or payable to any
Tax Authority by the Buyer Tax Indemnitees under Applicable Law (collectively,
“Parent Taxes”); provided, however, that notwithstanding the foregoing, Parent
shall not be responsible for, and Parent Taxes shall not include, any Taxes to
the extent that such Taxes are specifically included as a Current Liability on
the Closing Date Balance Sheet or the Closing Date Working Capital Statement (or
the applicable worksheets thereto) (“WC Taxes”) or result from (x) any breach by
the Buyers or any of their Affiliates of any covenant contained in this
Agreement; (y) any actions taken by any QNX Entity outside the ordinary course
of business on the Closing Date after the Closing Time; or (z) any
Pre-Acquisition Reorganization (collectively, such Taxes referred to in clauses
(x), (y) and (z), and any WC Taxes, “Buyer Taxes”, in each case whether or not
such Buyer Taxes would have been Parent Taxes but for the proviso contained in
this Section 6.2(a)). For the avoidance of doubt, Taxes which Parent shall be
responsible for pursuant to this Section 6.2(a) shall include all Taxes for any
Pre-Closing Period of or attributable to any QNX Entity in respect of income
reported on or required to be shown in any Combined Tax Return that Parent is
responsible for filing pursuant to Section 6.3(a) of this Agreement, other than
any Buyer Taxes. Any indemnity payment required to be made by Parent pursuant to
this Section 6.2(a) (other than any indemnity payment for Taxes shown on a
Specified Section 6.3(b) Return, which shall be dealt with in Section 6.3(b))
shall be made within thirty (30) days of written notice from the Buyers, which
notice shall not be delivered to Parent prior to a final determination with
respect to the issue to which such indemnity relates.

 

  (b)

The Buyers shall be responsible for, pay or cause to be paid, indemnify Parent
and its subsidiaries and Affiliates (other than the QNX Entities) (each a
“Seller Tax Indemnitee”), and hold each Seller Tax Indemnitee harmless from and
against, (i) any Buyer Taxes and (ii) all Taxes of, or imposed on, the QNX
Entities (and any Taxes of another person in respect of any Post-Closing Period
imposed on any of the QNX Entities under any Tax sharing or Tax allocation
agreement) in respect of any Post-Closing Period, except to the extent that such
Taxes are the responsibility of Parent under Section 6.2(a), in each case to the
extent any such Taxes are due or payable to any Tax Authority by the Seller Tax
Indemnitees under Applicable Law. In the case of Taxes shown on a Tax Return,
any indemnity payment required to be made by Buyers pursuant to this
Section 6.2(b) shall be made no later than two (2) Business Days prior to the
Tax Return Due Date, provided, however, that with respect to any such indemnity
payment for Taxes shown on a Tax Return for which Parent has the filing
responsibility under Section 6.3(a), Parent shall deliver to Buyers no later
than twenty (20) days prior to the Tax Return Due Date a notice setting forth
the amount of such indemnity payment and a description of the basis for such
indemnity payment pursuant to

 

- 64 -



--------------------------------------------------------------------------------

  the relevant provisions of this Agreement. In any other case, any indemnity
payment requirement to be made by Buyers pursuant to this Section 6.2(b) shall
be made within thirty (30) days of written notice from Parent, which notice
shall not be delivered to Buyers prior to a final determination with respect to
the issue to which such tax indemnity relates.

 

  (c) For purposes of this Agreement, in determining the Taxes attributable to
the Pre-Closing Period included in any Straddle Period, (i) Property Taxes shall
be equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of calendar days
during the Straddle Period that are in the Pre-Closing Period and the
denominator of which is the number of calendar days in the entire Straddle
Period and (ii) Taxes (other than Property Taxes) shall be computed as if such
taxable period ended as of the end of the day on the Closing Date (and for such
purpose, the taxable period of any partnership or pass-through entity (including
any of the Subsidiaries) in which any of the QNX Entities hold a beneficial
interest will be treated as if such taxable period terminated at such time).

 

6.3 Filing Responsibility.

 

  (a) Parent shall prepare and file, or cause to be prepared and filed, when
due: (i) all Tax Returns for any affiliated group of which Parent is the common
parent, (ii) any Tax Return which includes Parent or any other member of the
Seller Group, (iii) all Combined Tax Returns, which shall include the QNX
Entities to the extent required under Applicable Law or consistent with past
practice, and (iv) any other Tax Return of any of the QNX Entities required to
be filed on or prior to the Closing Date. Parent shall pay all Taxes due in
respect of the Tax Returns described in this Section 6.3(a), subject to Parent’s
right of indemnification or reimbursement for any such Taxes pursuant to
Section 6.3(b).

 

  (b)

The Buyers shall, except to the extent that filing such Tax Returns is the
responsibility of Parent under Section 6.3(a), prepare and file, or cause to be
prepared and filed, all Tax Returns with respect to each of the QNX Entities,
provided, however, that with respect to any Straddle Period Tax Returns and any
other Tax Returns of any of the QNX Entities that includes the Pre-Closing
Period and for which Buyers have a filing responsibility pursuant to this
Section 6.3(b) (a “Specified Section 6.3(b) Return”): (i) Buyers shall furnish
such Tax Returns to Parent for Parent’s review and comment at least thirty
(30) days prior to the due date for filing such Tax Return, including extensions
(the “Tax Return Due Date”), (ii) Buyer shall not file such Tax Returns without
the prior written consent of Parent, which consent shall not be unreasonably
withheld, conditioned or delayed, and (iii) such Tax Returns shall be prepared
and filed in a manner consistent with past practice for the entity to which each
such Tax Return relates, unless Buyers deliver to Parent, or Parent delivers to
Buyers, as the case may be, no later than the Opinion Due Date an Impermissible
Past Practice Opinion, as defined below, provided, however, that, in the case of
an Impermissible Past Practice, as defined below, if there is more than one
alternative practice permitted

 

- 65 -



--------------------------------------------------------------------------------

  under Applicable Law, Parent shall determine which such alternative practice
shall apply to the preparation and filing of such Tax Return. With respect to
each Specified Section 6.3(b) Return, no later than fifteen (15) days prior to
the Tax Return Due Date, Parent shall provide to Buyers comments on such Tax
Return and Buyers shall incorporate all reasonable comments of Parent (provided
that to the extent a past practice exists with respect to the aspect of the
preparation and filing of such Tax Return that is subject to Parent’s comments,
such comments are consistent with past practice, unless otherwise required by an
intervening change in Applicable Laws, or unless Parent delivers to Buyers no
later than the Opinion Due Date, an Impermissible Past Practice Opinion). With
respect to any Specified Section 6.3(b) Return, Parent shall pay, or cause to be
paid, to the Buyers or its Affiliates (including the QNX Entities), as
applicable, the amount for which Parent is responsible under Section 6.2(a) no
later than two (2) Business Days prior to the Tax Return Due Date, provided that
Buyers have complied with their obligations under this Section 6.3(b). For
purposes of this Section 6.3(b), an Impermissible Past Practice Opinion shall
mean an opinion, reasonably acceptable to the party receiving such opinion from
the Delivering Party, of a nationally recognized accounting firm at no less than
a “should” level standard to the effect that the past practice from which the
party delivering such opinion (the “Delivering Party”) seeks to diverge (an
“Impermissible Past Practice”) is not permitted under the requirements of
Applicable Law. The Opinion Due Date shall mean, if a Buyer is the Delivering
Party, no later than thirty (30) days prior to the Tax Return Due Date, and if
Parent is the Delivering Party, no later than fifteen (15) days prior to the Tax
Return Due Date.

 

6.4 Cooperation and Exchange of Information. From and after the Closing Date,
each party hereto shall, and shall cause its Affiliates to, provide the other
party hereto with such cooperation, documentation and information as either of
them reasonably may request in connection with (a) filing any Tax Return or
claim for refund, (b) determining a liability for Taxes, an indemnity or payment
obligation under this Article VI or a right to a refund of Taxes, (c) conducting
any Tax Proceeding (which shall include granting any powers of attorney
reasonably requested by the party entitled to control a Tax Proceeding pursuant
to Section 6.3(b)) or (d) determining an allocation of Taxes between a
Pre-Closing Period and a Post-Closing Period. Such cooperation and information
shall include providing copies of all relevant portions of relevant Tax Returns,
together with all relevant accompanying schedules and work papers (or portions
thereof) and other supporting documentation. Notwithstanding any other provision
of this Agreement, nothing herein shall require Parent or any of its Affiliates
to provide access to any Tax Returns, information, records or other material of
Parent or any of its Affiliates relating to any Combined Tax Returns.

 

6.5 Contests.

 

  (a) If any Taxing Authority asserts a Tax Claim in respect of any QNX Entity,
then the party hereto first receiving notice of such Tax Claim promptly shall
provide written notice thereof to the other party or parties hereto. Such notice
shall specify in reasonable detail the basis for such Tax Claim and shall
include a copy of the relevant portion of any correspondence received from the
Taxing Authority.

 

- 66 -



--------------------------------------------------------------------------------

  (b) In the case of a Tax Proceeding involving a QNX Entity in respect of any
taxable period that ends on or before the Closing Date Parent shall have the
right to control, at its own expense, such Tax Proceeding; provided, however,
that with respect to any Tax Proceeding in respect solely of a QNX Entity, which
Tax Proceeding would reasonably be expected to have an adverse effect on the
Buyers or any of their Affiliates (including the relevant QNX Entity) (i) Parent
shall consult with Buyers before taking any significant action in connection
with such Tax Proceeding, (ii) the Buyers shall be entitled to participate in
such Tax Proceeding at Buyer’s expense (along with counsel and other advisors of
their choice) and (iii) Parent shall not settle, compromise or abandon any such
Tax Proceeding without obtaining the prior written consent of the Buyers (which
consent shall not be unreasonably withheld or delayed), to the extent such
settlement or compromise would reasonably be expected to result in an adverse
effect on the Buyers that is material, provided that if such consent is withheld
by Buyers, control of such Tax Proceeding shall be assumed by Buyers at their
own expense and Parent’s liability for any Taxes (including Parent Taxes)
resulting from such Tax Proceeding shall not exceed the amount that would have
been due under such settlement or compromise (Parent’s liability for Taxes in
excess of the amount that would so have been due, “Excess Taxes”) (and,
notwithstanding any other provision, Buyer shall indemnify Parent against any
such Excess Taxes, to the extent any such Taxes are due or payable to any Tax
Authority by Parent or any of its subsidiaries or Affiliates (other than any QNX
Entity)).

 

  (c) In the case of a Tax Proceeding for a Straddle Period of a QNX Entity, the
Buyers shall have the right to control, at their own expense, such Tax
Proceeding; provided, however, that (i) the Buyers shall consult with Parent
before taking any significant action in connection with such Tax Proceeding,
(ii) Parent shall be entitled to participate in such Tax Proceeding (along with
counsel and other advisors of its choice), (iii) Buyers shall take all actions
in connection with such Tax Proceeding that relate to a Pre-Closing Period no
differently than any action in connection with such Tax Proceeding that relates
to a Post-Closing Period, and in all cases shall treat any such Tax Proceeding
as if any and all liability for Taxes resulting therefrom were the
responsibility of Buyers and (iv) the Buyers shall not settle, compromise or
abandon any such Tax Proceeding without obtaining the prior written consent of
Parent, which consent shall not be unreasonably withheld, conditioned or
delayed, to the extent that such settlement or compromise would result in an
indemnification payment by Parent for any Parent Taxes or otherwise reasonably
be expected to result in an adverse effect on Parent, provided that if such
consent is withheld by Parent and Buyers have complied with all their covenants
hereunder in relation to such Tax Proceeding, then, notwithstanding any other
provision of this Agreement, Parent’s liability for Taxes pursuant to
Section 6.2(a) shall include and Parent shall indemnify the Buyers and each of
their subsidiaries and Affiliates (including the QNX Entities) and hold them
harmless from and against the amount of Taxes resulting from such Tax Proceeding
that are in excess of the amount that would have been due under such settlement
or compromise.

 

- 67 -



--------------------------------------------------------------------------------

  (d) In the case of a Tax Proceeding involving a QNX Entity (other than any Tax
Proceeding described in Sections 6.5(b) or 6.5(c)) Buyers shall have the right
to control, at their own expense, such Tax Proceeding, Parent shall not have any
right to participate in any such Tax Proceeding and Section 6.5(a) shall not
apply to such a Tax Claim; provided, however, that if such Tax Proceeding would
reasonably be expected to have an adverse effect on Parent or any of its
Affiliates, and only at such time when it becomes readily apparent that such Tax
Proceedings would be expected to have such an effect (the “Contest Relevant
Time”), (i) the Buyer shall consult with Parent before taking any significant
action in connection with such Tax Proceeding, (ii) Parent shall be entitled to
participate in such Tax Proceeding (along with counsel and other advisors of its
choice), and (iii) from and after the Contest Relevant Time, the Buyers shall
not settle, compromise or abandon any such Tax Proceeding without obtaining the
prior written consent of Parent (which consent shall not be unreasonably
withheld, conditioned or delayed), to the extent that such settlement or
compromise would result in an indemnification payment by Parent for any Parent
Taxes or otherwise reasonably be expected to result in an adverse effect on
Parent that is material.

 

  (e) Notwithstanding any other provision, Parent shall have the exclusive right
to control in all respects, including as to settlement, any Tax Proceeding
relating to any Combined Tax Return, the Buyers shall not have any right to
participate in any such Tax Proceeding and Section 6.5(a) shall not apply to
such a Tax Claim.

 

6.6 Tax Sharing Agreements. All liabilities and obligations between Parent or
any member of the Seller Group, on the one hand, and the QNX Entities, on the
other hand, under any Tax allocation or Tax sharing agreement in effect prior to
the Closing Date (other than this Agreement) shall cease and terminate as of the
Closing Date.

 

6.7 Tax Benefits.

 

  (a)

If, as a result of any final determination with respect to any Tax Item for a
Pre-Closing Period, there is an increase (i) in Taxes of any QNX Entity in
respect of which Parent has indemnified a Buyer Tax Indemnitee pursuant to
Section 6.2(a), or (ii) in Taxes for which Parent (or with respect to any Taxes
paid on or prior to the Closing Date, any QNX Entity) is or was otherwise liable
(and, in the case of such Taxes in this clause (ii), which Parent (or any QNX
Entity) has paid on or prior to the Closing Date and which are not Buyer Taxes),
and, solely as a result of such final determination, any QNX Entity (or Buyer or
any of its Subsidiaries or Affiliates) actually realizes a Tax Benefit for any
Post-Closing Period (it being understood that Buyer agrees to file or cause to
be filed (or shall cause the relevant QNX Entity to file or cause to be filed)
all Tax Returns (including amended Tax Returns) or other documents, to the
extent permitted under Applicable Law, claiming (x) any such Tax Benefit,
(y) any refund to which Parent is entitled under Section 6.7(b) below or (z) any
Tax Benefit to which

 

- 68 -



--------------------------------------------------------------------------------

  Parent is entitled under Section 6.15 (whether as a payment to Parent or as a
reduction of an indemnification payment required to be made by Parent)), then
Buyers shall pay, or cause to be paid, to Parent the amount of such Tax Benefit,
provided, however, that any such amount shall not exceed the amount which Parent
has paid to the Buyer Tax Indemnitees in respect of such final determination (a
“Tax Timing Payment”). Any such Tax Timing Payment shall be paid no later than
thirty (30) days of the filing of any Tax Return in which such Tax Benefit is
actually realized. Notwithstanding anything to the contrary in this Agreement,
the Buyers shall not be required to make any Tax Timing Payment under this
Section 6.7(a) in respect of any Tax Benefit that is realized with respect to
any taxable period following the seventh taxable period after the Closing Date.

 

  (b) Parent shall be entitled to any Tax refund (whether paid in cash or by
credit of or against Taxes) of, or attributable to, the QNX Entities in respect
of any Pre-Closing Period (to the extent that such Tax refund was not
specifically included as a Current Asset on the Closing Date Balance Sheet or
the Closing Date Working Capital Statement (or the applicable worksheets
thereto)), and Buyers shall pay, or cause to be paid, to Parent any such Tax
refund, net of any Taxes on the receipt thereof, within fifteen (15) calendar
days of receipt or entitlement thereto.

 

6.8 Transfer Taxes. Notwithstanding any other provision of this Agreement, the
Buyers, on the one hand, and Parent, on the other hand, shall be responsible for
and shall pay 50% of all documentary, registration, value added, transfer, stamp
and similar Taxes, fees and costs (collectively, “Transfer Taxes”) imposed on
the sale of the Shares pursuant to this Agreement, and each shall be entitled to
50% of any refund or reduction in Transfer Taxes relating thereto.

 

6.9 Taxes Governed by Article VI. Claims for indemnification with respect to
Taxes shall be governed by this Article VI but not by any other provision of
Article IX.

 

6.10 Survival. All rights and obligations under this Article VI shall survive
the Closing Date and continue until sixty (60) days following the expiration of
the relevant statutes of limitation (including all periods of extension). The
Tax Representations shall not survive the Closing.

 

6.11 Post-Closing Dispositions. For the avoidance of doubt, the covenants of the
Buyers and the QNX Entities set forth in this Article VI shall apply to the
Buyers and the QNX Entities regardless of any post-Closing disposition of the
QNX Entities by the Buyers or any of their Subsidiaries.

 

6.12 Tax Treatment of Payments. Parent, the Buyers, the QNX Entities and their
respective Affiliates shall treat any and all payments under this Article VI or
Section 2.4 or Article IX as an adjustment to the Purchase Price for Tax
purposes unless they are required to treat such payments otherwise by Applicable
Laws.

 

6.13 Section 338 Election. The Buyers covenant that they shall not make, and
shall cause their Affiliates not to make, an election under Section 338(g) of
the Code and the Treasury Regulations promulgated thereunder (or any similar
election under state, local or foreign Tax law) with respect to any of the QNX
Entities.

 

- 69 -



--------------------------------------------------------------------------------

6.14 Tax Treatment. Buyers agree to treat, and cause their Affiliates to treat,
for United States Federal income and applicable state and local Tax purposes,
the sale of all of the outstanding shares of QSSC as a sale and purchase of all
the assets of QSSC and its Subsidiaries.

 

6.15 After-Tax Indemnification. The amount of any indemnification payment
required to be made pursuant to this Agreement shall be (i) reduced by an amount
equal to any resulting actual Tax Benefit realized or to be realized by the
indemnified party with respect to the taxable year in which the indemnification
amount is received (or a prior taxable year), and (ii) increased by any Taxes
attributable to the receipt of such payment. If, as a result of the incurrence
or payment of any indemnified Loss or Tax by an indemnified party, the
indemnified party actually realizes a Tax Benefit with respect to a taxable year
after the taxable year in which the indemnification amount is received, then the
indemnified party shall pay, or cause to be paid, to the indemnifying party the
amount of such Tax Benefit, provided, however, that any such payment of the
amount of a Tax Benefit shall be paid no later than thirty (30) days of the
filing of any Tax Return in which such Tax Benefit is actually realized and that
any such amount to be paid by the indemnified party shall not exceed the amount
which the indemnifying party paid to the indemnified party and provided further,
however, that the indemnified party shall not be required to make any payment of
the amount of a Tax Benefit in respect of any Tax Benefit that is realized with
respect to any taxable period following the seventh taxable period after the
Closing Date.

 

6.16 Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them below.

 

  (a) “Property Taxes” means real, personal, and intangible ad valorem property
Taxes.

 

  (b) “Seller Group” means Parent and each of its Subsidiaries, other than the
QNX Entities.

 

  (c) “Tax Benefit” means the reduction of (or refund of or credit against)
Taxes actually realized as a direct result of any item of loss, deduction or
credit or any other item which decreases Taxes paid or payable, including any
interest with respect thereto or interest that would have been payable but for
such item, net of any Taxes imposed as a result of using or claiming any such
credit against Taxes in a prior year. For purposes of determining when such a
reduction of (or refund of or credit against) Taxes has actually been realized,
such item shall only be considered to have been applied after all other items of
loss, deduction or credit and any other items which decrease Taxes paid or
payable otherwise available to the person claiming such item, in each case
arising in the year with respect to which such reduction of (or refund of or
credit against) Taxes would have been realized before taking into account this
last sentence of Section 6.16(c) (or any prior year), have been taken into
account.

 

- 70 -



--------------------------------------------------------------------------------

  (d) “Tax Claim” means any claim with respect to Taxes made by any Governmental
Authority.

 

  (e) “Tax Item” means any item of income, gain, loss, deduction, credit,
recapture of credit or any other item which increases or decreases Taxes paid or
payable, including an adjustment under Section 481 of the Code resulting from a
change in accounting method.

 

  (f) “Tax Proceeding” means any Tax audit, contest, litigation, defense or
other proceeding with or against any Governmental Authority or any Tax contest,
litigation, defense or other proceeding under any Tax sharing or Tax allocation
agreement.

ARTICLE VII

CONDITIONS TO CLOSING

 

7.1 Conditions to the Obligations of the Buyers and Sellers. The obligation of
the Buyers and the Sellers to complete the transactions contemplated by this
Agreement is subject to satisfaction or waiver by the Buyers or the Sellers, as
applicable, at or prior to Closing, of each of the following conditions:

 

  (a) No United States or Canadian judicial body shall have issued an order,
judgment, injunction or similar decree (that has not been vacated, withdrawn or
overturned) restraining, enjoining or otherwise prohibiting the sale of the
Shares;

 

  (b) The Competition Act Approval shall have been obtained; and

 

  (c) The parties shall have received the CFIUS Approval.

 

7.2 Conditions to the Obligation of the Buyers. The obligation of the Buyers to
complete the transactions contemplated by this Agreement is subject to
satisfaction or waiver by the Buyers, at or prior to Closing, of each of the
following conditions:

 

  (a)

the representations and warranties of the Sellers made in or pursuant to this
Agreement (i) that are qualified by the expression “Material Adverse Effect”
shall (in the case of this clause (i)) be true and correct at the Closing Time
as if made at and as of the Closing Time (except to the extent such
representations and warranties expressly speak of an earlier date in which case
such representations and warranties shall be true and correct as of such earlier
date) and (ii) that are not qualified by the expression “Material Adverse
Effect” shall (in the case of this clause (ii)) be true and correct at the
Closing Time as if made at and as of the Closing Time (without giving effect to
any “materiality” qualifications contained in such representations and
warranties, and except to the extent such representations and warranties
expressly speak of an earlier date in which case

 

- 71 -



--------------------------------------------------------------------------------

  such representations and warranties shall be true and correct as of such
earlier date) except where the failure of any such representation or warranty to
be so true and correct would not have or reasonably be expected to have a
Material Adverse Effect, and the Buyers shall have received a certificate
confirming the foregoing, signed for and on behalf of the Sellers by two senior
officers of each of the Sellers or other persons acceptable to the Buyers, in
form and substance reasonably satisfactory to the Buyers;

 

  (b) the covenants and agreements contained in this Agreement to be performed
by the Sellers at or prior to the Closing Time shall have been performed in all
material respects and the Buyers shall have received a certificate confirming
the foregoing, signed for and on behalf of the Sellers by two senior officers of
each of the Sellers or other persons acceptable to the Buyers, in form and
substance reasonably satisfactory to the Buyers;

 

  (c) all Debt and Related Party Debt shall have been repaid, forgiven or
otherwise extinguished including the release of any Liens with respect to such
Debt and Related Party Debt;

 

  (d) the Buyers shall have received resignations from each of the directors of
the QNX Entities set out in Schedule 5.9 of the Disclosure Letter effective
immediately prior to the Closing;

 

  (e) the Buyers shall have received the originals of all of the share
certificates representing the Shares, together with duly executed instruments of
transfer, for transfer to the Buyers;

 

  (f) the Buyers shall have received a duly executed and acknowledged
certificate of non-foreign status from Parent as transferor that satisfies the
requirements of Section 1.1445-2(b)(2) of the United States Treasury Regulations
Code substantially in the form attached hereto as Exhibit D;

 

  (g) the Buyers shall have received an opinion of the Sellers’ Canadian
counsel, dated the Closing Date, substantially in the form attached hereto as
Exhibit B;

 

  (h) the Sellers shall have executed and delivered, or caused to be executed
and delivered, to the Buyers (i) a Mutual Non-Solicitation Agreement in the form
attached here to as Exhibit A and (ii) a Transition Services Agreement in the
form attached hereto as Exhibit C (the “Transition Services Agreement”); and

 

  (i) since the date of this Agreement, there shall not have been any event,
occurrence, development, change, effect or state of circumstances or facts that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

- 72 -



--------------------------------------------------------------------------------

7.3 Conditions to the Obligation of the Sellers. The obligation of the Sellers
to complete the transactions contemplated by this Agreement is subject to
satisfaction or wavier by the Sellers, at or prior to Closing, of each of the
following conditions:

 

  (a) the representations and warranties of the Buyers and the Guarantor made in
or pursuant to this Agreement shall be true and correct in all material respects
at the Closing Time as if made at and as of the Closing Time (except to the
extent such representations and warranties expressly speak of an earlier date in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and the Sellers shall have received a
certificate confirming the foregoing, signed for and on behalf of the Buyers and
the Guarantor by two senior officers of each of the Buyers and the Guarantor or
other persons acceptable to the Sellers, in form and substance reasonably
satisfactory to the Sellers;

 

  (b) the covenants and agreements contained in this Agreement to be performed
by the Buyers and the Guarantor at or prior to the Closing Time shall have been
performed in all material respects and the Sellers shall have received a
certificate confirming the foregoing, signed for and on behalf of the Buyers and
the Guarantor by two senior officers of each of the Buyers and the Guarantor or
other persons acceptable to the Sellers, in form and substance reasonably
satisfactory to the Sellers; and

 

  (c) the Buyers shall have executed and delivered, or caused to be executed and
delivered, to the Sellers (i) a Mutual Non-Solicitation Agreement in the form
attached hereto as Exhibit A and (ii) the Transition Services Agreement.

 

7.4 Frustration of Closing Conditions. None of the Buyers, on one hand, or
Sellers, on the other hand, may rely on the failure of any condition set forth
in this Article VII to be satisfied if such failure was caused by such party’s
failure to use its commercially reasonable efforts to cause the Closing to
occur, as required by Section 5.1 and Section 5.7.

ARTICLE VIII

TERMINATION

 

8.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, at any time prior to the Closing Time:

 

  (a) by mutual written consent of the Sellers, on the one hand, and the Buyers,
on the other hand;

 

  (b) either by the Buyers or by the Sellers, by written notice to the other,
if:

 

  (i)

any United States or Canadian judicial body shall have issued an order,
judgment, injunction or similar decree (that has not been vacated,

 

- 73 -



--------------------------------------------------------------------------------

  withdrawn or overturned) permanently restraining, enjoining or otherwise
prohibiting the sale of the Shares and such order, judgment, injunction or
similar decree shall have become final and non appealable;

 

  (ii) the Closing Date shall not have occurred on or prior to January 9, 2011
(the “End Date”); provided, that the right to terminate this Agreement pursuant
to this clause (ii) shall not be available to any party whose failure to
fulfill, or cause to be fulfilled in any manner, any obligation under this
Agreement has contributed to the failure of the Closing to have occurred by the
End Date;

 

  (c) by the Sellers, upon written notice to the Buyers, in the event that
(i) any of the Buyers’ representations or warranties set forth in this Agreement
shall fail to be true and correct or (ii) the Buyers shall have breached any of
their covenants or agreements set forth in this Agreement, in each case of
clauses (i) and (ii) such that the conditions set forth in Section 7.1 or
Section 7.3 would not be satisfied and, in each such case of clauses (i) and
(ii) such failure or breach shall not have been cured prior to the earlier of
(x) thirty (30) Business Days following notice of such failure or breach to the
Sellers and (y) the End Date; provided, that no Seller shall have the right to
terminate this Agreement pursuant to this Section 8.1(c) if any Seller is then
in material breach of any of its covenants or agreements contained in this
Agreement; and

 

  (d) by the Buyers, upon written notice to the Sellers, in the event that
(i) any of Sellers’ representations or warranties set forth in this Agreement
shall fail to be true and correct or (ii) the Sellers shall have breached any of
their covenants or agreements set forth in this Agreement, in each case of
clauses (i) and (ii), such that the conditions set forth in Section 7.1 or
Section 7.2 would not be satisfied and, in each such case of clauses (i) and
(ii) such failure or breach shall not have been cured prior to the earlier of
(x) thirty (30) Business Days following notice of such failure or breach to the
Buyers and (y) the End Date; provided, that no Buyer shall have the right to
terminate this Agreement pursuant to this Section 8.1(d) if any Buyer is then in
material breach of any of its covenants or agreements contained in this
Agreement.

 

8.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 8.1 by Buyers, on the one hand, or Sellers, on the other
hand, written notice thereof shall forthwith be given to the other party
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall be terminated and become void and have no effect, except
that Sections 5.4 (first sentence only), 10.2, 10.4, 10.9, 10.11, 10.12, and
10.13 and this Section 8.2 shall survive any termination of this Agreement.
Nothing in this Section 8.2 shall relieve any party to this Agreement of
liability for willful breach of this Agreement. For avoidance of doubt, the
terms and conditions of the Confidentiality Agreement survive termination of
this Agreement for any reason.

 

- 74 -



--------------------------------------------------------------------------------

8.3 Extension; Waiver. At any time prior to the Closing Time, either the Sellers
or the Buyers may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) waive compliance with any of the
agreements or conditions contained in this Agreement. Any such extension shall
be valid only if set forth in an instrument in writing signed by the party
granting such extension and any such waiver shall be subject to Section 10.3.

ARTICLE IX

INDEMNIFICATION

 

9.1 Survival of Representations and Warranties. All representations and
warranties of the Sellers, the Buyers and the Guarantor in this Agreement and
claims related thereto shall survive the consummation of the transactions and
continue as follows:

 

  (a) all representations and warranties in Article III and Article IV shall
survive for eighteen (18) months from the Closing Date except as provided in
this Section 9.1;

 

  (b) the Tax Representations shall not survive the Closing Date;

 

  (c) the representations and warranties in Sections 3.103 through 3.107,
inclusive, shall survive until sixty (60) days after expiration of all
applicable statutes of limitations;

 

  (d) the representations and warranties in Sections 3.1, 3.2 (first sentence
only), 3.4, 3.5, 3.10 (last sentence only), 3.11 (last sentence only), 3.31,
4.1, 4.2, 4.3, 4.7 (first three sentences only) and 4.9 shall not expire; and

 

  (e) all claims for fraud or willful misconduct shall not expire,

(in each case, the “Indemnity Deadline”); provided that if any claims for
indemnification have been asserted after the Closing Date prior to the Indemnity
Deadline, the representations and warranties or covenants that are the basis for
such claim shall continue in effect until final resolution of all such claims.

All covenants to be performed by the Sellers, the Buyers and the Guarantor after
the Closing Date shall continue for the period stated therein, or, if no such
period is stated, indefinitely; provided, however, that all Claims pursuant to
Sections 9.2 or 9.3 for any breach of covenant to be performed between the date
hereof and Closing shall be brought within twelve (12) months of the Closing.

 

9.2 Indemnification by Sellers. From and after the Closing Date, the Sellers
shall, jointly and severally, protect, defend, indemnify and hold harmless each
of the Buyers, the QNX Entities and their respective Affiliates, officers,
directors and employees (each party seeking indemnification, a “Buyer
Indemnified Person”) from and against:

 

  (a) any Loss of any Buyer Indemnified Person resulting from, or arising out
of, any inaccuracy of any representation or warranty on the part of the Sellers
contained in this Agreement (without giving effect (other than in the case of
the representations and warranties set forth in Sections 3.2 (fifth sentence
only), 3.16, 3.17(d), 3.22(a), 3.35 through 3.73 (other than Sections 3.38(c),
3.43, 3.47, 3.52, 3.53(a) and 3.64), 3.87, 3.88, 3.107 and 3.111) to any
“Material Adverse Effect” or “materiality” qualifications contained in such
representations and warranties);

 

- 75 -



--------------------------------------------------------------------------------

  (b) any Loss of any Buyer Indemnified Person resulting from, or arising out
of, any breach of any covenant on the part of the Sellers contained in this
Agreement; and

 

  (c) any Loss of any Buyer Indemnified Person resulting from or arising out of
any derogation of, or limitation, restriction or detrimental impact on, the QNX
Entities’ ownership of all rights, title and interest in and to the copyright in
the QNX Proprietary Software and in and to all rights to confidential
information therein from claims by third Persons (other than the Buyers and
their Affiliates), including any Losses from claims by third Persons for
(i) copyright infringement or misappropriation of trade secrets by any QNX
Entity in relation to, or in connection with or arising out of the QNX
Proprietary Software, (ii) misappropriation of confidential information embodied
in the QNX Proprietary Software or (iii) any royalty, license or other fee for
the QNX Entities’ continued exploitation or use of the QNX Proprietary Software.

For the absence of doubt, the above provisions of this Section 9.2 shall not
apply to the Tax Representations or other Tax matters, indemnification by
Sellers with respect to Taxes being governed by Article VI.

 

9.3 Indemnification by Buyers. From and after the Closing Date, the Buyers and
the Guarantor shall, jointly and severally, protect, defend, indemnify and hold
harmless each of the Sellers and their respective Affiliates, officers,
directors and employees (each party seeking indemnification, a “Seller
Indemnified Person”) from and against:

 

  (a) any Loss of any Seller Indemnified Person resulting from, or arising out
of, any inaccuracy of any representation or warranty on the part of the Buyers
or the Guarantor contained in this Agreement (without giving effect to any
“Material Adverse Effect” or “materiality” qualifications contained in such
representations and warranties); and

 

  (b) any Loss of any Seller Indemnified Person resulting from, or arising out
of, any breach of any covenant on the part of the Buyers or the Guarantor
contained in this Agreement.

 

9.4

Notice of Claim. A Person that may be entitled to be indemnified under this
Article IX (the “Indemnified Person”), shall promptly notify the party or
parties liable for such indemnification (the “Indemnifying Person”), in writing
of any pending or threatened claim or demand that the Buyers or Sellers, as
applicable, have determined give rise or would reasonably be expected to give
rise to a right of indemnification under this

 

- 76 -



--------------------------------------------------------------------------------

  Article IX; provided, however, that the failure to provide such notice shall
not release any party from any of its obligations under this Article IX except
to the extent the Indemnifying Party is prejudiced by such failure, it being
understood that notices of any Claims must be delivered prior to the expiration
of any applicable survival period specified in Section 9.1 for such
representation, warranty, covenant or agreement. Notice of any Claim shall
specify with reasonable particularity (to the extent that the information is
available):

 

  (a) whether the Claim is a Direct Claim or a Third Party Claim;

 

  (b) the factual basis for the Claim, and any provisions of this Agreement, or
of any Applicable Laws, relied upon; and

 

  (c) the amount of the Claim or, if an amount is not then determinable, an
approximate and reasonable estimate of the potential amount of the Claim or a
statement that such Indemnified Person is unable in good faith at such time to
quantify such amount.

 

9.5 Procedure for Indemnification; Direct Claims. Following receipt of notice of
a Direct Claim, the Indemnifying Person shall have thirty (30) days to make such
investigation of the Direct Claim as the Indemnifying Person considers necessary
or desirable. For the purpose of such investigation, the Indemnified Person
shall make available to the Indemnifying Person and its representatives the
information relied upon by the Indemnified Person to substantiate the Direct
Claim. If the Indemnified Person and the Indemnifying Person agree at or prior
to the expiration of such thirty (30)-day period (or any extension thereof
agreed upon by the Indemnified Person and the Indemnifying Person) as to the
validity and amount of the Direct Claim, the Indemnifying Person shall
immediately pay to the Indemnified Person the full agreed upon amount of the
Direct Claim. If the Indemnified Person and the Indemnifying Person do not agree
within such period (or any mutually agreed upon extension thereof), the
Indemnified Person and the Indemnifying Person agree that the Indemnified Person
shall be entitled to commence an arbitration proceeding in accordance with the
procedures under Section 10.13 to recover the full amount of the Loss with
respect to the Direct Claim and any costs incidental to the proceeding.

 

9.6 Procedure for Indemnification; Third Party Claims.

 

  (a) With respect to any Third Party Claim for which indemnity is sought
pursuant to (i) Section 9.3(a) or 9.3(b), the Indemnifying Person shall assume
the defense and control of such Third Party Claim, but shall allow the
Indemnified Person a reasonable opportunity to participate in the defense of
such Third Party Claim with its own counsel and at its own expense and
(ii) Section 9.2(a), 9.2(b) or 9.2(c), the Buyers shall assume the defense and
control of such Third Party Claim (with outside legal counsel acceptable to the
Indemnifying Party), but shall allow the Indemnifying Party a reasonable
opportunity to participate in the defense of such Third Party Claim with its own
counsel and at its own expense (provided that any such expenses shall be counted
as Losses for purposes of calculating the cap on indemnification set forth in
Section 9.8(b)(ii)).

 

- 77 -



--------------------------------------------------------------------------------

  (b) In the event that any Third Party Claim for which indemnity is sought
pursuant to Section 9.2(a), 9.2(b), 9.2(c), 9.3(a) or 9.3(b) is of a nature such
that the Indemnified Person is required by Applicable Laws to make a payment to
any Person (a “Third Party”) with respect to such Third Party Claim before the
completion of settlement negotiations or related legal proceedings, the
Indemnified Person may make such payment and the Indemnifying Person shall,
forthwith after demand by the Indemnified Person, reimburse the Indemnified
Person for any such payment. If the amount of any liability under the Third
Party Claim which is indemnifiable hereunder and in respect of which such a
payment was made, as finally determined, is less than the amount which was paid
by the Indemnifying Person to the Indemnified Person, the Indemnified Person
shall, forthwith after receipt of the difference from the Third Party, pay such
difference to the Indemnifying Person.

 

  (c) The Indemnified Person and the Indemnifying Person shall cooperate fully
with each other with respect to Third Party Claims, shall keep each other fully
advised with respect thereto (including supplying copies of all relevant
documentation promptly as it becomes available) and shall each designate a
senior officer who will keep himself or herself informed about and be prepared
to discuss the Third Party Claim with his or her counterpart and with legal
counsel at all reasonable times.

 

  (d) With respect to any Third Party Claim for which indemnity is sought
pursuant to (i) Section 9.3(a) or 9.3(b) the Indemnifying Party shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any Third Party Claim, without the consent of any Indemnified Person;
provided that the Indemnifying Party shall (A) pay or cause to be paid all
amounts in such settlement or judgment and (B) obtain, as a condition of any
settlement or other resolution, a release of the Indemnified Person affected by
such Third Party Claim and (ii) Section 9.2(a), 9.2(b) or 9.2(c), the Buyers
shall not consent to a settlement of, or the entry of any judgment arising from,
such Third Party Claim, without the consent of the Sellers.

 

  (e) The above provisions of this Section 9.6 shall not apply to Tax
Proceedings.

 

9.7 No Right to Set-off. Notwithstanding any other provisions of this Agreement
or the Transaction Documents to the contrary, no party shall have any right to
off-set or set-off any payment due pursuant to this Article IX against any other
payment to be made pursuant to this Agreement or the Transaction Documents or
otherwise.

 

- 78 -



--------------------------------------------------------------------------------

9.8 Sellers Limits on Indemnification. Subject to Section 9.10 but otherwise
notwithstanding any other provision of this Agreement to the contrary, Sellers
shall not be required to indemnify, defend or hold harmless any Buyer
Indemnified Person against, or reimburse any Buyer Indemnified Person for:

 

  (a) any Losses pursuant to Section 9.2(a) or 9.2(b), (i) to the extent such
Loss was taken into account in the Adjustment Amount procedures set forth in
Section 2.4, (ii) in excess of $40,000,000 (forty million United States Dollars)
(less any amounts paid pursuant to Section 9.2(c)), (iii) with respect to any
claim unless such claim involves Losses (A) pursuant to 9.2(a), and solely in
respect of breaches of the representations and warranties set forth in Sections
3.37(a) (solely with respect to any Claim related to the infringement,
unauthorized use, or violation of any Intellectual Property Rights), 3.37(e),
3.38(a), 3.38(c), 3.43, 3.47, 3.52, 3.53(a) and 3.64, in excess of $600,000 and
(B) in all other cases, in excess of $25,000 (in the case of clauses (A) and
(B), nor shall such claims be applied to or considered for purposes of
calculating the aggregate amount of Claims for purposes of the following clause
(iv)) and (iv) unless the aggregate amount of Claims for indemnification
pursuant to Sections 9.2(a), 9.2(b) and 9.2(c) are in excess of $6,000,000 (six
million United States Dollars) (provided, however, that after the aggregate
amount of such Claims are in excess of such amount, the Buyers shall be entitled
to receive the full amount of the Buyers’ Claims, subject to the other
limitations set forth in this Article IX); and

 

  (b) any Losses pursuant to Section 9.2(c), (i) to the extent such Loss was
taken into account in the Adjustment Amount procedures set forth in Section 2.4,
(ii) in excess of $80,000,000 (eighty million United States Dollars) (less any
amounts paid pursuant to Section 9.2(a) or 9.2(b)), (iii) with respect to any
claim unless such claim involves Losses in excess of $25,000 (nor shall any such
claims be applied to or considered for purposes of calculating the aggregate
amount of Claims for purposes of the following clause (iv)), (iv) unless the
aggregate amount of Claims for indemnification pursuant to Sections 9.2(a),
9.2(b) and 9.2(c) are in excess of $6,000,000 (six million United States
Dollars) (provided, however, that after the aggregate amount of such Claims are
in excess of such amount, the Buyers shall be entitled to receive the full
amount of the Buyers’ Claims, subject to the other limitations set forth in this
Article IX) and (v) on or following the date that is twenty one (21) months from
the Closing Date (provided that if any claims for indemnification pursuant to
Section 9.2(c) have been asserted prior to such date, such claims and the
obligations of the Sellers pursuant to Section 9.2(c) shall continue in effect
until final resolution of all such claims).

 

  (c) For the avoidance of doubt, in any case Sellers shall not be required to
indemnify, defend or hold harmless any Buyer Indemnified Person against, or
reimburse any Buyer Indemnified Person for amounts (i) under this Article IX in
excess of $80,000,000 (eighty million United States Dollars) in the aggregate,
(ii) under Sections 9.2(a) and 9.2(b) in excess of $40,000,000 (forty million
United States Dollars) in the aggregate and (iii) in respect of a particular
Claim, under both Sections 9.2(a) or 9.2(b), on the one hand, and
Section 9.2(c), on the other hand. If any Claim for indemnity by the Buyers
pursuant to Section 9.2(a) may be brought as a breach of any representation or
warranty set forth in Section 3.37(a), 3.37(e), 3.38(a), 3.38(c), 3.43, 3.47,
3.52, 3.53(a) or 3.64, then such Claim shall only be brought as a breach under
such representations or warranties and shall not be brought under any other
representations or warranties.

 

- 79 -



--------------------------------------------------------------------------------

9.9 Buyers Limits on Indemnification. Notwithstanding any other provision of
this Agreement to the contrary, Buyers shall not be required to indemnify,
defend or hold harmless any Seller Indemnified Person against, or reimburse any
Seller Indemnified Person for any Losses pursuant to Section 9.3(a) or 9.3(b),
(a) if such Loss was included in connection with the Adjustment Amount
procedures set forth in Section 2.4, (b) in excess of $40,000,000 (forty million
United States Dollars), (c) with respect to any claim unless such claim involves
Losses in excess of $25,000 (nor shall such claims be applied to or considered
for purposes of calculating the aggregate amount of Claims for purposes of the
following clause (d)) and (d) unless the aggregate amount of Claims for
indemnification pursuant to Sections 9.3(a) and 9.3(b) are in excess of
$6,000,000 (six million United States Dollars) (provided, however, that after
the aggregate amount of such Claims are in excess of such amount, the Sellers
shall be entitled to receive the full amount of the Sellers’ Claims, subject to
the other limitations set forth in this Article IX).

 

9.10 Indemnification for Fraud, Etc. Notwithstanding Section 9.8, in the event
of a Claim by the Buyers based on fraud or willful misconduct or a Claim by the
Buyers for breach of Sections 3.10 (the last sentence only) or 3.11 (last
sentence only), the reference to $40,000,000 (forty million United States
Dollars) in Section 9.8(a)(ii), the reference to $80,000,000 (eighty million
United States Dollars)in Section 9.8(b)(ii) shall be replaced with $200,000,000
(two hundred million United States Dollars).

 

9.11 Exclusive Remedies. Except (a) as provided in Section 10.2 with respect to
breaches or threatened breaches of this Agreement, (b) with respect to the
Adjustment Amount procedures set forth in Section 2.4 and (c) with respect to
any matter relating to Taxes (which shall be governed by Article VI), Sellers
and the Buyers acknowledge and agree that, following the Closing, the
indemnification provisions of this Article IX shall be the sole and exclusive
remedies of Sellers and the Buyers, respectively, for any Losses (including any
Losses from claims for breach of contract, warranty, tortious conduct (including
negligence) or otherwise and whether predicated on common law, statute, strict
liability, or otherwise) that each party may at any time suffer or incur, or
become subject to, as a result of, or in connection with, any breach of any
representation or warranty in this Agreement by the other party or any failure
by the other party to perform or comply with any covenant or agreement in this
Agreement that, by its terms, was to have been performed, or complied with, by
such other party prior to the Closing. Without limiting the generality of the
foregoing, the parties hereby irrevocably waive any right of rescission they may
otherwise have or to which they may become entitled.

 

9.12

Additional Indemnification Provisions. With respect to each of the
indemnification obligations set forth in this Article IX or in any Transaction
Document (a) all Losses shall be net of any third party insurance proceeds that
have been recovered by the Indemnified Person in connection with the facts
giving rise to the right of indemnification, (b) other than in the case of
fraud, in no event shall an Indemnifying Person have liability to an Indemnified
Person for any consequential, special, incidental, indirect or punitive damages,
lost profits or similar items (provided that any such damages actually owed by

 

- 80 -



--------------------------------------------------------------------------------

  an Indemnified Person to a third Person that is not an Affiliate of such
Indemnified Person with respect to an indemnifiable Third Party Claim will be
indemnifiable Losses subject to the limitations of this Article IX so long as
such damages were not caused by the wanton misconduct of any Indemnified Person)
and (c) the Sellers shall have no liability to indemnify any Indemnified Person
with respect to any Losses caused by or resulting from (i) any action taken at
the direction of the Buyers or (ii) the Sellers’ and the QNX Entities’ having
taken or having refrained from taking any action in order to be in compliance
with Section 5.5.

 

9.13 Mitigation. Each of the parties agrees to take all reasonable steps to
mitigate their respective Losses upon and after becoming aware of any event or
condition that would reasonably be expected to give rise to any Losses that are
indemnifiable hereunder.

 

9.14 No Jury Trial. The parties expressly waive any right to have claims brought
in relation to this Agreement heard by a jury and, subject to Section 10.13,
agree that any such claims shall be heard before a judge sitting alone.

ARTICLE X

MISCELLANEOUS

 

10.1 Notices. All notices, requests and other communications to any party
hereunder shall be sufficient if in writing and sent by facsimile transmission
(provided that any notice received by facsimile transmission or otherwise at the
addressee’s location on any non-Business Day or any Business Day after 5:00 p.m.
(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day), by reliable overnight
delivery service (with proof of service) or hand delivery, and shall be given,

if to the Buyers, to:

c/o Research In Motion Limited

Attn: President

c/o 295 Phillip Street

Waterloo, Ontario, Canada

N2L 3W8

Fax: (519) 888-7835

with a copy (excluding invoices) to:

c/o Research In Motion Limited

Attn: Legal Department

176 Columbia Street

West Waterloo, Ontario, Canada

N2L 3L3

Fax: (519) 888-7349

 

- 81 -



--------------------------------------------------------------------------------

If to the Sellers, to:

Harman International Industries, Incorporated

Attn: Legal Department

400 Atlantic Street, 15th Floor

Stamford, CT 06901, USA

Fax: (203) 328-3978

with a copy (excluding invoices) to:

Wachtell, Lipton, Rosen & Katz

Attn: Joshua R. Cammaker

51 West 52nd Street

New York, NY 10019, USA

Fax: (212) 403-2000

if to the Guarantor, to:

Research In Motion Limited

Attn: President

c/o 295 Phillip Street

Waterloo, Ontario, Canada

N2L 3W8

Fax: (519) 888-7835

with a copy (excluding invoices) to:

c/o Research In Motion Limited

Attn: Legal Department

176 Columbia Street

West Waterloo, Ontario, Canada

N2L 3L3

Fax: (519) 888-7349

Any party to this Agreement may modify the notification details specified in
this paragraph by delivering written notice of such modifications to each of the
other parties as provided in this Section 10.1; provided, however, that any such
modification shall only be effective on the date specified in such notice or
five Business Days after the notice is given, whichever is later.

 

10.2

Remedies. The parties acknowledge and agree that an award of damages would be
inadequate for any breach of this Agreement by any party or its representatives,
advisors or agents and that such breach would cause the non-breaching party
irreparable harm. Accordingly, the parties agree that, in the event of any such
breach or threatened breach of this Agreement by one of the parties, the Sellers
(if the Buyers or the Guarantor is the breaching party) or the Buyers (if the
Sellers are the breaching party) will be entitled, without the requirement of
posting a bond or other security, to equitable relief, including the issuance of
injunctive relief by the Ontario Courts to compel performance of such

 

- 82 -



--------------------------------------------------------------------------------

  party’s obligations, or to prevent such party from breaches or threatened
breaches of this Agreement and the granting of specific performance of such
party’s obligations hereunder. Except as otherwise expressly provided herein,
such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available at law or in
equity to each of the parties.

 

10.3 Amendments; No Waivers.

 

  (a) Except as expressly provided otherwise herein, no amendment or waiver of
this Agreement shall be binding unless executed in writing and signed, in the
case of an amendment, by the Buyers, the Sellers and the Guarantor or, in the
case of a waiver, by the party against whom the waiver is to be effective. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provision nor shall any waiver of any provision of this Agreement constitute a
continuing waiver unless expressly provided for herein or therein. No
investigation or waiver made by or on behalf of any party shall have the effect
of waiving, diminishing the scope of or otherwise affecting any representation
or warranty made by any other party pursuant to this Agreement.

 

  (b) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

10.4 Expenses. Except as may be otherwise specified in this Agreement or the
Transaction Documents, each party shall be responsible for and bear all of its
own costs and expenses incurred in connection with this Agreement and the
Transaction Documents, including expenses of its representatives incurred at any
time in connection with pursuing or consummating the transactions contemplated
by this Agreement and the Transaction Documents, whether or not the Closing
shall have occurred. For greater certainty, the Sellers shall be responsible for
and bear all of the costs and expenses, including legal fees, of the QNX
Entities relating to the period up to and including the Closing Time.

 

10.5 Benefit of the Agreement. Subject to Section 10.6, the provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, successors and assigns.

 

10.6 Assignment. No party to this Agreement may assign its rights, interests or
obligations under this Agreement (whether by operation of law or otherwise)
without the prior written consent of the other parties, and any such purported
assignment is void; provided that the Sellers may assign any or all of their
rights and obligations under this Agreement to any subsidiary of Parent so long
as no such assignment shall release the Sellers from any liability or obligation
under this Agreement.

 

- 83 -



--------------------------------------------------------------------------------

10.7 Further Assurances.

 

  (a) From time to time after the Closing, each party will, at the request of
any other party and without further consideration, execute and deliver to the
requesting party such other documents, and take such other action, as such
requesting party may reasonably request in order to vest in the Buyers good,
valid and marketable title to the Shares and the Intellectual Property Rights
owned by each QNX Entity and to give the Buyers contractual rights to the
Intellectual Property Rights licensed to each QNX Entity.

 

  (b) If, after the Closing, the Sellers or their Affiliates receive any funds
that are the property of the Buyer or its Affiliates (including the Companies),
Parent shall, or shall cause one of its Affiliates to, remit any such funds, and
any cash and cash equivalents of the QNX Entities included in the adjustment to
the Purchase Price in accordance with Section 5.14, promptly to Buyer or such
Affiliate. If, after the Closing, the Buyer or its Affiliates (including the
Companies) receive any funds that are the property of the Sellers or their
Affiliates, the Buyer shall, or shall cause one of its Affiliates to, remit any
such funds promptly to such Seller or such Affiliate.

 

10.8 No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties and their permitted successors and assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy. No provision of this
Agreement shall create any third party beneficiary or other rights in any
employee or former employee (including any beneficiary or dependent thereof) of
the QNX Entities in respect of continued employment (or resumed employment) with
the QNX Entities, and no provision of this Agreement shall create any such
rights in any such Persons in respect of any benefits that may be provided,
directly or indirectly, under any Benefit Arrangement or any plan or arrangement
that may be established by the Buyers or any of their Affiliates.

 

10.9 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Province of Ontario and the laws of Canada
applicable therein, including all matters of construction, validity and
performance, in each case without reference to any conflict of Law rules that
might lead to the application of the Laws of any other jurisdiction.

 

10.10 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party shall have received a counterpart hereof
signed by the other parties hereto. This Agreement may be executed and delivered
by facsimile transmission and such facsimile copy will be deemed to be an
original.

 

10.11

Entire Agreement. Except as otherwise expressly provided in this Agreement or
the Transaction Documents, this Agreement, the Transaction Documents and the
Confidentiality Agreement constitute the entire agreement among the parties with
respect to the transactions contemplated by this Agreement and the Transaction
Documents and supersede all prior agreements, understandings and negotiations,
both written and oral,

 

- 84 -



--------------------------------------------------------------------------------

  among the parties with respect to the subject matter hereof. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by any party with respect to this
Agreement.

 

10.12 Jurisdiction. Subject to Section 10.13, any suit, action or proceeding
seeking to enforce any provision of, or arising out of or relating to, this
Agreement or any of the Transaction Documents shall be brought in the courts of
the Province of Ontario (the “Ontario Courts”), and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such suit, action or proceeding and agrees that it will not bring
any action relating to this Agreement or the Transaction Documents in any court
other than the Ontario Courts. Each of the parties hereby waives (a) any
obligation to forum or venue laid therein, (b) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than failure to serve in accordance with this Section 10.12 and (c) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise). Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the Province of Ontario, by means of the notice procedures set
forth in Section 10.1 and each party agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in
Section 10.1 shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement.

 

10.13 Arbitration. Any dispute between or amongst the parties arising in
relation to a Claim pursuant to Section 9.2 or Section 9.3 shall be resolved
through arbitration administered by and in accordance with the National
Arbitration Rules of the ADR Institute of Canada Inc. (the “Institute”) pursuant
to the International Commercial Arbitration Act (Ontario) and based upon the
following:

 

  (a) the arbitration tribunal shall consist of one arbitrator appointed by
mutual agreement of the parties, or in the event of failure to agree on an
arbitrator within ten (10) Business Days of the date on which a dispute is
determined to be resolved through arbitration, then either party may request
that the Institute appoint the arbitrator from the list of qualified arbitrators
maintained by the Institute. If the Institute fails to appoint an arbitrator
within fourteen (14) Business Days of being asked to do so, any party hereto may
apply to have the arbitrator appointed by a judge of the Ontario Superior Court
of Justice;

 

  (b) the seat of the arbitration shall be in Toronto, Ontario and it shall be
conducted in the English language;

 

  (c) the arbitration award(s) shall be given in writing and shall be final and
binding on the parties and shall deal with the question of costs of arbitration
and all matters related thereto; and

 

- 85 -



--------------------------------------------------------------------------------

  (d) judgment upon the award rendered may be entered in any court having
jurisdiction, or, application may be made to such court for a judicial
recognition of the award or an order of enforcement thereof, as the case may be.

 

10.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is declared invalid,
illegal or incapable of being enforced by any court of law having jurisdiction
over the parties and this Agreement, the parties shall engage in good faith
negotiations to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable, valid and enforceable manner to
the end that the transactions contemplated by this Agreement are fulfilled to
the fullest extent possible.

[Signature Page Follows]

 

- 86 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

2236008 ONTARIO INC. Per:  

/s/ James Yersh

  Authorized Signatory RESEARCH IN MOTION CORPORATION Per:  

/s/ Jim Balsillie

  Authorized Signatory RESEARCH IN MOTION LIMITED Per:  

/s/ James Yersh

  Authorized Signatory



--------------------------------------------------------------------------------

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Per:  

/s/ Todd A. Suko

  Authorized Signatory HARMAN HOLDING GMBH & CO. KG By:   Harman Management
GmbH, as General Partner Per:  

/s/ Michael Mauser

  Authorized Signatory Per:  

/s/ Frank Groth

  Authorized Signatory

 

- 2 -